Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
Dated as of June 30, 2011
among
ALERE INC.,
as Borrower,
THE LENDERS AND L/C ISSUERS PARTY HERETO
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent
JEFFERIES FINANCE LLC,
as Syndication Agent
and
CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA and SUNTRUST BANK
as Co-Documentation Agents
ttt 
JEFFERIES FINANCE LLC, GE CAPITAL MARKETS, INC., CREDIT SUISSE SECURITIES
(USA) LLC and GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Bookrunners





--------------------------------------------------------------------------------



 



         
ARTICLE I Definitions, Interpretation and Accounting Terms
    1  
 
       
Section 1.1 Defined Terms
    1  
Section 1.2 UCC Terms
    45  
Section 1.3 Accounting Terms and Principles
    45  
Section 1.4 Payments
    46  
Section 1.5 Interpretation
    46  
 
       
ARTICLE II The Facilities
    47  
 
       
Section 2.1 The Commitments
    47  
Section 2.2 Borrowing Procedures
    48  
Section 2.3 Swing Loans
    49  
Section 2.4 Letters of Credit
    50  
Section 2.5 Reduction and Termination of the Commitments
    52  
Section 2.6 Repayment of Loans
    53  
Section 2.7 Optional Prepayments
    56  
Section 2.8 Mandatory Prepayments
    57  
Section 2.9 Interest
    58  
Section 2.10 Conversion and Continuation Options
    59  
Section 2.11 Fees
    60  
Section 2.12 Application of Payments
    61  
Section 2.13 Payments and Computations
    62  
Section 2.14 Evidence of Debt
    63  
Section 2.15 Suspension of Eurodollar Rate Option
    65  
Section 2.16 Breakage Costs; Increased Costs; Capital Requirements
    65  
Section 2.17 Taxes
    67  
Section 2.18 Substitution of Lenders
    70  
Section 2.19 Incremental Term Loans
    71  
Section 2.20 Defaulting Lenders
    74  
Section 2.21 Reverse Dutch Auction Repurchases
    76  
 
       
ARTICLE III Conditions To Loans And Letters Of Credit
    78  
 
       
Section 3.1 Conditions Precedent to Loans and Letters of Credit on the Closing
Date
    78  
Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
    81  
Section 3.3 Determinations of Initial Borrowing Conditions
    81  
 
       
ARTICLE IV Representations and Warranties
    81  
 
       
Section 4.1 Corporate Existence; Compliance with Law
    81  
Section 4.2 Loan Documents
    82  
Section 4.3 Ownership of Group Member
    83  
Section 4.4 Financial Statements
    83  
Section 4.5 Material Adverse Effect
    84  
Section 4.6 Solvency
    84  
Section 4.7 Litigation
    84  
Section 4.8 Taxes
    84  
Section 4.9 Margin Regulations
    85  
Section 4.10 No Burdensome Obligations; No Defaults
    85  
Section 4.11 Investment Company Act
    85  
Section 4.12 Labor Matters
    85  

i



--------------------------------------------------------------------------------



 



         
Section 4.13 ERISA
    86  
Section 4.14 Environmental Matters
    86  
Section 4.15 Intellectual Property
    87  
Section 4.16 Title; Real Property
    87  
Section 4.17 Bank and Security Accounts
    87  
Section 4.18 Insurance
    87  
Section 4.19 Use of Proceeds
    87  
Section 4.20 Full Disclosure
    88  
Section 4.21 Patriot Act
    88  
 
       
ARTICLE V Financial Covenants
    89  
 
       
Section 5.1 Maximum Consolidated Secured Leverage Ratio
    89  
Section 5.2 Minimum Consolidated Interest Coverage Ratio
    89  
Section 5.3 Capital Expenditures
    89  
 
       
ARTICLE VI Reporting Covenants
    89  
 
       
Section 6.1 Financial Statements
    89  
Section 6.2 Other Events
    91  
Section 6.3 Copies of Notices and Reports
    92  
Section 6.4 Taxes
    92  
Section 6.5 Labor Matters
    92  
Section 6.6 ERISA Matters
    92  
Section 6.7 Environmental Matters
    92  
Section 6.8 Other Information
    93  
Section 6.9 Delivery of Information to Lenders
    93  
Section 6.10 Annual Lender Call
    93  
Section 6.11 Patriot Act
    93  
 
       
ARTICLE VII Affirmative Covenants
    93  
 
       
Section 7.1 Maintenance of Corporate Existence
    93  
Section 7.2 Compliance with Laws, Etc.
    94  
Section 7.3 Payment of Obligations
    94  
Section 7.4 Maintenance of Property
    94  
Section 7.5 Maintenance of Insurance
    94  
Section 7.6 Keeping of Books
    94  
Section 7.7 Access to Books and Property
    95  
Section 7.8 Environmental
    95  
Section 7.9 Use of Proceeds
    95  
Section 7.10 Additional Collateral and Guaranties
    95  
Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts
    97  
Section 7.12 Credit Rating
    98  
Section 7.13 Postclosing Deliveries
    98  
Section 7.14 Margin Regulations
    98  
 
       
ARTICLE VIII Negative Covenants
    98  
 
       
Section 8.1 Indebtedness
    98  
Section 8.2 Liens
    100  
Section 8.3 Investments
    101  
Section 8.4 Asset Sales and Stock Issuances
    102  

ii



--------------------------------------------------------------------------------



 



         
Section 8.5 Restricted Payments
    104  
Section 8.6 Payments on Junior Indebtedness
    105  
Section 8.7 Fundamental Changes
    106  
Section 8.8 Change in Nature of Business
    106  
Section 8.9 Transactions with Affiliates
    107  
Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments
    107  
Section 8.11 Modification of Certain Documents
    108  
Section 8.12 Accounting Changes; Fiscal Year
    109  
Section 8.13 Margin Regulations
    109  
Section 8.14 Compliance with ERISA
    109  
Section 8.15 Hazardous Materials
    109  
 
       
ARTICLE IX Events Of Default
    109  
 
       
Section 9.1 Definition
    109  
Section 9.2 Remedies
    111  
Section 9.3 Actions in Respect of Letters of Credit
    112  
 
       
ARTICLE X The Administrative Agent
    112  
 
       
Section 10.1 Appointment and Duties
    112  
Section 10.2 Binding Effect
    113  
Section 10.3 Use of Discretion
    113  
Section 10.4 Delegation of Rights and Duties
    113  
Section 10.5 Reliance and Liability
    114  
Section 10.6 Administrative Agent Individually
    115  
Section 10.7 Lender Credit Decision
    115  
Section 10.8 Expenses; Indemnities
    115  
Section 10.9 Resignation of Administrative Agent or L/C Issuer
    116  
Section 10.10 Release of Collateral or Guarantors
    117  
Section 10.11 Additional Secured Parties
    117  
Section 10.12 Titles
    118  
 
       
ARTICLE XI Miscellaneous
    118  
 
       
Section 11.1 Amendments, Waivers, Etc.
    118  
Section 11.2 Assignments and Participations; Binding Effect
    120  
Section 11.3 Costs and Expenses
    123  
Section 11.4 Indemnities
    124  
Section 11.5 Survival
    125  
Section 11.6 Limitation of Liability for Certain Damages
    125  
Section 11.7 Lender-Creditor Relationship
    125  
Section 11.8 Right of Setoff
    125  
Section 11.9 Sharing of Payments, Etc.
    126  
Section 11.10 Marshaling; Payments Set Aside
    126  
Section 11.11 Notices
    126  
Section 11.12 Electronic Transmissions
    127  
Section 11.13 Governing Law
    128  
Section 11.14 Jurisdiction
    128  
Section 11.15 Waiver of Jury Trial
    129  
Section 11.16 Severability
    129  

iii



--------------------------------------------------------------------------------



 



         
Section 11.17 Execution in Counterparts
    129  
Section 11.18 Entire Agreement
    129  
Section 11.19 Use of Name
    129  
Section 11.20 Non-Public Information; Confidentiality
    130  
Section 11.21 Patriot Act Notice
    130  
Section 11.22 Senior Indebtedness.
    130  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule I
  —   Commitments
Schedule II
  —   Addresses for Notices
Schedule 1.1(a)
      Inactive Subsidiaries
Schedule 2.21
  —   Reverse Dutch Auction Procedures
Schedule 4.2
  —   Consents
Schedule 4.3(a)
  —   Ownership of each Group Member and its Subsidiaries
Schedule 4.3(b)
      P&G JV Agreements
Schedule 4.4(b)
  —   Material Liabilities or Obligations
Schedule 4.7
  —   Litigation
Schedule 4.8
  —   Taxes
Schedule 4.12
  —   Labor Matters
Schedule 4.14
  —   Environmental Matters
Schedule 4.15
  —   Intellectual Property
Schedule 4.16
  —   Real Property
Schedule 4.17
  —   Bank and Security Accounts
Schedule 4.18
  —   Insurance
Schedule 7.13
  —   Postclosing Deliveries
Schedule 8.1(b)
  —   Existing Indebtedness
Schedule 8.2
  —   Existing Liens
Schedule 8.3
  —   Existing Investments
Schedule 8.3A
  —   Proposed Acquisitions
Schedule 8.9
  —   Transactions with Affiliates
 
        EXHIBITS

 
       
Exhibit A
  —   Form of Assignment
Exhibit B-1
  —   Form of A Term Loan Note
Exhibit B-2
  —   Form of B Term Loan Note
Exhibit B-3
  —   Form of Delayed-Draw Term Loan Note
Exhibit B-4
  —   Form of Incremental Term Loan Note
Exhibit B-5
  —   Form of Revolving Loan Note
Exhibit C
  —   Form of Notice of Borrowing
Exhibit D
  —   Form of Swingline Request
Exhibit E
  —   Form of L/C Request
Exhibit F
  —   Form of Notice of Conversion or Continuation
Exhibit G
  —   Form of Compliance Certificate
Exhibit H
  —   Form of Guaranty and Security Agreement

v



--------------------------------------------------------------------------------



 



          This Credit Agreement, dated as of June 30, 2011, is entered into
among ALERE INC., a Delaware corporation (the “Borrower”), the Lenders (as
defined below), the L/C Issuers (as defined below) and GENERAL ELECTRIC CAPITAL
CORPORATION (“GE Capital”), as administrative agent and collateral agent for the
Lenders and the L/C Issuers (in such capacity, and together with its successors
and permitted assigns, the “Administrative Agent”), JEFFERIES FINANCE LLC, as
Syndication Agent, and CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK
USA, DnB NOR BANK ASA and SUNTRUST BANK as Co-Documentation Agents.
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
                Section 1.1 Defined Terms. As used in this Agreement, the
following terms have the following meanings:
          “A Term Loan” has the meaning specified in Section 2.1(b)(i).
          “A Term Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Lender to make A Term Loans to the Borrower, which
commitment is in the amount set forth opposite such Lender’s name on Schedule I
under the caption “A Term Loan Commitment”, as amended to reflect Assignments
and as such amount may be reduced pursuant to this Agreement. The aggregate
amount of the A Term Loan Commitments on the Closing Date equals $625,000,000.
          “Affected Lender” has the meaning specified in Section 2.18(a).
          “Affiliate” means, with respect to any Person, each officer, director,
general partner or joint-venturer of such Person and any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person; provided, however, that no Secured Party shall be an
Affiliate of the Borrower. For purpose of this definition, “control” means the
possession of either (a) the power to vote, or the beneficial ownership of, 10%
or more of the Voting Stock of such Person or (b) the power to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.
          “Agreement” means this Credit Agreement.
          “Applicable Margin” means, with respect to A Term Loans, Delayed-Draw
Term Loans, B Term Loans, Revolving Loans and Swing Loans, in each case a
percentage equal to (i) during the period commencing on the Closing Date and
ending on the next date of determination that is at least 180 days after the
Closing Date, the percentage set forth in the applicable column opposite Level
III in the table set forth below and (ii) thereafter, as of each date of
determination (and until the next such date of determination), a percentage
equal to the percentage set forth below in the applicable column opposite the
level corresponding to the Consolidated Secured Leverage Ratio in effect as of
the last day of the most recently ended Fiscal Quarter:





--------------------------------------------------------------------------------



 



                                              A TERM LOANS, DELAYED-DRAW        
    TERM LOANS, REVOLVING             LOANS AND SWING LOANS   B TERM LOANS      
          EURODOLLAR                     RATE LOANS                     (EXCEPT
FOR             CONSOLIDATED SECURED   BASE RATE   SWING   BASE RATE  
EURODOLLAR LEVEL   LEVERAGE RATIO   LOANS   LOANS)   LOANS   RATE LOANS
I
  Greater than 4.00: 1.00     2.50 %     3.50 %     3.25 %     4.25 %
II
  Less than or equal to 4.00:                                
 
  1.00 and greater than 3.00 : 1.00     2.00 %     3.00 %     2.75 %     3.75 %
III
  Less than or equal to 3.00: 1.00     1.75 %     2.75 %     2.50 %     3.50 %

          Each date of determination for the “Applicable Margin” shall be the
date that is 3 Business Days after delivery by the Borrower to the
Administrative Agent of a new Compliance Certificate pursuant to Section 6.1(c).
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Consolidated Secured Leverage Ratio), the Applicable Margin
with respect to Loans shall equal the percentage set forth in the appropriate
column opposite Level I in the table above, effective immediately upon (x) the
occurrence of any Event of Default under Section 9.1(e)(ii) or (y) the delivery
of a notice by the Administrative Agent or the Required Lenders to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing.
          “Applicable Threshold Price” has the meaning specified in
Schedule 2.21.
          “Approved Fund” means, with respect to any Lender, any Person (other
than a natural Person) that (a) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (b) is advised or managed by
(i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other
than an individual) or any Affiliate of any Person (other than an individual)
that administers or manages such Lender.
          “Arrangers” shall mean Jefferies Finance LLC, GE Capital Markets,
Inc., Credit Suisse Securities (USA) LLC and Goldman Sachs Bank USA, as joint
lead arrangers and joint bookrunners for the initial Facilities.
          “Assignment” means an assignment agreement entered into by a Lender,
as assignor, and any Person, as assignee, pursuant to the terms and provisions
of Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), accepted by the Administrative Agent, in substantially the form
of Exhibit A, or any other form approved by the Administrative Agent.
          “Auction” has the meaning specified in Section 2.21(a).
          “Auction Amount” has the meaning specified in Schedule 2.21.
          “Auction Assignment and Assumption” has the meaning specified in
Schedule 2.21.
          “Auction Manager” has the meaning specified in Section 2.21(a).
          “Auction Notice” has the meaning specified in Schedule 2.21.
          “B Term Loan” has the meaning specified in Section 2.1(b)(ii).

2



--------------------------------------------------------------------------------



 



          “B Term Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Lender to make B Term Loans to the Borrower, which
commitment is in the amount set forth opposite such Lender’s name on Schedule I
under the caption “B Term Loan Commitment”, as amended to reflect Assignments
and as such amount may be reduced pursuant to this Agreement. The aggregate
amount of the B Term Loan Commitments on the Closing Date equals $925,000,000.
          “Base Rate” means, at any time, a rate per annum equal to the highest
of (a) the rate last quoted by The Wall Street Journal as the latest “U.S. prime
rate” or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent), (b) the
sum of 0.5% per annum and the Federal Funds Rate and (c) the Eurodollar Rate for
a Eurodollar Rate Loan with a one-month Interest Period commencing on such day
plus 1.00%.
          “Base Rate Loan” means any Loan that bears interest based on the Base
Rate.
          “Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA (whether governed by the laws of the United States or
otherwise) to which any Group Member incurs or otherwise has any obligation or
liability, contingent or otherwise.
          “Borrowing” means a borrowing of one Type of Loans of a single Tranche
(other than Swing Loans and Loans deemed made pursuant to Section 2.3 or 2.4)
made in one Facility on the same day by the Lenders according to their
respective Commitments under such Facility.
          “Business Day” means any day of the year that is not a Saturday,
Sunday or a day on which banks are required or authorized to close in New York
City and, when determined in connection with notices and determinations in
respect of any Eurodollar Rate or Eurodollar Rate Loan or any funding,
conversion, continuation, Interest Period or payment of any Eurodollar Rate
Loan, that is also a day on which dealings in Dollar deposits are carried on in
the London interbank market.
          “Capital Expenditures” means, for any Person for any period, the
aggregate of all expenditures, whether or not made through the incurrence of
Indebtedness, by such Person and its Subsidiaries during such period for the
acquisition, leasing (pursuant to a Capital Lease), construction, replacement,
repair, substitution or improvement of fixed or capital assets or additions to
equipment, in each case required to be capitalized under GAAP on a Consolidated
balance sheet of such Person, excluding (a) interest capitalized during
construction and (b) any expenditure to the extent, for the purposes of the
definition of Permitted Acquisition, such expenditure is part of the aggregate
amounts payable in connection with, or other consideration for, any Permitted
Acquisition consummated during or prior to such period.
          “Capital Lease” means, with respect to any Person, any lease of, or
other arrangement conveying the right to use, any property (whether real,
personal or mixed) by such Person as lessee that has been or should be accounted
for as a capital lease on a balance sheet of such Person prepared in accordance
with GAAP.

3



--------------------------------------------------------------------------------



 



          “Capitalized Lease Obligations” means, at any time, with respect to
any Capital Lease, any lease entered into as part of any Sale and Leaseback
Transaction of any Person or any synthetic lease, the amount of all obligations
of such Person that is (or that would be, if such synthetic lease or other lease
were accounted for as a Capital Lease) capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
          “Cash Collateral Account” means a deposit account or securities
account in the name of a Loan Party and under the sole control (as defined in
the applicable UCC) of the Administrative Agent and (a) in the case of a deposit
account, from which such Loan Party may not make withdrawals except as permitted
by the Administrative Agent and (b) in the case of a securities account, with
respect to which the Administrative Agent shall be the entitlement holder and
the only Person authorized to give entitlement orders with respect thereto.
          “Cash Equivalents” means (a) any readily-marketable securities
(i) issued by, or directly, unconditionally and fully guaranteed or insured by
the United States federal government or (ii) issued by any agency of the United
States federal government the obligations of which are fully backed by the full
faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s,
(c) any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and
issued by any Person organized under the laws of any state of the United States,
(d) any Dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) any
Lender or (ii) any commercial bank that is (A) organized under the laws of the
United States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000, (e) shares of any United States money market fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and (d)
above shall not exceed 365 days, and (f) in the case of any Subsidiary organized
in a jurisdiction outside the United States: (i) direct obligations of the
sovereign nation (or agency thereof) in which such Subsidiary is organized and
is conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (e) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies or
(iii) investments of the type and maturity described in clauses (a) through (e)
above of foreign obligors (or the parents of such obligors), which investments
or obligors (or the parent of such obligors) are not rated as provided in such
clauses or in clause (ii) above but which are, in the reasonable judgment of the
Borrower, comparable in investment quality to such investments and obligors (or
the parents of such obligors).
          “CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
          “Change of Control” means the occurrence of any of the following:
(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) shall have

4



--------------------------------------------------------------------------------



 



acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under the Securities Exchange Act of 1934) of more than 50% of the
issued and outstanding shares of capital Stock of the Borrower having the right
to vote for the election of directors of the Borrower under ordinary
circumstances; or (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of the Borrower (together with any new directors whose election by the
board of directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; or (c) a “Change of Control”, a
“Fundamental Change” or “Termination of Trading” or any term of similar effect,
as defined in any Existing Notes Indenture or any Permitted Additional Debt
Documents relating to Indebtedness in an aggregate principal amount equal to or
greater than $25,000,000 (or any indenture or agreement governing any
Indebtedness (in an aggregate principal amount equal to or greater than
$25,000,000) incurred pursuant to a Permitted Refinancing in respect of any such
Indebtedness as permitted by Section 8.1), shall occur.
          “Closing Date” means the first date on which any Loan is made or any
Letter of Credit is Issued.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.
          “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted or purported to be granted pursuant to any Loan Document.
          “Commitment” means any of the commitments of any Lender, i.e., an A
Term Loan Commitment, a B Term Loan Commitment, a Delayed-Draw Term Loan
Commitment, an Incremental Term Loan Commitment or a Revolving Credit
Commitment.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit G.
          “Consolidated” means, with respect to any Person, the accounts of such
Person and its Subsidiaries consolidated in accordance with GAAP.
          “Consolidated Cash Interest Expense” means, with respect to the
Borrower and its Subsidiaries for any period, the Consolidated Interest Expense
for such period less the sum of (without duplication), in each case to the
extent included in the definition of Consolidated Interest Expense, (a) the
amount of all consent fees and minimum fees paid prior to the Closing Date in
connection with the Borrower’s consent solicitations with respect to certain of
its Existing Notes, (b) the amortized amount of debt discount and debt issuance
costs, (c) charges relating to write-ups or write-downs in the book or carrying
value of existing Consolidated Total Debt, (d) interest payable in evidences of
Indebtedness or by addition to the principal of the related Indebtedness and
(e) other non-cash interest; provided that Consolidated Interest Expense for the
four Fiscal Quarter period ending (i) September 30, 2011 shall be the actual
Consolidated Interest Expense (excluding, for this purpose, any Consolidated
Interest Expense under clause (a)(iii) of the definition thereof) for the Fiscal
Quarter then ended multiplied by 4 plus, if applicable, the amount of any
Consolidated Interest Expense under clause (a)(iii) incurred in such Fiscal
Quarter, (ii) December 31, 2011 shall be the actual Consolidated Interest
Expense (excluding, for this

5



--------------------------------------------------------------------------------



 



purpose, any Consolidated Interest Expense under clause (a)(iii) of the
definition thereof) for two Fiscal Quarters then ended multiplied by 2 plus, if
applicable, the amount of any Consolidated Interest Expense under clause
(a)(iii) incurred in such Fiscal Quarter and in the immediately preceding Fiscal
Quarter, and (iii) March 31, 2012 shall be the actual Consolidated Interest
Expense (excluding, for this purpose, any Consolidated Interest Expense under
clause (a)(iii) of the definition thereof) for three Fiscal Quarters then ended
multiplied by 4/3 plus, if applicable, the amount of any Consolidated Interest
Expense under clause (a)(iii) incurred in such Fiscal Quarter and in the two
immediately preceding Fiscal Quarters.
          “Consolidated Current Assets” means, with respect to the Borrower and
its Subsidiaries at any date of determination, the total Consolidated current
assets of the Borrower and its Subsidiaries at such date other than cash, Cash
Equivalents and any Indebtedness owing to the Borrower or any of its
Subsidiaries by Affiliates of the Borrower.
          “Consolidated Current Liabilities” means, with respect to the Borrower
and its Subsidiaries at any date of determination, all liabilities of the
Borrower and its Subsidiaries at such date that should be classified as current
liabilities on a Consolidated balance sheet of the Borrower; provided, however,
that “Consolidated Current Liabilities” shall exclude the principal amount of
the Loans then outstanding.
          “Consolidated EBITDA” means, with respect to the Borrower and its
Subsidiaries for any period, (a) the Consolidated Net Income of the Borrower and
its Subsidiaries on a Consolidated basis for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for income taxes or other
taxes measured by net income, (ii) Consolidated Interest Expense, amortization
of debt discount and commissions and other fees and charges associated with
Indebtedness, (iii) any loss from extraordinary items and any non-recurring
loss, (iv) any depreciation, depletion and amortization expense, (v) any
aggregate net loss on the Sale of property (other than accounts (as defined
under the applicable UCC) and inventory) outside the ordinary course of
business, and (vi) any other non-cash expenditure, charge or loss for such
period (other than any non-cash expenditure, charge or loss relating to
write-offs, write-downs or reserves with respect to accounts and inventory),
including the amount of any compensation deduction as the result of any grant of
Stock or Stock Equivalents to employees, officers, directors or consultants, and
minus (c) the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income (except, in the case of succeeding clause (vi),
whether or not included in such calculation) and without duplication, (i) any
credit for income taxes or other taxes measured by net income, (ii) any interest
income, (iii) any gain from extraordinary items and any other non-recurring
gain, (iv) any aggregate net gain from the Sale of property (other than accounts
(as defined in the applicable UCC) and inventory) out of the ordinary course of
business by such Person, (v) any other non-cash gain or non-cash income,
including any reversal of a charge referred to in clause (b)(vi) above by reason
of a decrease in the value of any Stock or Stock Equivalent and any cancellation
of indebtedness income, and (vi) any other cash payment in respect of
expenditures, charges and losses that have been added to Consolidated EBITDA
pursuant to clause (b)(vi) above in any prior period.
          “Consolidated Interest Coverage Ratio” means, with respect to the
Borrower and its Subsidiaries on a Consolidated basis for any period, the ratio
of (a) Consolidated EBITDA for such period to (b) Consolidated Cash Interest
Expense for such period.

6



--------------------------------------------------------------------------------



 



          “Consolidated Interest Expense” means, for the Borrower and its
Subsidiaries on a Consolidated basis for any period, (a) total interest expense
for such period and including, in any event, (i) interest capitalized during
such period and net costs under Interest Rate Contracts for such period,
(ii) all fees, charges, commissions, discounts and other similar obligations
(other than reimbursement obligations) with respect to letters of credit, bank
guarantees, banker’s acceptances, surety bonds and performance bonds (whether or
not matured) payable by the Borrower and its Subsidiaries during such period and
(iii) cash dividends on any Stock of the Borrower to the extent permitted under
Section 8.5(f) minus (b) Consolidated net gains of the Borrower and its
Subsidiaries under Interest Rate Contracts for such period.
          “Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries for any period, the Consolidated net income (or loss) of the
Borrower and its Subsidiaries for such period; provided, however, that the
following shall be excluded: (a) the net income of any other Person in which the
Borrower or one of its Subsidiaries has a joint interest with a third-party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person), except to the extent of the
amount of cash dividends or cash distributions paid to such Person or
Subsidiary, (b) the net income of any Subsidiary that is, on the last day of
such period, subject to any restriction or limitation on the payment of
dividends or the making of other distributions (other than under the Loan
Documents), to the extent of such restriction or limitation, (c) the net income
of any other Person arising prior to such other Person becoming a Subsidiary or
merging or consolidating into the Borrower or one of its Subsidiaries and
(d) consolidated minority interest expense of such Person or one of its
Subsidiaries resulting from allocations of earnings of any Consolidated
Subsidiary which is less than 100% owned, except to the extent of the amount of
cash dividends and cash distributions paid by such Person or such Subsidiary to
the minority shareholders of such Consolidated Subsidiary.
          “Consolidated Secured Indebtedness” means, at any date of
determination, an amount equal to the Consolidated Total Debt at such time that
is secured by a Lien on any asset of the Borrower and/or any of its Subsidiaries
(including, without limitation, the Obligations) other than property or assets
held in a defeasance or similar trust or arrangement for the benefit of the
Indebtedness secured thereby.
          “Consolidated Secured Leverage Ratio” means, at any date of
determination, the ratio of (a) Consolidated Secured Indebtedness outstanding as
of such date to (b) Consolidated EBITDA for the last period of four consecutive
Fiscal Quarters ending on or before such date.
          “Consolidated Total Debt” means, at any date of determination, the
remainder of (A) the sum of (without duplication) all Indebtedness (or, if
issued at a discount, the face amount of such Indebtedness) of a type described
in clause (a), (b), (c)(i), (d), (f) or (g) of the definition thereof and all
Guaranty Obligations with respect to any such Indebtedness, in each case of the
Borrower and its Subsidiaries on a Consolidated basis minus (B) Unrestricted
cash and Cash Equivalents on hand of the Loan Parties at such time in an
aggregate amount not to exceed $50,000,000.
          “Consolidated Total Leverage Ratio” means, at any date of
determination, the ratio of (a) Consolidated Total Debt outstanding as of such
date to (b) Consolidated EBITDA for the last period of four consecutive Fiscal
Quarters ending on or before such date.
          “Constituent Documents” means, with respect to any Person,
collectively and, in each case, together with any modification of any term
thereof, (a) the articles of incorporation, certificate of incorporation,
constitution or certificate of formation of such Person, (b) the bylaws,

7



--------------------------------------------------------------------------------



 



operating agreement or joint venture agreement of such Person, (c) any other
constitutive, organizational or governing document of such Person, whether or
not equivalent, and (d) any other document setting forth the manner of election
or duties of the directors, officers or managing members of such Person or the
designation, amount or relative rights, limitations and preferences of any Stock
of such Person.
          “Contractual Obligation” means, with respect to any Person, any
provision of any Security issued by such Person or of any document or
undertaking (other than a Loan Document) to which such Person is a party or by
which it or any of its property is bound or to which any of its property is
subject.
          “Control Agreement” means, with respect to any deposit account, any
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance satisfactory to the Administrative
Agent, among the Administrative Agent, the financial institution or other Person
at which such account is maintained or with which such entitlement or contract
is carried and the Loan Party maintaining such account, entitlement or contract,
effective to grant “control” (as defined under the applicable UCC) over such
account, entitlement or contract, to the Administrative Agent.
          “Controlled Deposit Account” means each deposit account (including all
funds on deposit therein) that is the subject of an effective Control Agreement
and that is maintained by any Loan Party with a financial institution approved
by the Administrative Agent (such approval not to be unreasonably withheld).
          “Controlled Securities Account” means each securities account or
commodity account (including all financial assets held therein and all
certificates and instruments, if any, representing or evidencing such financial
assets) that is the subject of an effective Control Agreement and that is
maintained by any Loan Party with a securities intermediary or commodity
intermediary approved by the Administrative Agent (such approval not to be
unreasonably withheld).
          “Copyrights” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
copyrights and all mask work, database and design rights, whether or not
registered or published, all registrations thereof and all applications
therefor.
          “Corporate Chart” means a document in form reasonably acceptable to
the Administrative Agent and setting forth, as of a date set forth therein, for
each Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and, in the case of any Loan Party,
any organizational number and tax identification number of such Person, (c) in
the case of any Loan Party, the location of such Person’s chief executive office
(or, if applicable, sole place of business) and (d) the percentage of
outstanding shares of each class of Stock of such Person (other than the
Borrower) owned, directly or indirectly, by any Loan Party or any Subsidiary of
any of them.
          “Customary Permitted Liens” means, with respect to any Person, any of
the following:
          (a) Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business,

8



--------------------------------------------------------------------------------



 



and, for each of the Liens in clauses (i) and (ii) above for amounts that are
not yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;
          (b) (i) Liens of a collection bank on items in the course of
collection arising under Section 4-208 of the UCC as in effect in the State of
New York or any similar section under any applicable UCC or any similar
Requirement of Law of any foreign jurisdiction or (ii) other rights of setoff or
banker’s liens in favor of banks or other depository institutions arising in the
ordinary course of business;
          (c) pledges or cash deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance, social
security or other types of governmental insurance benefits (other than any Lien
imposed by ERISA), (ii) to secure the performance of bids, tenders, leases
(other than Capital Leases) sales or other trade contracts (other than for the
repayment of borrowed money) or (iii) made in lieu of, or to secure the
performance of, surety, customs, reclamation or performance bonds (in each case
not related to judgments or litigation);
          (d) judgment liens (other than for the payment of taxes, assessments
or other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(f) and pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;
          (e) Liens (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of real property or (ii) consisting of leases,
licenses or subleases (other than Capital Leases) granted by a lessor, licensor
or sublessor on its real property in the ordinary course of business that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the use or occupancy of such real property or
(y) interfere with the ordinary conduct of the business conducted by the Loan
Parties at such real property;
          (f) Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not overdue or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;
          (g) the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capital Lease), in each case
extending only to such personal property;
          (h) licenses and sublicenses of intellectual property granted to third
parties in the ordinary course of business that do not, in the aggregate,
materially (x) impair the use of such intellectual property or (y) interfere
with the ordinary conduct of the business conducted by the Loan Parties with
such intellectual property; and

9



--------------------------------------------------------------------------------



 



          (i) precautionary financing statements filed in connection with
operating leases or other transactions that are not secured transactions.
          “Default” means any event that, with the passing of time or the giving
of notice or both, would become an Event of Default.
          “Defaulting Lender” means any Lender with respect to which a Lender
Default is in effect.
          “Delayed-Draw Commitment Fee” has the meaning specified in
Section 2.11(b).
          “Delayed-Draw Term Loan” has the meaning specified in
Section 2.1(b)(iii).
          “Delayed-Draw Term Loan Commitment” means, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I directly below the column
entitled “Delayed-Draw Term Loan Commitment,” as the same may be (x) reduced
from time to time or terminated pursuant to Sections 2.5(a), 2.5(b) and/or 9.2,
as applicable, or (y) adjusted from time to time as a result of assignments to
or from such Lender pursuant to Sections 2.18 or 11.2(b). The aggregate amount
of the Delayed-Draw Term Loan Commitments on the Closing Date equals
$300,000,000.
          “Delayed-Draw Term Loan Commitment Termination Date” means the date
occurring on the first anniversary of the Closing Date.
          “Delayed-Draw Term Loan Facility” means the Delayed-Draw Term Loan
Commitments and the provisions herein relating to the Delayed-Draw Term Loans.
          “Delayed-Draw Term Loan Lender” means, at any time, each Lender with a
Delayed-Draw Term Loan Commitment or with outstanding Delayed-Draw Term Loans.
          “Disclosure Documents” means, collectively, (a) all confidential
information memoranda and related materials prepared in connection with the
syndication of the Facilities and (b) all other documents filed by any Group
Member with the SEC.
          “Discount Range” has the meaning specified in Schedule 2.21.
          “Disqualified Stock” means any Stock of the Borrower that, by its
terms (or by the terms of any security or other Stock into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition stated
in such terms, (a) is mandatorily redeemable or otherwise matures and is payable
(in either case, other than either solely at the option of the Borrower or
solely for common Stock of the Borrower and/or Preferred Stock of the Borrower
that is not Disqualified Stock (together with cash payments in lieu of the
issuance of fractional shares)), whether pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of holder thereof (other than
solely for common Stock of the Borrower and/or Preferred Stock of the Borrower
that is not Disqualified Stock (together with cash payments in lieu of the
issuance of fractional shares)), in whole or in part, or is required to be
repurchased by the Borrower or any of its Subsidiaries, in whole or in part, at
the option of the holder thereof or (c) is convertible into or exchangeable,
either mandatorily or at the option of the holder thereof (but other than solely
at the option of the Borrower), for Indebtedness or any other Stock (other than
solely common Stock of the Borrower

10



--------------------------------------------------------------------------------



 



and/or Preferred Stock of the Borrower that is not Disqualified Stock (together
with cash payments in lieu of the issuance of fractional shares)), in each of
the foregoing cases (a), (b) and (c), prior to 180 days after the latest
Maturity Date then in effect, except, in the case of clauses (a) and (b), if as
a result of a “change of control” or “asset sale”, so long as any rights of the
holders thereof upon the occurrence of such a change of control or asset sale
event are subject to (unless waived by the Required Lenders) (A) in the case of
a “change of control”, (i) the prior payment in full of the Loans and all other
Obligations (other than unasserted contingent indemnification obligations),
(ii) the cancellation or expiration of all Letters of Credit (or the cash
collateralization of all L/C Obligations at face value plus the amount of fees
accruing thereon through expiration of the applicable Letters of Credit) and
(iii) the termination of the Commitments and (B) in the case of an “asset sale”,
the net cash proceeds therefrom being applied to the Obligations as provided for
in this Agreement. It is hereby acknowledged that the Borrower’s Series B
Perpetual Convertible Preferred Stock, as constituted on the Closing Date, shall
not be Disqualified Stock.
          “Dollars” and the sign “$” each mean the lawful money of the United
States of America.
          “Domestic Person” means any “United States person” under and as
defined in Section 7701(a)(30) of the Code.
          “E-Fax” means any system used to receive or transmit faxes
electronically.
          “Effective Yield” means, as to any Tranche of Commitments or Loans
under this Agreement, the effective yield on such Tranche as reasonably
determined by the Administrative Agent, taking into account the applicable
interest rate margins, interest rate benchmark floors and all fees, including
recurring, up-front or similar fees or original issue discount (amortized over
the shorter of (x) the life of such Loans and (y) the four years following the
date of incurrence thereof) payable generally to Lenders making such Loans, but
excluding (i) any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the Lenders thereunder and (ii) any
customary consent fees paid generally to consenting Lenders.
          “Electronic Transmission” means each document, instruction,
authorization, file, information and any other communication transmitted, posted
or otherwise made or communicated by e-mail or E-Fax, or otherwise to or from an
E-System or other equivalent service.
          “Eligible Assignee” has the meaning specified in Section 11.2(b).
          “Engagement Letter” means the Engagement Letter (including the annexes
and exhibits thereto) dated as of June 2, 2011, among Jefferies Finance LLC, GE
Capital Markets, Inc., General Electric Capital Corporation, Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA and the Borrower.
          “Environmental Laws” means all Requirements of Law and Permits
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.),

11



--------------------------------------------------------------------------------



 



the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), all regulations
promulgated under any of the foregoing, all analogous Requirements of Law and
Permits and any environmental transfer of ownership notification or approval
statutes, including the Industrial Site Recovery Act (N.J. Stat. Ann. §§ 13:1K-6
et seq.).
          “Environmental Liabilities” means all Liabilities (including costs of
Remedial Actions, natural resource damages and costs and expenses of
investigation and feasibility studies) that may be imposed on, incurred by or
asserted against any Group Member as a result of, or related to, any claim,
suit, action, investigation, proceeding or demand by any Person, whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law or otherwise, arising under any Environmental Law or
in connection with any environmental, health or safety condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Group Member, whether on, prior or after the date
hereof.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974, as amended from time to time, and any regulations promulgated
thereunder.
          “ERISA Affiliate” means, collectively, any Group Member, and any
Person under common control, or treated as a single employer, with any Group
Member, within the meaning of Section 414(b), (c), (m) or (o) of the Code.
          “ERISA Event” means any of the following: (a) a reportable event
described in Section 4043(b) of ERISA (or, unless the 30-day notice requirement
has been duly waived under the applicable regulations, Section 4043(c) of ERISA)
with respect to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from
a Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due,
(h) the imposition of a lien under Section 412 of the Code or Section 302 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate, (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder, (j) a Title IV Plan
is in “at risk status” within the meaning of Code Section 430(i) or ERISA
Section 303(i); (k) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Code Section 432(b) or ERISA Section 305(b); (l)
an ERISA Affiliate incurs a substantial cessation of operations within the
meaning of ERISA Section 4062(e), with respect to a Title IV Plan; or (m) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent.
          “E-Signature” means the process of attaching to or logically
associating with an Electronic Transmission an electronic symbol, encryption,
digital signature or process (including

12



--------------------------------------------------------------------------------



 



the name or an abbreviation of the name of the party transmitting the Electronic
Transmission) with the intent to sign, authenticate or accept such Electronic
Transmission.
          “E-System” means any electronic system, including Intralinks®,
SyndTrak Online, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.
          “Eurodollar Base Rate” means, with respect to any Interest Period for
any Eurodollar Rate Loan, the rate determined by the Administrative Agent to be
the offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on
the second full Business Day next preceding the first day of each Interest
Period. In the event that such rate does not appear on the Reuters Screen
LIBOR01 page (or otherwise on the Reuters screen) at such time, the “Eurodollar
Base Rate” shall be determined by reference to such other comparable publicly
available service for displaying the offered rate for deposit in Dollars in the
London interbank market as may be selected by the Administrative Agent and, in
the absence of availability, such other method to determine such offered rate as
may be selected by the Administrative Agent in its sole discretion.
Notwithstanding the foregoing, in no event shall the Eurodollar Base Rate with
respect to any Interest Period for any outstanding B Term Loan that is
maintained as a Eurodollar Rate Loan be less than 1.00% per annum.
          “Eurodollar Rate” means, with respect to any Interest Period and for
any Eurodollar Rate Loan, an interest rate per annum determined as the ratio of
(a) the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.
          “Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.
          “Eurodollar Reserve Requirements” means, with respect to any Interest
Period and for any Eurodollar Rate Loan, a rate per annum equal to the
aggregate, without duplication, of the maximum rates (expressed as a decimal
number) of reserve requirements in effect 2 Business Days prior to the first day
of such Interest Period (including basic, supplemental, marginal and emergency
reserves) under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the United States Federal Reserve System.
          “Event of Default” has the meaning specified in Section 9.1.
          “Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of
the Borrower for such period, minus (b) without duplication, (i) any cash
principal payment on the Loans during such period (but only, in the case of
payment in respect of Revolving Loans and Swing Loans, to the extent that the
Revolving Credit Commitments are permanently reduced by the amount of such
payment) other than (x) any mandatory prepayment required pursuant to
Section 2.8(a) because of the existence of Excess Cash Flow and (y) any
prepayment of Term Loans pursuant to Section 2.21, (ii) any scheduled or other
mandatory cash principal payment made by the Borrower or any of its Subsidiaries
during such period on any Capitalized Lease

13



--------------------------------------------------------------------------------



 



Obligation or other Indebtedness (but only, if such Indebtedness may be
reborrowed, to the extent such payment results in a permanent reduction in
commitments thereof), (iii) any Capital Expenditure made by the Borrower or any
of its Subsidiaries during such period to the extent permitted by this
Agreement, excluding the portion thereof financed with long-term Indebtedness
(other than the Obligations under the Revolving Credit Facility), (iv) the
Consolidated Cash Interest Expense of the Borrower and its Subsidiaries for such
period, (v) any cash losses from extraordinary items, (vi) any cash paid during
such period or payable with respect to such period to satisfy obligations for
income taxes or other taxes measured by net income, (vii) cash restructuring
costs associated with any Permitted Acquisition, (viii) any Permitted
Acquisition Consideration paid in cash and any Investments pursuant to
Section 8.3 (j) or (k) made in cash, in each case, by the Borrower or any of its
Subsidiaries during such period to the extent permitted by this Agreement but
excluding the portion thereof financed with long-term Indebtedness (other than
the Obligations under the Revolving Credit Facility) or with proceeds of the
issuance of common Stock or Preferred Stock of the Borrower, (ix) any increase
in the Working Capital of the Borrower during such period (measured as the
excess of such Working Capital at the end of such period over such Working
Capital at the beginning of such period), and (x) the aggregate consideration
paid in cash by the Group Members for all Permitted Stock Repurchases during
such period but excluding the portion thereof financed with long-term
Indebtedness (other than the Obligations under the Revolving Credit Facility) or
with proceeds of the issuance of common Stock or Preferred Stock of the
Borrower, and plus (c) without duplication, any decrease in the Working Capital
of the Borrower during such period (measured as the excess of such Working
Capital at the beginning of such period over such Working Capital at the end
thereof).
          “Excluded Foreign Subsidiary” means (i) any Subsidiary of the Borrower
that is not a Domestic Person and (ii) any Subsidiary of the Borrower that is a
Domestic Person that is a direct or indirect Subsidiary of a Foreign Subsidiary;
provided, however, that (x) the Administrative Agent and the Borrower may agree
that, despite the foregoing, any such Subsidiary shall not be an “Excluded
Foreign Subsidiary”, (y) no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if (A) such Subsidiary has entered into any Guaranty Obligations
with respect to, (B) such Subsidiary has granted a security interest in any of
its property to secure, or (C) more than 65% of the Voting Stock of such
Subsidiary was pledged to secure, in each such case, directly or indirectly, any
Indebtedness (other than the Obligations) of any Loan Party (it being understood
that in no event shall any joint and several liability of such Subsidiary and
any Loan Party for any Permitted Acquisition Debt under clause (i) of the
definition thereof be deemed such a Guaranty Obligation under preceding clause
(A) so long as such Subsidiary does not guaranty any other Indebtedness of any
Loan Party) and (z) in no event shall Alere US Holdings, LLC or Alere
International Holdings Corp. be an Excluded Foreign Subsidiary.
          “Excluded Information” has the meaning specified in Section 2.21(d).
          “Excluded Investment” has the meaning specified in Section 8.3.
          “Excluded Sales” has the meaning specified in Section 2.8(c).
          “Existing Credit Agreements” means, collectively, the Existing First
Lien Credit Agreement and the Existing Second Lien Credit Agreement.
          “Existing First Lien Credit Agreement” means that certain First Lien
Credit Agreement, dated as of June 26, 2007, among Alere US Holdings, LLC, as
borrower, the Borrower, as guarantor, the lenders party thereto, Citizens Bank
of Massachusetts, Fifth Third Bank and

14



--------------------------------------------------------------------------------



 



Merrill Lynch Capital, as co-documentation agents, UBS Securities LLC, as joint
lead arranger and syndication agent, GE Capital Markets, Inc. as joint lead
arranger and sole bookrunner, and General Electric Capital Corporation, as
administrative agent, as amended from time to time.
          “Existing Indebtedness” has the meaning specified in Section 8.1(b).
          “Existing Notes” means, collectively, the Existing Senior Notes and
the Existing Subordinated Notes.
          “Existing Notes Documents” means, collectively, the Existing Notes,
the Existing Notes Indentures and any other document related to any of the
foregoing.
          “Existing Notes Indentures” means, collectively, the Existing Senior
Notes Indenture and the Existing Subordinated Notes Indentures.
          “Existing Second Lien Credit Agreement” means that certain Second Lien
Credit Agreement, dated as of June 26, 2007, among Alere US Holdings, LLC, as
borrower, the Borrower, as a guarantor, the lender parties thereto, UBS
Securities LLC, as syndication agent, joint lead arranger and sole bookrunner,
GE Capital Markets, Inc., as joint lead arranger, and General Electric Capital
Corporation, as administrative agent, as amended from time to time.
          “Existing Senior Notes” means the 7.875% senior unsecured notes due
February 1, 2016, issued by the Borrower pursuant to the Existing Senior Notes
Indenture, in an aggregate principal amount of $250,000,000.
          “Existing Senior Notes Indenture” means the Indenture in respect of
the Existing Senior Notes, dated as of August 11, 2009, between the Borrower, as
issuer, and The Bank of New York Mellon Trust Company, N.A., as indenture
trustee, as supplemented by that certain First Supplemental Indenture thereto,
dated as of August 11, 2009, among the Borrower, as issuer, certain of its
Subsidiaries as guarantors, and The Bank of New York Mellon Trust Company, N.A.,
as indenture trustee, and as further amended, supplemented and in effect on the
Closing Date and as the same may be amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.
          “Existing Subordinated Notes” means, collectively, the Existing 2016
Subordinated Notes, the Existing 2018 Subordinated Notes and the Existing 2016
Subordinated Convertible Notes.
          “Existing Subordinated Notes Indentures” means, collectively, the
Existing 2016 Subordinated Convertible Notes Indenture, the Existing 2016
Subordinated Notes Indenture and the Existing 2018 Subordinated Notes Indenture.
          “Existing 2016 Subordinated Convertible Notes” means the 3% unsecured
subordinated convertible notes due May 15, 2016, issued by the Borrower pursuant
to the Existing 2016 Subordinated Convertible Notes Indenture, in an aggregate
principal amount of $150,000,000.
          “Existing 2016 Subordinated Convertible Notes Indenture” means the
Indenture in respect of the Existing 2016 Subordinated Convertible Notes, dated
as of May 14, 2007, among the Borrower, as issuer, and U.S. Bank Trust National
Association, as indenture trustee, as in

15



--------------------------------------------------------------------------------



 



effect on the Closing Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
          “Existing 2016 Subordinated Notes” means the 9% unsecured subordinated
notes due May 15, 2016, issued by the Borrower pursuant to the Existing 2016
Subordinated Notes Indenture, in an aggregate principal amount of $400,000,000.
          “Existing 2016 Subordinated Notes Indenture” means the Indenture in
respect of the Existing 2016 Subordinated Notes, dated as of May 12, 2009,
between the Borrower, as issuer, and U.S. Bank National Association, as
indenture trustee, as supplemented by that certain First Supplemental Indenture
thereto, dated as of May 12, 2009, among the Borrower, as issuer, certain of its
Subsidiaries as guarantors, and U.S. Bank National Association, as indenture
trustee, and as further amended, supplemented and as in effect on the Closing
Date and as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.
          “Existing 2018 Subordinated Notes” means 8.625% unsecured subordinated
notes due October 1, 2018, issued by the Borrower pursuant to the Existing 2018
Subordinated Notes Indenture, in an aggregate principal amount of $400,000,000.
          “Existing 2018 Subordinated Notes Indenture” means the Indenture in
respect of the Existing 2018 Subordinated Notes, dated as of May 12, 2009,
between the Borrower, as issuer, and U.S. Bank National Association, as
indenture trustee, as supplemented by that certain Ninth Supplemental Indenture
thereto, dated as of September 21, 2010, among the Borrower, as issuer, certain
of its Subsidiaries as guarantors, and U.S. Bank National Association, as
indenture trustee, and as further amended, supplemented and as in effect on the
Closing Date and as the same may be amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.
          “Expiration Time” has the meaning specified in Schedule 2.21.
          “Facilities” means (a) each Initial Term Loan Facility, (b) the
Delayed-Draw Term Loan Facility, (c) each Incremental Term Loan Facility and
(d) the Revolving Credit Facility.
          “FATCA” means Sections 1471 through 1474 of the Code, as enacted on
the Closing Date (and any amended or successor provisions thereto that are
substantively comparable and not materially more onerous to comply with) and the
regulations promulgated thereunder or published administrative guidance
implementing such Sections of the Code.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight federal funds transactions with members of the United
States Federal Reserve System arranged by federal funds brokers, as determined
by the Administrative Agent in its sole discretion.
          “Federal Reserve Board” means the Board of Governors of the United
States Federal Reserve System and any successor thereto.
          “Fee Letter” means the letter agreement, dated June 2, 2011, addressed
to the Borrower from the Administrative Agent and accepted by the Borrower, with
respect to certain fees to be paid from time to time to the Administrative
Agent.

16



--------------------------------------------------------------------------------



 



          “financial “maintenance” covenants” means any financial “maintenance”
covenant tested on a periodic basis (whether stated as a covenant, event of
default or other provision with similar effect, provided that “incurrence-based”
financial tests shall not be treated as a financial “maintenance” covenant for
this purpose).
          “Financial Statement” means each financial statement delivered
pursuant to Section 4.4 or 6.1.
          “Fiscal Quarter” means each 3 fiscal month period ending on March 31,
June 30, September 30 or December 31.
          “Fiscal Year” means the twelve-month period ending on December 31.
          “Foreign Subsidiary” means any Subsidiary of the Borrower which is
organized and existing under the laws of any jurisdiction outside of the United
States of America (which jurisdictions outside the United States of America
shall include Puerto Rico or any other territory of the United States of
America).
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).
          “Governmental Authority” means any nation, sovereign or government,
any state or other political subdivision thereof, any agency, authority or
instrumentality thereof and any entity or authority exercising executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, stock exchange, regulatory
body, arbitrator, public sector entity, supra-national entity (including the
European Union and the European Central Bank) and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members” means, collectively, the Borrower and each of its
Subsidiaries.
          “Group Members’ Accountants” means PricewaterhouseCoopers LLP or other
nationally-recognized independent registered certified public accountants.
          “Guarantor” means each Subsidiary of the Borrower listed on
Schedule 4.3(a) that has executed and delivered the Guaranty and Security
Agreement and that is not an Excluded Foreign Subsidiary, and each other Person
that enters into any Guaranty Obligation with respect to any Obligation of any
Loan Party pursuant to the Guaranty and Security Agreement.
          “Guaranty and Security Agreement” means a guaranty and security
agreement, in substantially the form of Exhibit H, among the Administrative
Agent, the Borrower and the Guarantors from time to time party thereto.

17



--------------------------------------------------------------------------------



 



          “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person for any
Indebtedness, lease, dividend or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), if the purpose or intent of such Person
in incurring such liability, or the economic effect thereof, is to guarantee
such primary obligation or provide support or assurance to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation (but only to the extent of the value of such
property securing such obligation) and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered) for the
purpose of enabling the primary obligor to satisfy such primary obligation;
provided, however, that “Guaranty Obligations” shall not include
(x) endorsements for collection or deposit in the ordinary course of business
and (y) product warranties given in the ordinary course of business. The
outstanding amount of any Guaranty Obligation shall equal the outstanding amount
of the primary obligation so guaranteed or otherwise supported or, if lower, the
stated maximum reasonably anticipated amount for which such Person may be liable
under such Guaranty Obligation.
          “Hazardous Material” means any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances.
          “Healthcare Laws” means (a) Federal Food, Drug and Cosmetic Act as
interpreted and enforced by the U.S. Food and Drug Administration, (b) all
federal and state fraud and abuse laws, including, but not limited to the
federal Anti-Kickback Statute (42 U.S.C. §1320a-7(b)), the federal Ethics in
Patient Referrals Act (42 U.S.C. §§1395mm et. seq.), the Stark Law (42 U.S.C.
§1395nn and §1395(q)), the civil False Claims Act (31 U.S.C. §3729 et. seq.),
TRICARE (10 U.S.C. Section 1071 et. seq.), Sections 1320a-7 and 1320a-7a of
Title 42 of the United States Code and the regulations promulgated pursuant to
such statutes; (c) the Health Insurance Portability and Accountability Act of
1996 (Pub. L. No. 104-191) and the regulations promulgated thereunder; (d)
Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (e) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (f) quality, safety and accreditation
standards and requirements of all applicable state laws or regulatory bodies;
(g) licensure laws and regulations; and (h) any and all

18



--------------------------------------------------------------------------------



 



other applicable medical, medical devices or health care laws, regulations,
manual provisions, policies and administrative guidance, each of (a) through
(g) as may be amended from time to time.
          “Hedging Agreement” means any Interest Rate Contract, foreign
exchange, swap, option or forward contract, spot, cap, floor or collar
transaction, any other derivative instrument and any other similar speculative
transaction and any other similar agreement or arrangement designed to alter the
risks of any Person arising from fluctuations in any underlying variable.
          “Immaterial Subsidiary” means any Group Member (other than Alere US
Holdings, LLC) which (a) generated less than 5% of the consolidated revenues of
the Borrower and its Subsidiaries for the fiscal period most recently ended and
(b) owned less than 5% of the assets (as determined on a book value basis) of
the Borrower and its Subsidiaries on a consolidated basis for such fiscal
period; provided that no Group Member which otherwise satisfies the criteria set
forth in clauses (a) and (b) above shall be treated as an Immaterial Subsidiary
in this Agreement if (x) the aggregate revenues generated by all Immaterial
Subsidiaries would exceed 10% of the consolidated revenues of the Borrower and
its Subsidiaries for the fiscal period most recently ended or (y) all Immaterial
Subsidiaries own more than 10% of the assets of the Borrower and its
Subsidiaries on a consolidated basis, in each case after including such Group
Member as an Immaterial Subsidiary for purposes of calculating compliance with
clauses (x) and (y) above.
          “Inactive Subsidiaries” means, collectively, those Subsidiaries of the
Borrower set forth on Schedule 1.1(a).
          “Increasing Lender” has the meaning specified in Section 2.19(a).
          “Incremental Term Loan” has the meaning specified in Section 2.19(a).
          “Incremental Term Loan Amendment” has the meaning specified in Section
2.19(c).
          “Incremental Term Loan Commitments” has the meaning specified in
Section 2.19(a).
          “Incremental Term Loan Facility” means the Incremental Term Loan
Commitments and the provisions herein related to the Incremental Term Loans.
          “Incremental Term Loan Maturity Date” means, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans, provided that the final maturity date for all
Incremental Term Loans of a given Tranche shall be the same date.
          “Indebtedness” of any Person means, without duplication, any of the
following, whether or not matured: (a) all indebtedness for borrowed money,
(b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all reimbursement and all obligations with respect to
(i) letters of credit, bank guarantees or bankers’ acceptances or (ii) surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business that are
unsecured and customary adjustments of purchase price, contingent payments,
earnout payments or similar obligations of any Group Member arising under any of
the documents pertaining to a merger or acquisition or a Sale), (e) all
obligations created or arising under any conditional sale or

19



--------------------------------------------------------------------------------



 



other title retention agreement, regardless of whether the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, repurchase,
retire, defease or otherwise acquire for value (other than solely at the option
of such Person) any Disqualified Stock of such Person, in each case for cash
(other than cash in lieu of fractional shares) or in exchange for (or by other
delivery of) Indebtedness or any other Disqualified Stock, prior to the date
that is 180 days after the latest Maturity Date then in effect, valued at the
maximum fixed redemption or purchase or repurchase price of such Disqualified
Stock thereunder, except, in the case of this clause (g), for any such
obligations solely as a result of a “change of control” or “asset sale”, so long
as any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to (unless waived by the Required
Lenders) (A) in the case of a “change of control”, (i) the prior payment in full
of the Loans and all other Obligations (other than unasserted contingent
indemnification obligations), (ii) the cancellation or expiration of all Letters
of Credit (or the cash collateralization of all L/C Obligations at face value
plus the amount of fees accruing thereon through expiration of the applicable
Letters of Credit) and (iii) the termination of the Commitments and (B) in the
case of an “asset sale”, the net cash proceeds therefrom being applied to the
Obligations as provided for in this Agreement, (h) the net amount of all
payments that would be required to be made in respect of any Hedging Agreement
in the event of a termination (including an early termination) on the date of
determination, and (i) all Guaranty Obligations for obligations of any other
Person constituting Indebtedness of such other Person; provided, however, that
the items in each of clauses (a) through (h) above shall constitute
“Indebtedness” of such Person solely to the extent, directly or indirectly,
(x) such Person is liable for any part of any such item, (y) any such item is
secured by a Lien on such Person’s property or (z) any other Person has a right,
contingent or otherwise, to cause such Person to become liable for any part of
any such item or to grant such a Lien. Any amount of any Indebtedness for which
recourse is expressly limited to a specific asset shall be limited to the fair
market value of such asset.
          “Indemnified Matters” has the meaning specified in Section 11.4.
          “Indemnitee” has the meaning specified in Section 11.4.
          “Individual Exposure” of any Lender means, at any time, the sum of
(a) the aggregate principal amount of all Revolving Loans made by such Lender
and then outstanding, (b) such Lender’s Revolving Credit Percentage in the
aggregate principal amount of all Swing Loans then outstanding and (c) such
Lender’s Revolving Credit Percentage in the aggregate amount of all L/C
Obligations at such time.
          “Initial Projections” means those financial projections covering the
Fiscal Years ending in 2011 through 2017 and delivered to the Administrative
Agent by the Borrower prior to the date hereof.
          “Initial Term Loan” means, collectively, each A Term Loan and each B
Term Loan.
          “Initial Term Loan Commitment” means, collectively, the A Term Loan
Commitment and the B Term Loan Commitment.
          “Initial Term Loan Facility” means the Initial Term Loan Commitments
and the provisions herein related to the Initial Term Loans.

20



--------------------------------------------------------------------------------



 



          “Intellectual Property” means all rights, title and interests in or
relating to intellectual property and industrial property arising under any
Requirement of Law and all IP Ancillary Rights relating thereto, including all
Copyrights, Patents, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.
          “Interest Period” means, with respect to any Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is made or converted to
a Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2, 3
or 6 months thereafter, as selected by the Borrower; provided, however, that
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another such Business Day falls in the next calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month, (c) the Borrower may not select any Interest Period in respect
of any Tranche of Loans ending after the Maturity Date for such Tranche of
Loans, (d) the Borrower may not select any Interest Period in respect of Loans
having an aggregate principal amount of less than $1,000,000 and (e) there shall
be outstanding at any one time no more than 10 Interest Periods (or such greater
number as may be permitted by the Administrative Agent).
          “Interest Rate Contracts” means all interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and interest rate
insurance.
          “Internet Domain Names” means all right, title and interest (and all
related IP Ancillary Rights) relating to Internet domain names.
          “Investment” means, with respect to any Person, directly or
indirectly, (a) to own, purchase or otherwise acquire, in each case whether
beneficially or otherwise, any investment in, including any interest in, any
Security of any other Person (other than any evidence of any Obligation), (b) to
purchase or otherwise acquire, whether in one transaction or in a series of
transactions, all or a significant part of the property of any other Person or a
business conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any loan, advance, commitment to lend or advance, or
other extension of credit (including by deferring or extending the date of, in
each case outside the ordinary course of business, the payment of the purchase
price for Sales of property or services to any other Person, to the extent such
payment obligation constitutes Indebtedness of such other Person), excluding
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items created in the ordinary course
of business, (d) to make, directly or indirectly, any contribution to the
capital of any other Person or (e) to Sell any property for less than fair
market value (including a disposition of cash or Cash Equivalents in exchange
for consideration of lesser value); provided, however, that such Investment
shall be valued at the difference between the value of the consideration for
such Sale and the fair market value of the property Sold.

21



--------------------------------------------------------------------------------



 



          “IP Ancillary Rights” means, with respect to any Intellectual
Property, as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and Liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.
          “IP License” means all Contractual Obligations (and all related IP
Ancillary Rights), whether written or oral, granting any right, title and
interest in or relating to any Intellectual Property.
          “IRS” means the Internal Revenue Service of the United States and any
successor thereto.
          “Issue” means, with respect to any Letter of Credit, to issue, extend
the expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
          “Junior Indebtedness” means any Indebtedness in respect of the
Existing Notes (and any Permitted Refinancing of the Existing Notes), any
Subordinated Debt, any Permitted Acquisition Debt under clause (i) of the
definition thereof (and any Permitted Refinancing thereof) incurred in reliance
on Section 8.1(i) and any Permitted Additional Debt (including any Permitted
Refinancing thereof) incurred in reliance on Section 8.1(n), whether unsecured
or secured by a Lien ranking either pari passu with or junior to the Lien
securing the Obligations.
          “L/C Back-Stop Arrangements” has the meaning specified in
Section 2.20(a)(ii).
          “L/C Cash Collateral Account” means any Cash Collateral Account
(a) specifically designated as such by the Borrower in a notice to the
Administrative Agent and (b) from and after the effectiveness of such notice,
not containing any funds other than those required under the Loan Documents to
be placed therein.
          “L/C Exposure” means, at any time, the aggregate amount of all L/C
Obligations at such time in respect of Letters of Credit. The L/C Exposure of
any Revolving Credit Lender at any time shall be its Revolving Credit Percentage
of the aggregate L/C Exposure at such time.
          “L/C Issuer” means (a) GE Capital or any of its designated Affiliates
and (b) each Person that hereafter becomes an L/C Issuer with the approval of,
and pursuant to an agreement with and in form and substance satisfactory to, the
Administrative Agent, the Borrower and such Person to become an L/C Issuer in
each case in their capacity as L/C Issuers hereunder and together with their
successors.
          “L/C Obligations” means, for any Letter of Credit at any time, the sum
of (a) the L/C Reimbursement Obligations at such time for such Letter of Credit
and (b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.
          “L/C Reimbursement Agreement” has the meaning specified in
Section 2.4(a).

22



--------------------------------------------------------------------------------



 



          “L/C Reimbursement Date” has the meaning specified in Section 2.4(e).
          “L/C Reimbursement Obligation” means, for any Letter of Credit, the
obligation of the Borrower to the L/C Issuer thereof, as and when matured, to
pay all amounts drawn under such Letter of Credit.
          “L/C Request” has the meaning specified in Section 2.4(b).
          “L/C Sublimit” means $50,000,000.
          “Lender Default” means, as to any Revolving Credit Lender or, during
the period prior to the Delayed-Draw Term Loan Commitment Termination Date, any
Delayed-Draw Term Loan Lender, as applicable, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing or, in the case
of a Revolving Credit Lender, to fund its portion of any unreimbursed payment
with respect to a Letter of Credit pursuant to Section 2.4(f), (ii) such
Revolving Credit Lender or Delayed-Draw Term Loan Lender having been adjudicated
insolvent or having become the subject of a bankruptcy or insolvency proceeding
or a takeover by a regulatory authority, in either case as of, or at any time
following, the Closing Date, or (iii) such Revolving Credit Lender or
Delayed-Draw Term Loan Lender having notified the Administrative Agent, the
Swingline Lender, any L/C Issuer and/or any Loan Party (x) that it does not
intend to comply with its obligations under Sections 2.1(a), (b)(iii), (b)(iv)
or 2.3(a) or Section 2.4, as the case may be, in circumstances where such
non-compliance would constitute a breach of such Revolving Credit Lender’s or
Delayed-Draw Term Loan Lender’s obligations under the respective Section or (y)
of the events described in preceding clause (ii); provided that, as of any date
of determination, the determination of whether any Revolving Credit Lender or
Delayed-Draw Term Loan Lender is a Defaulting Lender hereunder shall not take
into account, and shall not otherwise impair, any amounts funded by such
Revolving Credit Lender or Delayed-Draw Term Loan Lender (as applicable) which
have been assigned by such Revolving Credit Lender or Delayed-Draw Term Loan
Lender (as applicable) to an SPV pursuant to Section 11.2(f); provided further
that, for purposes of (and only for purposes of) Section 2.20 and any
documentation entered into pursuant to the L/C Back-Stop Arrangements (and the
term “Defaulting Lender” as used therein), the term “Lender Default” shall also
include, as to any Revolving Credit Lender or Delayed-Draw Term Loan Lender,
(i) any Affiliate of such Revolving Credit Lender or Delayed-Draw Term Loan
Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Revolving Credit Lender or Delayed-Draw Term Loan Lender
having been adjudicated insolvent or having become the subject of a bankruptcy
or insolvency proceeding or a takeover by a regulatory authority, in either case
as of, or at any time following, the Closing Date (ii) any previously cured
“Lender Default” of such Revolving Credit Lender or Delayed-Draw Term Loan
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least 90 consecutive days, (iii) any default by such Revolving
Credit Lender or Delayed-Draw Term Loan Lender with respect to its funding
obligations under any two or more other credit facilities to which it is a party
and which the Swingline Lender, any L/C Issuer or the Administrative Agent
reasonably believes in good faith has occurred and is continuing, and (iv) the
failure of such Revolving Credit Lender or Delayed-Draw Term Loan Lender to make
available its portion of any Borrowing or, in the case of any Revolving Credit
Lender to fund its portion of any unreimbursed payment with respect to a Letter
of Credit pursuant to Section 2.4(f) within 3 Business Days of the date (x) the
Administrative Agent (in its capacity as a Lender) or (y) Revolving Credit
Lenders or the Delayed-Draw Term Loan Lenders constituting the Majority Lenders
with Revolving Credit Commitments or Delayed-Draw Term Loan Commitments, as the

23



--------------------------------------------------------------------------------



 



case may be, has or have, as applicable, funded its or their portion thereof;
provided that a Lender shall not be subject to a Lender Default solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
          “Lenders” means, collectively, the Swingline Lender and any other
financial institution or other Person that (a) is listed on the signature pages
hereof as a “Lender”, (b) from time to time becomes a party hereto by execution
of an Assignment, in each case together with its successors or (c) becomes a
party hereto in connection with an Incremental Term Loan Commitment by execution
of an Incremental Term Loan Amendment in connection with such Incremental Term
Loan Commitment.
          “Letter of Credit” means any letter of credit Issued pursuant to
Section 2.4.
          “Liabilities” means all claims, actions, suits, judgments, damages,
losses, liability, obligations, fines, penalties, sanctions, costs, fees, taxes,
commissions, charges, disbursements and expenses, in each case of any kind or
nature (including interest accrued thereon or as a result thereof and fees,
charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment for security, charge, security deposit arrangement, encumbrance,
easement, lien (statutory or other), security interest or other security
arrangement and any other preference, priority or preferential arrangement of
any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.
          “Loan” means any loan made or deemed made by any Lender hereunder.
          “Loan Documents” means, collectively, this Agreement, any Notes, the
Guaranty and Security Agreement, the Mortgages, the Swiss Pledge Agreement, the
Control Agreements, the Fee Letter, the L/C Reimbursement Agreements, the
Secured Hedging Agreements, the Secured Treasury Services Agreements and, when
executed, each document executed by a Loan Party and delivered to the
Administrative Agent, any Lender or any L/C Issuer in connection with or
pursuant to any of the foregoing or the Obligations, together with any
modification of any term, or any waiver with respect to, any of the foregoing.
          “Loan Party” means the Borrower and each Guarantor.
          “Majority Lenders” of any Tranche means those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if all outstanding Obligations under the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated.
          “Margin Stock” has the meaning provided in Regulation U of the Federal
Reserve Board.

24



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a material adverse change
in any of (a) the condition (financial or otherwise), business, performance,
prospects, operations or property of the Group Members, taken as a whole,
(b) the ability of the Loan Parties, taken as a whole, to perform their
obligations under any Loan Document and (c) the validity or enforceability of
any Loan Document or the rights and remedies of the Administrative Agent, the
Lenders and the other Secured Parties under any Loan Document.
          “Maturity Date” means, with respect to the relevant Tranche of Loans,
the Scheduled A Term Loan Maturity Date, the Scheduled B Term Loan Maturity
Date, the Scheduled Revolving Credit Termination Date or the applicable
Incremental Term Loan Maturity Date, as the case may be.
          “Maximum Lawful Rate” has the meaning specified in Section 2.9(d).
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means any mortgage, deed of trust or other document
executed or required herein to be executed by any Loan Party and granting a
security interest over real property in favor of the Administrative Agent as
security for the Obligations.
          “Mortgage Supporting Documents” means, with respect to any Mortgage
for a parcel of owned real property, each document (including (i) title
insurance policies or marked-up unconditional insurance binders (in each case,
together with copies of all documents referred to therein), (ii) ALTA (or TLTA,
if applicable) as-built surveys (in form and as to date that is sufficiently
acceptable to the title insurer issuing title insurance to the Administrative
Agent for such title insurer to deliver endorsements to such title insurance as
reasonably requested by the Administrative Agent), (iii) environmental
assessments and reports, (iv) evidence regarding recording and payment of fees,
insurance premium and taxes, (v) “life of loan” Federal Emergency Management
Agency Standard Flood Hazard Determinations with respect to each real property
covered by a Mortgage, in form and substance reasonably acceptable to the
Administrative Agent (together with notice about special flood hazard area
status and flood disaster assistance, duly executed by the Borrower and any
applicable Subsidiary, and evidence of flood insurance, in the event any
improved parcel of real property or a portion thereof is located in a special
flood hazard area) and (vi) any estoppels, assignments, subordination agreements
and other additional documentation, information and certifications, in each of
the foregoing cases that the Administrative Agent may reasonably request, to
create, register, perfect, maintain, evidence the existence, substance, form or
validity of or enforce a valid lien on and perfected security interest in such
parcel of real property in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens or other Liens as the
Administrative Agent may approve (provided that such approval shall not be
unreasonably withheld if such other Lien is affirmatively insured under a
lender’s title insurance policy).
          “Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any ERISA Affiliate contributes to or has
contributed to within the last 6 years or otherwise has any obligation or
liability, contingent or otherwise.
          “Net Cash Proceeds” means proceeds received in cash from (a) any Sale
of, or Property Loss Event with respect to, property, net of (i) the
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith, (ii) taxes paid or reasonably estimated to be

25



--------------------------------------------------------------------------------



 



payable as a result thereof and (iii) any amount required to be paid or prepaid
on Indebtedness (other than the Obligations and Indebtedness owing to any Group
Member) secured by the property subject thereto or (b) any incurrence of
Indebtedness or (solely for purposes of the last paragraph of Section 8.3)
issuance of any Stock, in each case net of brokers’, advisors’ and investment
banking fees and other out-of-pocket underwriting discounts, commissions and
other out-of-pocket cash costs, fees and expenses, in each case incurred in
connection with such transaction; provided, however, that any such proceeds
received by any Subsidiary of the Borrower that is not a Wholly Owned Subsidiary
of the Borrower shall constitute “Net Cash Proceeds” only to the extent of the
aggregate direct and indirect beneficial ownership interest of the Borrower
therein.
          “New Lender” has the meaning specified in Section 2.19(b).
          “Non-Defaulting Lender” means and includes each Lender, Delayed-Draw
Term Loan Lender or Revolving Credit Lender, as the case may be, which is not a
Defaulting Lender.
          “Non-Funding Lender” has the meaning specified in Section 2.2(c).
          “Non-U.S. Lender Party” means each of the Administrative Agent, each
Lender, each L/C Issuer, each SPV and each participant, in each case that is not
a Domestic Person.
          “Note” means a promissory note of the Borrower, in substantially the
form of Exhibit B-1, B-2, B-3, B-4 or B-5, as applicable, payable to a Lender or
its registered assigns in any Facility in a principal amount equal to the amount
of such Lender’s Commitment under such Facility (or, in the case of the Term
Loan Facility, the aggregate initial principal amount of the Term Loans made by
such Lender).
          “Notice of Borrowing” has the meaning specified in Section 2.2.
          “Notice of Conversion or Continuation” has the meaning specified in
Section 2.10(b).
          “Obligations” means, with respect to any Loan Party, all amounts,
obligations, liabilities, covenants and duties of every type and description
owing by such Loan Party to the Administrative Agent, any Lender, any L/C
Issuer, any other Indemnitee, any participant, any SPV, any Secured Hedging
Counterparty or any Secured Treasury Services Creditor arising out of, under, or
in connection with, any Loan Document, whether direct or indirect (regardless of
whether acquired by assignment), absolute or contingent, due or to become due,
whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, including, without duplication, (a) if such Loan Party is the Borrower,
all Loans and L/C Obligations, (b) all interest, whether or not accruing after
the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(c) all other fees, expenses (including reasonable fees, charges and
disbursement of counsel), interest, commissions, charges, costs, disbursements,
indemnities and reimbursement of amounts paid and other sums chargeable to such
Loan Party pursuant to any Loan Document (including those payable to L/C Issuers
as described in Section 2.11).
          “Other Taxes” has the meaning specified in Section 2.17(c).

26



--------------------------------------------------------------------------------



 



          “P&G Call Option” means the ability of a member of the P&G JV
Companies to require a breaching member (or any of its affiliates) to sell its
units or shares in the P&G JV Companies (less damages arising from the material
breach) to the non-breaching member (or any of its affiliates) pursuant to the
P&G JV Agreements.
          “P&G Holdings Guaranty” means that certain guaranty dated May 17, 2007
made by the Borrower in respect of the P&G Joint Venture.
          “P&G Joint Venture” means the joint venture between the Borrower and
The Proctor & Gamble Company conducted through the P&G JV Companies pursuant to
the P&G JV Agreements for the purpose of developing, acquiring and marketing
consumer diagnostic and monitoring products (excluding products in the
cardiology, diabetes and oral care fields).
          “P&G JV Agreements” means the agreements set forth on Schedule 4.3(b)
hereto.
          “P&G JV Capital Call Obligations” means any capital call obligation of
the P&G JV Companies under the P&G JV Agreements, or any guaranty thereof by the
Borrower pursuant to the P&G Holdings Guaranty.
          “P&G JV Companies” means US CD LLC, a Delaware limited liability
company, and SPD Swiss Precision Diagnostics GmbH, a company organized under the
laws of Switzerland and any subsidiaries of either of them.
          “P&G Put Date” means the date the P&G Put Option is exercised.
          “P&G Put Option” means the exercise of Procter & Gamble International
Operations, SA’s (“PGIO”) or Procter & Gamble RHD, Inc.’s (“PGUS”) right to
require the Borrower or Swissco (or any other Subsidiary of the Borrower) to
purchase PGIO’s and PGUS’s units and shares (or any other equity interests) in
the P&G JV Companies pursuant to the P&G JV Agreements.
          “Patents” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to patents
and applications therefor.
          “Patriot Act” means USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001).
          “PBGC” means the United States Pension Benefit Guaranty Corporation
and any successor thereto.
          “Pension Plan” means a Plan described in Section 3(2) of ERISA
          “Permit” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations in the nature
of any of the foregoing with, any Governmental Authority, in each case whether
or not having the force of law, and applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.
          “Permitted Acquisition” means any Proposed Acquisition satisfying each
of the following conditions: (a) except with respect to (i) any Proposed
Acquisition having Permitted Acquisition

27



--------------------------------------------------------------------------------



 



Consideration of less than $25,000,000 or (ii) any Proposed Acquisition set
forth on Schedule 8.3A, the Administrative Agent shall have received reasonable
advance notice of such Proposed Acquisition including a reasonably detailed
description thereof at least 15 days prior to the consummation of such Proposed
Acquisition (or such later date as may be agreed by the Administrative Agent)
and on or prior to the date of such Proposed Acquisition, the Administrative
Agent shall have received copies of the acquisition agreement and related
material Contractual Obligations and other material documents and information
(including financial information and analysis, environmental assessments and
reports, opinions, certificates and lien searches), in each of the foregoing
cases as reasonably requested by the Administrative Agent, (b) as of the date of
consummation of any transaction as part of such Proposed Acquisition and after
giving effect to all transactions to occur on such date as part of such Proposed
Acquisition, no Default or Event of Default shall be continuing, (c) after
giving effect to such Proposed Acquisition, the Borrower shall be in compliance
with the financial covenants set forth in Article V (but assuming for the
purpose of such compliance with the maximum Consolidated Secured Leverage Ratio
set forth in Section 5.1, that the maximum Consolidated Secured Leverage Ratio
permitted at such time was 4.25:1.00) on a Pro Forma Basis as of the last day of
the last Fiscal Quarter for which Financial Statements have been delivered
hereunder for the four Fiscal Quarter period ending on such day (as if such
Permitted Acquisition had occurred on the first day of such period), (d) both
before and immediately after giving effect to such Proposed Acquisition, the
Loan Parties shall have unused Revolving Credit Commitments and available cash
and Cash Equivalents on deposit to a Cash Collateral Account, a Controlled
Deposit Account or a Controlled Securities Account of at least $150,000,000 in
the aggregate, and (e) at or prior to the closing of such Proposed Acquisition,
the Borrower shall deliver to the Administrative Agent a certificate of the
Chief Financial Officer, Treasurer or Vice President, Finance of the Borrower to
the effect that the conditions in clauses (b), (c) and (d) above have been
satisfied and setting forth the calculation thereof, which certificate shall be
a form reasonably satisfactory to the Administrative Agent (provided that no
such certificate shall be required for any Proposed Acquisition having Permitted
Acquisition Consideration of less than $25,000,000). For purposes of preceding
clauses (a)(i) and (e), to the extent that any Permitted Acquisition
Consideration is in the form of an earn-out or other deferred payment obligation
that is to be paid over time or from time to time, only the aggregate amount
thereof that is reasonably estimated to be paid by the Borrower or its
Subsidiary in connection with such Permitted Acquisition (as determined in good
faith by a Responsible Officer of the Borrower) shall be included in the
calculation of the aggregate amount of the Permitted Acquisition Consideration
for such Permitted Acquisition for purposes of determining whether the notice
and officer’s certificate referred to in preceding clauses (a)(i) and (e) need
to be delivered. “Permitted Acquisition” also includes any proposed merger or
acquisition consented to by the Required Lenders.
          “Permitted Acquisition Consideration” means aggregate amounts payable
in connection with, and other consideration for, any Permitted Acquisition, in
each case, including, if and when earned, any “earnout” and similar payment
obligations, all transaction costs and all Indebtedness, liabilities and
Guaranty Obligations incurred or assumed in connection therewith or otherwise
reflected in a Consolidated balance sheet of the Borrower and the Proposed
Acquisition Target.
          “Permitted Acquisition Debt” means Indebtedness which satisfies each
of the following conditions: (a) the Indebtedness is either (i) unsecured
Indebtedness of the Borrower or any of its Subsidiaries that is issued or
incurred to any seller or sellers (or any shareholder(s), affiliate(s),
designee(s), successor(s) and/or assign(s) thereof) or otherwise as
consideration pursuant to the

28



--------------------------------------------------------------------------------



 



terms of a Permitted Acquisition and/or (ii) Indebtedness assumed in connection
with any Permitted Acquisition (but not incurred in connection with or
contemplation of such Permitted Acquisition), (b) except in respect of any
Permitted Acquisition Debt incurred, issued or assumed in connection with any
Proposed Acquisition having Permitted Acquisition Consideration of less than
$25,000,000, the Administrative Agent shall have received reasonable advance
notice of the incurrence, issuance and/or assumption of such Indebtedness
including a reasonably detailed description thereof at least 15 days prior to
such incurrence, issuance and/or assumption (or such later date as may be agreed
by the Administrative Agent) and on or prior to the date of such incurrence,
issuance and/or assumption, the Administrative Agent shall have received copies
of the credit agreement, indenture and related Contractual Obligations and other
documents and information, in each of the foregoing cases as reasonably
requested by the Administrative Agent, (c) as of the date of incurrence,
issuance and/or assumption of such Indebtedness and after giving effect to all
transactions to occur on such date (including such Permitted Acquisition), no
Default or Event of Default shall be continuing, (d) after giving effect to the
incurrence, issuance and/or assumption of such Indebtedness and such Permitted
Acquisition, the Borrower shall be in compliance with (x) the financial
covenants set forth in Article V (but assuming for the purpose of such
compliance with the maximum Consolidated Secured Leverage Ratio set forth in
Section 5.1, that the maximum Consolidated Secured Leverage Ratio permitted at
such time was 4.25:1.00) and (y) a Consolidated Total Leverage Ratio of no
greater than 7.00:1.00, in the case of (x) and (y) on a Pro Forma Basis as of
the last day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder for the four Fiscal Quarter period ending on such day (as if
such Indebtedness had been incurred, issued or assumed and such Permitted
Acquisition had occurred on the first day of such period), and (e) at or prior
to the incurrence, issuance and/or assumption of such Indebtedness (or at such
later time as the Administrative Agent may approve), the Borrower shall deliver
to the Administrative Agent a certificate of the Chief Financial Officer,
Treasurer or Vice President, Finance of the Borrower to the effect that the
conditions in clauses (c) and (d) above have been satisfied and setting forth
the calculation thereof, which certificate shall be a form reasonably
satisfactory to the Administrative Agent (provided that no such certificate
shall be required for any Permitted Acquisition Debt being incurred or issued to
finance any Proposed Acquisition having Permitted Acquisition Consideration of
less than $25,000,000), and provided further that only one certificate shall be
required for Permitted Acquisition Debt that may be incurred or issued in
multiple tranches over time and from time to time in accordance with the
obligations or commitments existing in the transaction documents for such
Permitted Acquisition Debt and the related Permitted Acquisition at the time of
the closing of such Permitted Acquisition (such certificate to be delivered at
or prior to the time of the first incurrence or issuance of such Permitted
Acquisition Debt or such later time as the Administrative Agent may agree). For
purposes of (i) preceding clauses (c) and (d), to the extent that any Permitted
Acquisition Debt is to be incurred or issued over time or from time to time, the
full amount of all such Permitted Acquisition Debt shall be deemed incurred
and/or issued at the time of the initial incurrence or issuance thereof (and to
the extent that any portion of such Permitted Acquisition Debt constitutes any
deferred payment obligation incurred or to be incurred in reliance on clause
(a)(i) above, the amount thereof for the purposes of such calculation shall be
the amount certified by a Responsible Officer of the Borrower as being the
maximum amount reasonably expected to be payable in connection therewith and
(ii) preceding clauses (b)and (e), to the extent that any Permitted Acquisition
Consideration is in the form of an earn-out or other deferred payment obligation
that is to be paid over time or from time to time, only the aggregate amount
thereof that is reasonably estimated to be paid by the Borrower or its
Subsidiary in connection with such Permitted Acquisition (as determined in good
faith by a Responsible Officer of the Borrower) shall be included in the
calculation of the aggregate amount

29



--------------------------------------------------------------------------------



 



of the Permitted Acquisition Consideration for such Permitted Acquisition for
purposes of determining whether the notice and officer’s certificate referred to
in preceding clauses (b) and (e) need to be delivered).
          “Permitted Additional Debt” means Indebtedness (which Indebtedness may
be (i) (x) senior or (y) Subordinated Debt and (ii) (x) unsecured or (y) in the
case of senior Indebtedness only, secured by a Lien ranking pari passu with, or
junior to, the Lien securing the Obligations, in each case issued or incurred by
the Borrower), the terms of which Indebtedness satisfy each of the following
conditions: (a) except with respect to Permitted Additional Debt of less than
$10,000,000, the Administrative Agent shall have received reasonable advance
notice of the incurrence or issuance of such Indebtedness including a reasonably
detailed description thereof at least 15 days prior to such incurrence or
issuance (or such later date as may be agreed by the Administrative Agent) and
on or prior to the date of such incurrence or issuance, the Administrative Agent
shall have received copies of any related loan agreement, indenture or other
instrument evidencing such Indebtedness and related Contractual Obligations and
other documents and information, in each of the foregoing cases as reasonably
requested by the Administrative Agent, (b) such Indebtedness shall not be
subject to any scheduled amortization, mandatory redemption, mandatory repayment
or mandatory prepayment, sinking fund or similar payment (other than, in each
case, (x) customary offers to repurchase upon a change of control, asset sale or
event of loss and acceleration rights after an event of default, and (y) any
such amortization, redemption, repayment, sinking fund or other payment at the
sole option of the Borrower) or have a final maturity date, in either case prior
to the date occurring 180 days following the latest Maturity Date then in
effect, (c) the loan agreement, indenture or other applicable instrument or
agreement governing such Indebtedness (including any related guaranties and
collateral) shall not include any financial “maintenance” covenants (whether
stated as a covenant, default or otherwise, although “incurrence-based”
financial tests may be included), (d) if such Indebtedness is Subordinated Debt,
it satisfies the requirements set forth in the definition of “Subordinated
Debt”, (e) as of the date of incurrence or issuance of such Indebtedness and
after giving effect to all transactions to occur on such date, no Default or
Event of Default is continuing, (f) such Indebtedness does not provide for any
mandatory repayment or redemption from asset sales, casualty or condemnation
events or excess cash flow on more than a ratable basis with the Loans; (g) such
Indebtedness, if secured, shall not be secured by any Lien on any asset of any
Loan Party that does not also secure the Obligations, and, if guaranteed, shall
not be guaranteed by any Group Member other than the Guarantors, (h) the holders
of such Indebtedness (or the respective agent or trustee on their behalf), if
such Indebtedness is secured, shall have entered into an intercreditor agreement
with the Administrative Agent in form and substance reasonably satisfactory to
the Administrative Agent, (i) the Borrower shall be in compliance with (x) the
financial covenants set forth in Article V (but assuming for the purpose of such
compliance with the maximum Consolidated Secured Leverage Ratio set forth in
Section 5.1, that the maximum Consolidated Secured Leverage Ratio permitted at
such time was 4.25:1.00) and (y) a Consolidated Total Leverage Ratio of no
greater than 7.00:1.00, in the case of (x) and (y) on a Pro Forma Basis as of
the last day of the last Fiscal Quarter for which Financial Statements have been
or are required to be delivered hereunder pursuant to Section 6.1 for the four
Fiscal Quarter period ending on such day (as if such Indebtedness had been
incurred or issued on the first day of such period), and (j) at or prior to the
incurrence and/or issuance of such Indebtedness (or at such later time as the
Administrative Agent may approve), the Borrower shall deliver to the
Administrative Agent a certificate of its Chief Financial Officer, Treasurer or
Vice President, Finance to the effect that the conditions in clause (i) above
have been satisfied and setting forth the calculation thereof, which certificate

30



--------------------------------------------------------------------------------



 



shall be in a form reasonably satisfactory to the Administrative Agent (provided
that no such certificate shall be required for Permitted Additional Debt of less
than $10,000,000).
          “Permitted Additional Debt Documents” means, on and after the
execution and delivery thereof by any Group Member, each note, instrument,
agreement, guaranty, security agreement, mortgage and other document relating to
each incurrence or issuance of Permitted Additional Debt, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
          “Permitted Indebtedness” means any Indebtedness of any Group Member
that is not prohibited by Section 8.1.
          “Permitted Investment” means any Investment of any Group Member that
is not prohibited by Section 8.3.
          “Permitted Lien” means any Lien on or with respect to the property of
any Group Member that is not prohibited by Section 8.2.
          “Permitted Refinancing” means Indebtedness (including Guaranty
Obligations of Group Members in respect thereof) constituting a refinancing,
extension of maturity or other modifications of the terms of Permitted
Indebtedness to the extent provided for in Section 8.1 (including any Permitted
Refinancing of any such Permitted Refinancing Indebtedness) (a) that has an
aggregate outstanding principal amount not greater than the aggregate principal
amount of such Permitted Indebtedness being refinanced or extended (plus accrued
and unpaid interest and premium payable on the Permitted Indebtedness being
refinanced) outstanding at the time of such refinancing or extension, (b) (i) to
the extent such Indebtedness refinances or extends Permitted Indebtedness other
than Indebtedness represented by the Existing Notes (excluding for this purpose
the Existing 2018 Subordinated Notes), that has a weighted average maturity
(measured as of the date of such refinancing or extension) no shorter than that
of such Permitted Indebtedness being refinanced or extended (as of the date
immediately prior to such refinancing or extension) and (ii) to the extent such
Indebtedness refinances or extends Permitted Indebtedness represented by the
Existing Notes (excluding for this purpose the Existing 2018 Subordinated
Notes), that is not subject to any scheduled amortization, mandatory redemption,
mandatory repayment or mandatory prepayment, sinking fund or similar payment
(other than, in each case, (x) customary offers to repurchase upon a change of
control, asset sale or event of loss and acceleration rights after an event of
default, and (y) any of the foregoing at the sole option of the Borrower) or
have a final maturity date, in either case prior to the date occurring 180 days
following the latest Maturity Date then in effect, (c) that is not secured by
any property or any Lien other than those securing such Permitted Indebtedness
being refinanced or extended, provided such Lien shall have the same priority as
the Lien securing such Permitted Indebtedness being refinanced or extended,
(d) that is subordinated to the Obligations on terms no less favorable (in the
reasonable judgment of the Administrative Agent) to the holders of the
Obligations as the Permitted Indebtedness being refinanced or extended, (e)
(i) to the extent such Indebtedness refinances or extends any Permitted
Indebtedness that includes any financial “maintenance” covenants, that does not
include any additional or new financial “maintenance” covenants or make existing
financial “maintenance” covenants more restrictive in any material respect and
(ii) to the extent that such indebtedness refinances or extends any Permitted
Indebtedness that does not include any financial “maintenance” covenants, that
does not include any financial “maintenance” covenants and (f) does not benefit
from any Guaranty Obligation

31



--------------------------------------------------------------------------------



 



other than any Guaranty Obligation benefitting such Permitted Indebtedness being
refinanced or extended immediately prior to such refinancing or extension.
          “Permitted Reinvestment” means, with respect to the Net Cash Proceeds
of any Sale or Property Loss Event, to acquire (or make Capital Expenditures to
finance the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries (including through a Permitted Acquisition) or, if
such Property Loss Event involves loss or damage to property, to repair such
loss or damage.
          “Permitted Stock Repurchases” means any repurchase, redemption,
retirement, termination, defeasance, cancellation or other purchase by the
Borrower of Stock or Stock Equivalents of the Borrower on or after the Closing
Date satisfying each of the following conditions: (a) as of the date of
consummation of any such repurchase, redemption, retirement or other purchase
and after giving effect thereto on such date, no Default or Event of Default
shall be continuing, (b) both immediately before and immediately after giving
effect to such repurchase, redemption, retirement, termination, defeasance,
cancellation or other purchase, the sum of (I) Revolver Availability and
(II) the aggregate amount of Unrestricted cash and Cash Equivalents of the Loan
Parties shall be at least $150,000,000, and (c) the aggregate consideration paid
by the Group Members for all such repurchases, redemptions, retirements,
terminations, defeasances, cancellations or other purchases, without
duplication, on or after the Closing Date shall not exceed $300,000,000.
          “Person” means any individual, partnership, corporation (including a
business trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
          “Preferred Stock”, as applied to the Stock of any Person, means Stock
of such Person (other than common Stock of such Person) of any class or classes
(however designed) that ranks prior, as to the payment of dividends or as to the
distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of Stock of any other class
of such Person, and shall include any Disqualified Stock.
          “Pro Forma Basis” means, in connection with any calculation of
compliance with any financial covenant ratio or financial term as it relates to
any determination for any period and any Pro Forma Transaction, that such
determination shall be made by giving pro forma effect to each such Pro Forma
Transaction after the first day of the relevant period (including, in the case
of any Permitted Acquisition, any Pro Forma Cost Savings directly attributable
to such Pro Forma Transaction and, in the case of the incurrence of any
Indebtedness, assuming that the proceeds thereof are applied), as if each such
Pro Forma Transaction had been consummated on the first day of such period, and
(i) in connection with any Permitted Acquisition or Sale based on historical
results accounted for in accordance with GAAP and (ii) to the extent applicable
in connection with any Permitted Acquisition, based on reasonable assumptions
that are specified in detail in the relevant Compliance Certificate, Financial
Statement or other document provided to the Administrative Agent or any Lender
in connection herewith in accordance with Regulation S-X (except for any Pro
Forma Cost Savings which need not be in accordance with Regulation S-X).

32



--------------------------------------------------------------------------------



 



          “Pro Forma Cost Savings” means, with respect to any period and in
connection with any Permitted Acquisition, operating expense reductions that are
reasonably expected to be sustainable over such period, will not adversely
affect revenues and are not greater than the reduction reasonably expected to be
realized, regardless of whether these cost savings could then be reflected in
pro forma financial statements in accordance with Regulation S-X, all such
operating expense reductions to be reasonably determined in good faith by the
chief financial or accounting officer of the Borrower and to be reasonably
satisfactory to the Administrative Agent and, to the extent requested by the
Administrative Agent, to be set forth in a certificate signed by such officer.
          “Pro Forma Transaction” means, as the context requires, (i) any
transaction consummated as part of any Permitted Acquisition, together with each
other transaction relating thereto and consummated in connection therewith,
(ii) the incurrence of any Indebtedness (other than revolving Indebtedness,
except to the extent this is incurred to refinance or repay other outstanding
Indebtedness or to finance a Permitted Acquisition, an Investment or a
Restricted Payment), (iii) the purchase of any Indedtedness in accordance with
the procedures set forth in Section 2.21 or the permanent repayment of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction), (iv) any Sale
permitted under Section 8.4(e), (f), (g) or (h), together with each other
transaction relating thereto and consummated in connection therewith, and
(v) any Restricted Payment made (x) in respect of a Permitted Stock Repurchase
in accordance with Section 8.5(e) or (y) in respect of any cash dividend on any
common Stock or Preferred Stock of the Borrower made in accordance with
Section 8.5(f).
          “Projections” means, collectively, the Initial Projections and any
document delivered pursuant to Section 6.1(e).
          “Property Loss Event” means, with respect to any property, any loss of
or damage to such property or any taking of such property or condemnation
thereof.
          “Proposed Acquisition” means (a) any proposed acquisition that is
consensual and approved by the board of directors (or other applicable governing
body) of the applicable Proposed Acquisition Target, of (x) (i) in the case of a
Proposed Acquisition Target that is to become a Loan Party, at least a majority
of the Stock of such Proposed Acquisition Target or (ii) in the case of a
Proposed Acquisition Target that is not to become a Loan Party, at least 75% of
the Stock of such Proposed Acquisition Target, in each case by the Borrower or
any Subsidiary of the Borrower or (y) all or substantially all of the assets of
any Proposed Acquisition Target by any Subsidiary of the Borrower, (b) any
proposed merger of any Proposed Acquisition Target with or into the Borrower or
any Subsidiary of the Borrower (and, in the case of a merger with the Borrower,
with the Borrower being the surviving corporation), (c) any proposed acquisition
of all or any portion of the remaining Stock and/or Stock Equivalents of any
Subsidiary that is not a Wholly Owned Subsidiary, provided that in the case
where such Subsidiary is not, and will not become, a Loan Party after such
acquisition, the Borrower and its Subsidiaries must own at least 75% of the
Stock of such Subsidiary after such acquisition, or (d) any proposed acquisition
of all or any portion of the remaining Stock and/or Stock Equivalents in any
Proposed Acquisition Target that is not already owned by the Borrower or any
Subsidiary of the Borrower, provided that (i) in the case of a Proposed
Acquisition Target that is to become a Loan Party after such acquisition, the
Borrower and its Subsidiaries must own at least a majority of the Stock of such
Proposed Acquisition Target after such acquisition or (ii) in the case of a
Proposed Acquisition Target that is not to become a Loan Party after such
acquisition, the Borrower and its Wholly

33



--------------------------------------------------------------------------------



 



Owned Subsidiaries must own at least 75% of the Stock of such Proposed
Acquisition Target after such acquisition.
          “Proposed Acquisition Target” means any Person (including any
Subsidiary thereof) or any brand, line of business, division, branch, operating
division or other unit operation of any Person.
          “Pro Rata Outstandings”, of any Lender at any time, means (a) in the
case of the Term Loan Facility, the outstanding principal amount of the Term
Loans owing to such Lender and (b) in the case of the Revolving Credit Facility,
the sum of (i) the outstanding principal amount of Revolving Loans owing to such
Lender and (ii) the amount of the participation of such Lender in the L/C
Obligations outstanding with respect to all Letters of Credit.
          “Pro Rata Share” means, with respect to any Lender and any Facility or
Facilities at any time, the percentage obtained by dividing (a) the sum of the
Commitments (or, if such Commitments in any such Facility are terminated, the
Pro Rata Outstandings therein) of such Lender then in effect under such
Facilities by (b) the sum of the Commitments (or, if such Commitments in any
such Facility are terminated, the Pro Rata Outstandings therein) of all Lenders
then in effect under such Facilities; provided, however, that, if there are no
Commitments and no Pro Rata Outstandings in any of such Facilities, such
Lender’s Pro Rata Share in such Facilities shall be determined based on the Pro
Rata Share in such Facilities most recently in effect, after giving effect to
any subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to Section 2.18.
          “Qualifying Bid” has the meaning specified in Schedule 2.21.
          “Refinancing” means the refinancing transactions specified in Section
3.1(c)(i).
          “Register” has the meaning specified in Section 2.14(b).
          “Regulation S-X” means Regulation S-X of the Securities Act of 1933.
          “Reinvestment Prepayment Amount” means, with respect to any Net Cash
Proceeds on the Reinvestment Prepayment Date therefor, the amount of such Net
Cash Proceeds less any amount paid or required to be paid by any Group Member to
make Permitted Reinvestments with such Net Cash Proceeds pursuant to a
Contractual Obligation entered into prior to such Reinvestment Prepayment Date
with any Person that is not an Affiliate of the Borrower.
          “Reinvestment Prepayment Date” means, with respect to any portion of
any Net Cash Proceeds of any Sale or Property Loss Event, the earliest of
(a) the 180th day after the completion of the portion of such Sale or Property
Loss Event corresponding to such Net Cash Proceeds, (b) the date that is 5
Business Days after the date on which the Borrower shall have notified the
Administrative Agent of the Borrower’s determination not to make Permitted
Reinvestments with such Net Cash Proceeds, and (c) 5 Business Days after the
delivery of a notice by the Administrative Agent or the Required Lenders to the
Borrower during the continuance of any Event of Default.
          “Related Person” means, with respect to any Person, each Affiliate of
such Person and each director, officer, employee, stockholder, partner or other
equity holder, financing source or agent, trustee, representative, attorney,
accountant and each insurance, environmental, legal,

34



--------------------------------------------------------------------------------



 



financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in
Article III) and other consultants and agents of or to such Person or any of its
Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with Section 10.4
or any comparable provision of any Loan Document.
          “Release” means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material into or through the environment.
          “Remedial Action” means all actions required to (a) clean up, remove,
treat or in any other way address any Hazardous Material in the indoor or
outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
          “Reply Amount” has the meaning specified in Schedule 2.21.
          “Reply Price” has the meaning specified in Schedule 2.21.
          “Repricing Event” means any prepayment or repayment of B Term Loans
with the proceeds of, or any conversion of B Term Loans into, any new or
replacement tranche of term loans (whether under this Agreement or otherwise)
bearing interest with an Effective Yield less than the Effective Yield
applicable to the B Term Loans (as such comparative yields are determined by the
Administrative Agent). Any such determination by the Administrative Agent as
contemplated by the preceding sentence shall be conclusive and binding on the
Borrower and all Lenders holding B Term Loans, absent manifest error.
          “Required Lenders” means, at any time, Non-Defaulting Lenders having
at such time in excess of 50% of the sum of (i) the aggregate Revolving Credit
Commitments (or, if such Commitments are terminated, the sum of the amounts of
the participations in Swing Loans, the principal amount of unparticipated
portions of the Swing Loans and the Pro Rata Outstandings in the Revolving
Credit Facility) and (ii) Term Loan Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings in the Term Loan Facility) then in effect,
ignoring, in such calculation, any Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings in any Facility) held by any Defaulting
Lender or any Non-Funding Lender.
          “Required Revolving Credit Lenders” means, at any time, Non-Defaulting
Lenders having at such time in excess of 50% of the aggregate Revolving Credit
Commitments (or, if such Commitments are terminated, the sum of the amounts of
the participations in Swing Loans, the principal amount of the unparticipated
portions of the Swing Loans and the Pro Rata Outstandings in the Revolving
Credit Facility) then in effect, ignoring, in such calculation, any Revolving
Credit Commitments (or, if such Revolving Credit Commitments are terminated, the
sum of the amounts of the participations in Swing Loans, the principal amount of
the unparticipated portions of the Swing Loans and the Pro Rata Outstandings in
the Revolving Credit Facility) held by any Defaulting Lender or any Non-Funding
Lender.

35



--------------------------------------------------------------------------------



 



          “Required Term Loan Lenders” means, at any time, Non-Defaulting
Lenders having at such time in excess of 50% of the aggregate Term Loan
Commitments (or, if such Commitments are terminated, the Pro Rata Outstandings
in the Term Loan Facility) then in effect, ignoring, in such calculation, any
Term Loan Commitments (or, if such Term Loan Commitments are terminated, the Pro
Rata Outstandings in the Term Loan Facility) held by any Defaulting Lender or
Non-Funding Lender.
          “Requirements of Law” means, with respect to any Person, collectively,
the common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law, and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject, including all Healthcare Laws.
          “Responsible Officer” means, with respect to any Person, any of the
president, chief executive officer, chief financial officer, treasurer,
assistant treasurer, controller, managing member or general partner of such
Person but, in any event, with respect to financial matters, any such officer
that is responsible for preparing the Financial Statements delivered hereunder
and, with respect to the Corporate Chart delivered pursuant to Section 6.1(d),
documents delivered on the Closing Date and documents delivered pursuant to
Section 7.10, the secretary or assistant secretary of such Person or any other
officer responsible for maintaining the corporate and similar records of such
Person. Any certificate or other document required to be delivered hereunder by
any Responsible Officer or other officer of any Group Member shall,
notwithstanding any language therein to the contrary, be deemed to be delivered
on behalf of the applicable Group Member and not in such person’s individual
capacity.
          “Restricted” means, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to (x) the Loan Documents or the Liens created thereunder or (y)
(A) any secured Permitted Additional Debt Documents or the Liens created
thereunder or (B) any documents relating to any secured Permitted Refinancing of
any Permitted Additional Debt, or the Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than (x) the Administrative
Agent for the benefit of the Secured Parties and (y) (A) the holders of any
secured Permitted Additional Debt (or any agent or trustee in respect thereof)
or (B) the holders of any secured Permitted Refinancing of any Permitted
Additional Debt (or any agent or trustee in respect thereof) or (iii) are not
otherwise generally available for use by the Borrower or such Subsidiary.
          “Restricted Debt Payment” has the meaning specified in Section 8.6(a).
          “Restricted Payment” means (a) any dividend, return of capital,
distribution or any other similar payment or Sale of property for less than fair
market value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations) and whether in cash, Securities or other
property, in each case to the holders (in their capacities as such) of any Stock
or Stock Equivalent of any Group Member and on account thereof, in each case now
or hereafter outstanding, including with respect to a claim for rescission of a
Sale of such Stock or Stock

36



--------------------------------------------------------------------------------



 



Equivalent, and (b) any redemption, retirement, termination, defeasance,
cancellation, purchase or other acquisition for value, whether direct or
indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations), of any Stock or Stock Equivalent of any Group Member, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.
          “Return Bid” has the meaning specified in Schedule 2.21.
          “Revolver Availability” means the maximum amount of unused Revolving
Credit Commitments that would be available for borrowing of Revolving Loans if
after giving effect to such Revolving Loans, the Borrower would be in compliance
with the Consolidated Secured Leverage Ratio covenant set forth in Section 5.1
on a Pro Forma Basis as of the last day of the last Fiscal Quarter for which
Financial Statements have been delivered hereunder for the four Fiscal Quarter
period ending on such day (as if the Borrower had incurred such Revolving Loans
on the first day of such period).
          “Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the
Revolving Credit Commitments on the Closing Date equals $250,000,000.
          “Revolving Credit Facility” means the Revolving Credit Commitments and
the provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
          “Revolving Credit Lender” means each Lender that has a Revolving
Credit Commitment, holds a Revolving Loan or participates in any Swing Loan or
Letter of Credit.
          “Revolving Credit Obligations” means (i) all Revolving Loans, Swing
Loans, L/C Obligations and the Revolving Credit Commitments and (ii) all related
Obligations relating to the Indebtedness and Commitments described in preceding
clause (i).
          “Revolving Credit Outstandings” means, at any time, the sum of, in
each case to the extent outstanding at such time, (a) the aggregate principal
amount of the Revolving Loans and Swing Loans and (b) the L/C Obligations for
all Letters of Credit.
          “Revolving Credit Percentage” of any Revolving Credit Lender at any
time means a fraction (expressed as a percentage) the numerator of which is the
Revolving Credit Commitment of such Revolving Credit Lender at such time and the
denominator of which is the Total Revolving Credit Commitment at such time;
provided that (x) if the Revolving Credit Percentage of any Revolving Credit
Lender is to be determined after the Total Revolving Credit Commitment has been
terminated, then the Revolving Credit Percentages of such Revolving Credit
Lender shall be determined immediately prior (and without giving effect) to such
termination (but giving effect to assignments made thereafter in accordance with
the terms hereof) and (y) in the case of Section 2.20 when a Defaulting Lender
shall exist, “Revolving Credit Percentage” means the

37



--------------------------------------------------------------------------------



 



percentage of the Total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment.
          “Revolving Credit Termination Date” means the earliest of (a) the
Scheduled Revolving Credit Termination Date, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on
which the Obligations become due and payable pursuant to Section 9.2.
          “Revolving Loan” has the meaning specified in Section 2.1.
          “S&P” means Standard & Poor’s Rating Services.
          “Sale and Leaseback Transaction” means, with respect to any Person
(the “obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
          “Scheduled A Term Loan Maturity Date” means the fifth (5th)
anniversary of the Closing Date; provided, however, that (i) in the event that
any Existing Senior Notes remain outstanding on the date that is six months
prior to February 1, 2016, then the Scheduled A Term Loan Maturity Date instead
shall be such date, (ii) in the event that any Existing 2016 Subordinated Notes
remain outstanding on the date that is six months prior to May 15, 2016, then
the Scheduled A Term Loan Maturity Date instead shall be such date, or (iii) in
the event that any Existing 2016 Subordinated Convertible Notes remain
outstanding on the date that is six months prior to May 15, 2016, then the
Scheduled A Term Loan Maturity Date instead shall be such date (unless, in the
case of clauses (i), (ii) and (iii) above, either (x) the outstanding
obligations under the relevant Existing Notes (including all interest that will
accrue thereon until such time as the respective Existing Notes have been
redeemed or repaid in full in accordance with the terms of the applicable
Existing Notes Indenture and such Existing Notes Indenture has been terminated)
have been defeased or satisfied and discharged in accordance with the terms of
the applicable Existing Notes Documents on such date or (y) cash in an aggregate
amount equal to all such outstanding obligations has been deposited as security
for the benefit of the Secured Parties in a manner, on terms and conditions, and
pursuant to documentation, in each case satisfactory to the Administrative Agent
(which, in any event, shall require that such cash be deposited in a Cash
Collateral Account (subject to the Administrative Agent’s security interest
under the Guaranty and Security Agreement), which cash can only be accessed by
the Borrower for the purpose of repaying the relevant Existing Notes upon any
remaining scheduled amortization (including any remaining scheduled interest
payments) and in full at maturity).
          “Scheduled B Term Loan Maturity Date” means the sixth (6th)
anniversary of the Closing Date, provided, however, that (i) in the event that
any Existing Senior Notes remain outstanding on the date that is six months
prior to February 1, 2016, then the Scheduled B Term Loan Maturity Date instead
shall be such date, (ii) in the event that any Existing 2016 Subordinated Notes
remain outstanding on the date that is six months prior to May 15, 2016, then
the Scheduled B Term Loan Maturity Date instead shall be such date, or (iii) in
the event that any Existing 2016 Subordinated Convertible Notes remain
outstanding on the date that is six months prior to May 15, 2016, then the
Scheduled B Term Loan Maturity Date instead shall be such date (unless, in the
case of each of clauses (i), (ii) and (iii) above, either (x) the outstanding
obligations

38



--------------------------------------------------------------------------------



 



under the relevant Existing Notes (including all interest that will accrue
thereon until such time as the respective Existing Notes have been redeemed or
repaid in full in accordance with the terms of the applicable Existing Notes
Indenture and such Existing Notes Indenture has been terminated) have been
defeased or satisfied and discharged in accordance with the terms of the
applicable Existing Notes Documents on such date or (y) cash in an aggregate
amount equal to all such outstanding obligations has been deposited as security
for the benefit of the Secured Parties in a manner, on terms and conditions, and
pursuant to documentation, in each case satisfactory to the Administrative Agent
(which, in any event, shall require that such cash be deposited in a Cash
Collateral Account (subject to the Administrative Agent’s security interest
under the Guaranty and Security Agreement), which cash can only be accessed by
the Borrower for the purpose of repaying the relevant Existing Notes upon any
remaining scheduled amortization (including any remaining scheduled interest
payments) and in full at maturity).
          “Scheduled A Term Loan Repayment” has the meaning specified in
Section 2.6(b).
          “Scheduled A Term Loan Repayment Date” has the meaning specified in
Section 2.6(b).
          “Scheduled B Term Loan Repayment” has the meaning specified in
Section 2.6(c).
          “Scheduled B Term Loan Repayment Date” has the meaning specified in
Section 2.6(c).
          “Scheduled Delayed-Draw Term Loan Repayment” has the meaning specified
in Section 2.6(d).
          “Scheduled Delayed-Draw Term Loan Repayment Date” has the meaning
specified in Section 2.6(d).
          “Scheduled Delayed-Draw Term Loan Maturity Date” means the fifth (5th)
anniversary of the Closing Date; provided, however, that (i) in the event that
any Existing Senior Notes remain outstanding on the date that is six months
prior to February 1, 2016, then the Scheduled A Term Loan Maturity Date instead
shall be such date, (ii) in the event that any Existing 2016 Subordinated Notes
remain outstanding on the date that is six months prior to May 15, 2016, then
the Scheduled Delayed-Draw Term Loan Maturity Date instead shall be such date,
or (iii) in the event that any Existing 2016 Subordinated Convertible Notes
remain outstanding on the date that is six months prior to May 15, 2016, then
the Scheduled Delayed-Draw Term Loan Maturity Date instead shall be such date
(unless, in the case of clauses (i), (ii) and (iii) above, either (x) the
outstanding obligations under the relevant Existing Notes (including all
interest that will accrue thereon until such time as the respective Existing
Notes have been redeemed or repaid in full in accordance with the terms of the
applicable Existing Notes Indenture and such Existing Notes Indenture has been
terminated) have been defeased or satisfied and discharged in accordance with
the terms of the applicable Existing Notes Documents on such date or (y) cash in
an aggregate amount equal to all such outstanding obligations has been deposited
as security for the benefit of the Secured Parties in a manner, on terms and
conditions, and pursuant to documentation, in each case satisfactory to the
Administrative Agent (which, in any event, shall require that such cash be
deposited in a Cash Collateral Account (subject to the Administrative Agent’s
security interest under the Guaranty and Security Agreement), which cash can
only be accessed by the Borrower for the purpose of repaying the relevant
Existing Notes upon any remaining scheduled amortization (including any
remaining scheduled interest payments) and in full at maturity).

39



--------------------------------------------------------------------------------



 



          “Scheduled Revolving Credit Termination Date” means the fifth (5th)
anniversary of the Closing Date; provided, however, that (i) in the event that
any Existing Senior Notes remain outstanding on the date that is six months
prior to February 1, 2016, then the Scheduled Revolving Credit Termination Date
instead shall be such date, (ii) in the event that any Existing 2016
Subordinated Notes remain outstanding on the date that is six months prior to
May 15, 2016, then the Scheduled Revolving Credit Termination Date instead shall
be such date, or (iii) in the event that any Existing 2016 Subordinated
Convertible Notes remain outstanding on the date that is six months prior to
May 15, 2016, then the Scheduled Revolving Credit Termination Date instead shall
be such date (unless, in the case of each of clauses (i), (ii) and (iii) above,
either (x) the outstanding obligations under the relevant Existing Notes
(including all interest that will accrue thereon until such time as the
respective Existing Notes have been redeemed or repaid in full in accordance
with the terms of the applicable Existing Notes Indenture and such Existing
Notes Indenture has been terminated) have been defeased or satisfied and
discharged in accordance with the terms of the applicable Existing Notes
Documents on such date or (y) cash in an aggregate amount equal to all such
outstanding obligations has been deposited as security for the benefit of the
Secured Parties in a manner, on terms and conditions, and pursuant to
documentation, in each case satisfactory to the Administrative Agent (which, in
any event, shall require that such cash be deposited in a Cash Collateral
Account (subject to the Administrative Agent’s security interest under the
Guaranty and Security Agreement), which cash can only be accessed by the
Borrower for the purpose of repaying the relevant Existing Notes upon any
remaining scheduled amortization (including any remaining scheduled interest
payments) and in full at maturity).
          “SEC” means The United States Securities and Exchange Commission.
          “Secured Hedging Agreement” means any Hedging Agreement that (a) has
been entered into with a Secured Hedging Counterparty, (b) in the case of a
Hedging Agreement not entered into with or provided or arranged by the
Administrative Agent or an Affiliate of the Administrative Agent, is expressly
identified as being a “Secured Hedging Agreement” hereunder in a joint notice
from such Loan Party and such Person delivered to the Administrative Agent
reasonably promptly after the execution of such Hedging Agreement and (c) meets
the requirements of Section 8.1(f).
          “Secured Hedging Counterparty” means (a) a Person who has entered into
a Hedging Agreement which meets the requirements of Section 8.1(f) with a Loan
Party if such Hedging Agreement was provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, and any assignee of such
Person or (b) a Lender or an Affiliate of a Lender who has entered into a
Hedging Agreement which meets the requirements of Section 8.1(f) with a Loan
Party (or a Person who was a Lender or an Affiliate of a Lender at the time of
execution and delivery of such Hedging Agreement).
          “Secured Parties” means the Lenders, the L/C Issuers, the
Administrative Agent, any Secured Hedging Counterparty, any Secured Treasury
Services Creditor, each other Indemnitee and any other holder of any Obligation
of any Loan Party.
          “Secured Treasury Services Agreement” means any Treasury Services
Agreement that (a) has been entered into with a Secured Treasury Services
Creditor, (b) has been approved in writing by the Borrower as being a “Secured
Treasury Services Agreement” hereunder and (c) is expressly identified as being
a “Secured Treasury Services Agreement” hereunder in a joint written notice from
the Borrower and such Secured Treasury Services Creditor delivered to the

40



--------------------------------------------------------------------------------



 



Administrative Agent reasonably promptly after the execution of such Treasury
Services Agreement (it being understood (i) that any such notice may specify the
aggregate amount of obligations under the respective Secured Treasury Services
Agreement that is entitled to be secured by the Collateral under the Loan
Documents and treated as Obligations hereunder and thereunder and (ii) to the
extent that any such notice does not specify such a limit, then, unless
otherwise approved in writing by the Borrower, no more than $10,000,000 in the
aggregate of all obligations under all Secured Treasury Services Agreements
shall be entitled to be secured on a ratable basis by the Collateral under the
Loan Documents and treated as Obligations hereunder and thereunder).
          “Secured Treasury Services Creditor” means a Lender or an Affiliate of
a Lender who has entered into a Treasury Services Agreement with a Loan Party.
          “Security” means all Stock, Stock Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.
          “Sell” means, with respect to any property, to sell, convey, transfer,
assign, license, lease or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a Sale and Leaseback Transaction or through a sale, factoring at maturity,
collection of or other disposal, with or without recourse, of any notes or
accounts receivable. Conjugated forms thereof and the noun “Sale” have
correlative meanings.
          “Solvent” means, with respect to any Person or any group of Persons
taken together on a consolidated basis as of any date of determination, that, as
of such date, (a) the value of the assets of such Person or group (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
or group, (b) such Person or group is able to pay all liabilities of such Person
or group as such liabilities mature and (c) such Person or group does not have
unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          “SPV” means any special purpose funding vehicle identified as such in
a writing by any Lender to the Administrative Agent.
          “Stock” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock or any other Stock Equivalent and all warrants, options
or other rights to purchase, subscribe for or otherwise acquire any Stock or any
other Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable.
          “Subordinated Debt” means any Indebtedness that is subordinated to the
payment in full of the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent (including the Existing Subordinated
Notes and any Permitted Additional Debt, Permitted

41



--------------------------------------------------------------------------------



 



Acquisition Debt or other Junior Indebtedness that satisfies the criteria for
subordination set forth in this definition).
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company, association or other
entity, the management of which is, directly or indirectly, controlled by, or of
which an aggregate of more than 50% of the outstanding Voting Stock is, at the
time, owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person. Based on the capital structure and ownership of the
P&G JV Companies as of the Closing Date, the P&G JV Companies are not
Subsidiaries of any Group Member.
          “Substitute Lender” has the meaning specified in Section 2.18(a).
          “SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
          “Swingline Commitment” means $25,000,000.
          “Swingline Lender” means, each in its capacity as Swingline Lender
hereunder, GE Capital or, upon the resignation of GE Capital as Administrative
Agent hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that
agrees, with the approval of the Administrative Agent (or, if there is no such
successor Administrative Agent, the Required Lenders) and the Borrower, to act
as the Swingline Lender hereunder.
          “Swingline Request” has the meaning specified in Section 2.3(b).
          “Swing Loan” has the meaning specified in Section 2.3(a).
          “Swing Loan Exposure” means, at any time, the aggregate principal
amount of all Swing Loans outstanding at such time. The Swing Loan Exposure of
any Revolving Credit Lender at any time shall be its Revolving Credit Percentage
of the aggregate Swing Loan Exposure at such time.
          “Swissco” means Alere Switzerland GmbH (formerly, Inverness Medical
Switzerland GmbH), an entity organized under the laws of Switzerland.
          “Swiss Pledge Agreement” has the meaning specified in
Section 3.1(a)(iii).
          “Tax Affiliate” means (a) the Borrower and its Subsidiaries and
(b) any Affiliate of the Borrower with which the Borrower files or is eligible
to file consolidated, combined or unitary tax returns.
          “Tax Benefit” has the meaning specified in Section 2.17(e).
          “Tax Return” has the meaning specified in Section 4.8.
          “Taxes” has the meaning specified in Section 2.17(a).
          “Term Loan” means each Initial Term Loan, each Delayed-Draw Term Loan
and each Incremental Term Loan.

42



--------------------------------------------------------------------------------



 



          “Term Loan Commitment” means, with respect to each Term Loan Lender,
the A Term Loan Commitment, the B Term Loan Commitment, the Delayed-Draw Term
Loan Commitment and any Incremental Term Loan Commitment of such Lender, as
amended to reflect Assignments and as such amount may be reduced pursuant to
this Agreement.
          “Term Loan Facility” means the Term Loan Commitments and the
provisions herein related to the Term Loans.
          “Term Loan Lender” means each Lender that has a Term Loan Commitment
or that holds a Term Loan.
          “Term Loan Percentage” of a Tranche of Term Loans means, at any time,
a fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.
          “Title IV Plan” means a Pension Plan subject to Title IV of ERISA,
other than a Multiemployer Plan, to which any ERISA Affiliate maintains,
sponsors or contributes to or has maintained, sponsored or contributed to within
the last 6 years or otherwise has any obligation or liability, contingent or
otherwise.
          “Total Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.1(a) or (b).
          “Total A Term Loan Commitment” means, at any time, the sum of the A
Term Loan Commitments of each of the Lenders at such time.
          “Total B Term Loan Commitment” means, at any time, the sum of the B
Term Loan Commitments of each of the Lenders at such time.
          “Total Commitment” means, at any time, the sum of the Commitments of
each of the Lenders at such time.
          “Total Delayed-Draw Term Loan Commitment” means, at any time, the sum
of the Delayed-Draw Term Loan Commitments of each of the Delayed-Draw Term Loan
Lenders at such time.
          “Total Revolving Credit Commitments” means, at any time, the sum of
the Revolving Credit Commitments of each of the Lenders at such time.
          “Total Unutilized Delayed-Draw Term Loan Commitment” means, at any
time, an amount equal to the remainder of (i) the Total Delayed-Draw Term Loan
Commitment in effect at such time less (ii) the aggregate principal amount of
Delayed-Draw Term Loans previously incurred, if any, pursuant to
Section 2.1(b)(iii).
          “Trademarks” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and

43



--------------------------------------------------------------------------------



 



other source or business identifiers and, in each case, all goodwill associated
therewith, all registrations thereof and all applications therefor.
          “Trade Control Laws” means all applicable export control and economic
sanctions laws and regulations, including, but not limited to, the Export
Administration Regulations, the International Traffic in Arms Regulations, and
the economic sanctions regulations administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury.
          “Trade Secrets” means all right, title and interest (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
trade secrets.
          “Tranche” means the respective facility and commitments utilized in
making Loans hereunder, with there being separate five Tranches as of the
Closing Date, i.e., A Term Loans, B Term Loans, Delayed-Draw Term Loans,
Revolving Loans and Swing Loans; provided that for the purposes of
Sections 2.6(a), 2.18, 11.1, 11.2(b), Revolving Loans and Swing Loans shall be
deemed to constitute part of a single “Tranche”. In addition, notwithstanding
the foregoing, any Incremental Term Loans incurred after the Closing Date shall,
unless added to the Initial Term Loans, be made pursuant to one or more
additional Tranches of Term Loans which shall be designated in accordance with
the relevant requirements specified in Section 2.19.
          “Transactions” means, collectively, (i) the consummation of the
Refinancing, (ii) the entering into of the Loan Documents, the incurrence of
Loans on the Closing Date and the use of proceeds thereof and (iii) the payment
of all fees and expenses in connection with the foregoing.
          “Treasury Services” means treasury, depositary, automated
clearinghouse transfers of funds, credit cards, purchasing cards and other cash
management services (including, without limitation, overnight overdraft
services, lockbox services, wire transfer services and electronic funds transfer
services).
          “Treasury Services Agreements” means any written agreements and/or
arrangements to provide Treasury Services.
          “Type” means the type or Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Rate
Loan.
          “UCC” means the Uniform Commercial Code of any applicable jurisdiction
and, if the applicable jurisdiction shall not have any Uniform Commercial Code,
the Uniform Commercial Code as in effect in the State of New York.
          “Unfunded Pension Liability” means, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of 5 years following a transaction
which might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued, but only to the extent such liabilities
could reasonably be expected to have a Material Adverse Effect) that could be
avoided by any Group Member or any ERISA Affiliate as a result of such
transaction.

44



--------------------------------------------------------------------------------



 



          “United States” means the United States of America.
          “Unrestricted” means, when referring to cash or Cash Equivalents of
any Loan Party, that such cash or Cash Equivalents are not Restricted.
          “Unused Revolver Commitment Fee” has the meaning specified in
Section 2.11.
          “U.S. Lender Party” means each of the Administrative Agent, each
Lender, each L/C Issuer, each SPV and each participant, in each case that is a
Domestic Person.
          “Voting Stock” means Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons of such Person (irrespective of whether, at the time,
Stock of any other class or classes of such entity shall have or might have
voting power by reason of the occurrence of any contingency).
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.
          “Wholly Owned Subsidiary” of any Person means any Subsidiary of such
Person, all of the Stock of which (other than nominal holdings and director’s
qualifying shares) is owned by such Person, either directly or through one or
more Wholly Owned Subsidiaries of such Person.
          “Working Capital” means, for any Person at any date, its Consolidated
Current Assets at such date minus its Consolidated Current Liabilities at such
date.
                Section 1.2 UCC Terms. The following terms have the meanings
given to them in the applicable UCC: “commodity account”, “commodity contract”,
“commodity intermediary”, “deposit account”, “entitlement holder”, “entitlement
order”, “equipment”, “financial asset”, “general intangible”, “goods”,
“instruments”, “inventory”, “securities account”, “securities intermediary” and
“security entitlement”.
                Section 1.3 Accounting Terms and Principles. (a) GAAP. All
accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP. No change
in the accounting principles used in the preparation of any Financial Statement
hereafter adopted by the Borrower shall be given effect if such change would
affect a calculation that measures compliance with any provision of Article V or
VIII unless the Borrower, the Administrative Agent and the Required Lenders
agree to modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. For the avoidance of doubt, all
operating lease expense with respect to leases of the Borrower and its
Subsidiaries that would constitute operating leases under GAAP as in effect on
the Closing Date shall not be included in the calculations of Capital Leases and
Capital Lease Obligations hereunder unless the Borrower, the Administrative
Agent and the Required Lenders otherwise agree to modify the provisions hereof

45



--------------------------------------------------------------------------------



 



in accordance with the immediately preceding sentence. In addition, to the
extent that all obligations in respect of any issue of Existing Notes are
(x) defeased or satisfied and discharged or (y) cash is deposited as security
for the benefit of the Secured Parties in an amount sufficient to repay in full
the respective Existing Notes at maturity, as provided for in the definition of
Scheduled A Term Loan Maturity Date, Scheduled B Term Loan Maturity Date,
Scheduled Delayed-Draw Term Loan Maturity Date or Scheduled Revolving Credit
Termination Date respectively, then such issue of Existing Notes will not be
considered outstanding for purposes of this Agreement (including any of the
covenants or other provisions in Articles V or VIII).
               (b) Pro Forma. All components of financial calculations made to
determine compliance with Article V shall be adjusted on a Pro Forma Basis to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any Pro Forma Transaction consummated after
the first day of the applicable period of determination and prior to the end of
such period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.
                Section 1.4 Payments. The Administrative Agent may set up
standards and procedures to determine or redetermine the equivalent in Dollars
of any amount expressed in any currency other than Dollars and otherwise may,
but shall not be obligated to, rely on any determination made by any Loan Party
or any L/C Issuer. Any such determination or redetermination by the
Administrative Agent shall be conclusive and binding for all purposes, absent
manifest error. No determination or redetermination by any Secured Party or Loan
Party and no other currency conversion shall change or release any obligation of
any Loan Party or of any Secured Party (other than the Administrative Agent and
its Related Persons) under any Loan Document, each of which agrees to pay
separately for any shortfall remaining after any conversion and payment of the
amount as converted. The Administrative Agent may round up or down, and may set
up appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.
                Section 1.5 Interpretation. (a) Certain Terms. Except as set
forth in any Loan Document, all accounting terms not specifically defined herein
shall be construed in accordance with GAAP (except for the term “property”,
which shall be interpreted as broadly as possible, including, in any case, cash,
Securities, other assets, rights under Contractual Obligations and Permits and
any right or interest in any property). The terms “herein”, “hereof” and similar
terms refer to this Agreement as a whole. In the computation of periods of time
from a specified date to a later specified date in any Loan Document, the terms
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding” and the word “through” means “to and including.” In any other
case, the term “including” when used in any Loan Document means “including
without limitation.” The term “documents” means all writings, however evidenced
and whether in physical or electronic form, including all documents,
instruments, agreements, notices, demands, certificates, forms, financial
statements, opinions and reports. The term “incur” means incur, create, make,
issue, assume or otherwise become directly or indirectly liable in respect of or
responsible for, in each case whether directly or indirectly, and the terms
“incurrence” and “incurred” and similar derivatives shall have correlative
meanings.
                (b) Certain References. Unless otherwise expressly indicated,
references (i) in this Agreement to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in, this Agreement and (ii) in any Loan Document, to (A) any agreement
shall include, without limitation, all exhibits, schedules,

46



--------------------------------------------------------------------------------



 



appendixes and annexes to such agreement and, unless any prior consent of any
Secured Party or the Loan Parties expressly required hereunder is not obtained,
any modification, amendment, restatement or amendment and restatement to any
term of such agreement, (B) any statute shall be to such statute as modified
from time to time and to any successor legislation thereto, in each case as in
effect at the time any such reference is operative and (C) any time of day shall
be a reference to New York time. Titles of articles, sections, clauses,
exhibits, schedules and annexes contained in any Loan Document are without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto. Unless otherwise expressly indicated, the
meaning of any term defined (including by reference) in any Loan Document shall
be equally applicable to both the singular and plural forms of such term.
ARTICLE II
THE FACILITIES
                Section 2.1 The Commitments. (a) Revolving Credit Commitments.
On the terms and subject to the conditions contained in this Agreement, each
Revolving Credit Lender severally, but not jointly, agrees to make loans in
Dollars (each a “Revolving Loan”) to the Borrower from time to time on any
Business Day during the period from the date hereof until the Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding for
all such loans by such Lender not to exceed such Lender’s Revolving Credit
Commitment; provided, however, that at no time shall any Revolving Credit Lender
be obligated to make a Revolving Loan in excess of such Lender’s Pro Rata Share
of the amount by which the then effective Revolving Credit Commitments exceeds
the aggregate Revolving Credit Outstandings at such time. Within the limits set
forth in the first sentence of this clause (a), amounts of Revolving Loans
repaid may be reborrowed under this Section 2.1.
                (b) Term Loan Commitments. (i) On the terms and subject to the
conditions contained in this Agreement, each Term Loan Lender severally, but not
jointly, agrees to make a loan (each an “A Term Loan”) in Dollars to the
Borrower on the Closing Date in an amount not to exceed such Lender’s A Term
Loan Commitment. Amounts of A Term Loans repaid may not be reborrowed.
               (ii) On the terms and subject to the conditions contained in this
Agreement, each Term Loan Lender severally, but not jointly, agrees to make a
loan (each a “B Term Loan”) in Dollars to the Borrower on the Closing Date in an
amount not to exceed such Lender’s B Term Loan Commitment. Amounts of B Term
Loans repaid may not be reborrowed.
               (iii) On the terms and subject to the conditions contained in
this Agreement, each Delayed-Draw Term Loan Lender severally, but not jointly,
agrees to make a loan or loans (each a “Delayed-Draw Term Loan”) in Dollars to
the Borrower, which Delayed-Draw Term Loans (A) may be incurred pursuant to up
to four separate Borrowings occurring after the Closing Date and prior to the
Delayed-Draw Term Loan Commitment Termination Date and (B) shall be made by each
such Delayed-Draw Term Loan Lender in an amount not to exceed the Delayed-Draw
Term Loan Commitment, if any, of such Delayed-Draw Term Loan Lender as in effect
immediately prior to making any such Delayed-Draw Term Loans. Amounts of
Delayed-Draw Term Loans repaid may not be reborrowed.

47



--------------------------------------------------------------------------------



 



                Section 2.2 Borrowing Procedures. (a) Notice From the Borrower.
Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. on (i) the first Business Day, in
the case of a Borrowing of Base Rate Loans and (ii) the third Business Day, in
the case of a Borrowing of Eurodollar Rate Loans, prior to the date of the
proposed Borrowing. Each such notice may be made in a writing substantially in
the form of Exhibit C (a “Notice of Borrowing”) duly completed or by telephone
if confirmed promptly, but in any event within one Business Day and prior to
such Borrowing, with such a Notice of Borrowing. Loans shall be made as Base
Rate Loans unless, outside of a suspension period pursuant to Section 2.15, the
Notice of Borrowing specifies that all or a portion thereof shall be Eurodollar
Rate Loans. The Notice of Borrowing shall specify whether the loans being
incurred pursuant to such Borrowing shall constitute Initial Term Loans,
Delayed-Draw Term Loans or Revolving Loans. Each Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000.
                (b) Notice to Each Lender. The Administrative Agent shall give
to each Lender prompt notice of the Administrative Agent’s receipt of a Notice
of Borrowing and, if Eurodollar Rate Loans are properly requested in such Notice
of Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
before 11:00 a.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing. Upon fulfillment or due waiver (i) on
the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) on the Closing Date and any time thereafter, of the applicable conditions
set forth in Section 3.2, the Administrative Agent shall make such funds
available to the Borrower.
                (c) Non-Funding Lenders. Unless the Administrative Agent shall
have received notice from any Lender prior to the date such Lender is required
to make any payment hereunder with respect to any Loan or any participation in
any Swing Loan or Letter of Credit that such Lender will not make such payment
(or any portion thereof) available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such payment available
to the Administrative Agent on the date such payment is required to be made in
accordance with this Article II and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. The Borrower agrees to repay to the Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower, the
Swingline Lender or any L/C Issuer. In addition, any Lender that shall not have
made available to the Administrative Agent any portion of any payment described
above (any such Lender, a “Non-Funding Lender”) agrees to pay such amount to the
Administrative Agent on demand together with interest thereon, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate for the
first Business Day and thereafter (i) in the case of a payment in respect of a
Loan, at the interest rate applicable at the time to such Loan and (ii)
otherwise, at the interest rate applicable to Base Rate Loans under the
Revolving Credit Facility. Such repayment shall then constitute the funding of
the corresponding Loan (including any Loan deemed to have been made hereunder
with such payment) or participation. The existence of any Non-Funding Lender
shall not relieve any other Lender of its obligations under

48



--------------------------------------------------------------------------------



 



any Loan Document, but no other Lender shall be responsible for the failure of
any Non-Funding Lender to make any payment required under any Loan Document.
                Section 2.3 Swing Loans. (a) Availability. On the terms and
subject to the conditions contained in this Agreement, the Swingline Lender may,
in its sole discretion, make loans in Dollars (each a “Swing Loan”) available to
the Borrower under the Revolving Credit Facility from time to time on any
Business Day during the period from the date hereof until the Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding not to
exceed its Swingline Commitment; provided, however, that the Swingline Lender
may not make any Swing Loan (x) to the extent that after giving effect to such
Swing Loan, the aggregate Revolving Credit Outstandings would exceed the
Revolving Credit Commitments and (y) in the period commencing on the first
Business Day after it receives notice from the Administrative Agent or the
Required Revolving Credit Lenders that one or more of the conditions precedent
contained in Section 3.2 are not satisfied and ending when such conditions are
satisfied or duly waived. In connection with the making of any Swing Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 have been satisfied
or waived. Each Swing Loan shall be a Base Rate Loan and must be repaid in full
on the earliest of (i) the funding date of any Borrowing of Revolving Loans and
(ii) the Revolving Credit Termination Date. Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).
                (b) Borrowing Procedures. In order to request a Swing Loan, the
Borrower shall give to the Administrative Agent a notice to be received not
later than 1:00 p.m. on the day of the proposed borrowing, which may be made in
a writing substantially in the form of Exhibit D duly completed (a “Swingline
Request”) or by telephone if confirmed promptly but, in any event, prior to such
borrowing, with such a Swingline Request. In addition, if any Notice of
Borrowing requests a Borrowing of Base Rate Loans, the Swing Line Lender may,
notwithstanding anything else to the contrary in Section 2.2, make a Swing Loan
available to the Borrower in an aggregate amount not to exceed such proposed
Borrowing, and the aggregate amount of the corresponding proposed Borrowing
shall be reduced accordingly by the principal amount of such Swing Loan. The
Administrative Agent shall promptly notify the Swingline Lender of the details
of the requested Swing Loan. Upon receipt of such notice and subject to the
terms of this Agreement, the Swingline Lender may make a Swing Loan available to
the Borrower by making the proceeds thereof available to the Administrative
Agent and, in turn, the Administrative Agent shall make such proceeds available
to the Borrower on the date set forth in the relevant Swingline Request.
                (c) Refinancing Swing Loans. The Swingline Lender may at any
time forward a demand to the Administrative Agent (which the Administrative
Agent shall, upon receipt, forward to each Revolving Credit Lender) that each
Revolving Credit Lender pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Credit Lender’s Pro Rata Share of all or a
portion of the outstanding Swing Loans. Each Revolving Credit Lender shall pay
such Pro Rata Share to the Administrative Agent for the account of the Swingline
Lender. Upon receipt by the Administrative Agent of such payment (other than
during the continuation of any Event of Default under Section 9.1(e)), such
Revolving Credit Lender shall be deemed to have made a Revolving Loan to the
Borrower, which, upon receipt of such payment by the Swingline Lender from the
Administrative Agent, the Borrower shall be deemed to have used in whole to
refinance such Swing Loan. In addition, regardless of whether any such demand is
made, upon the occurrence of any Event of Default under Section 9.1(e), each
Revolving Credit Lender shall be deemed to have acquired, without recourse or
warranty, an undivided interest and

49



--------------------------------------------------------------------------------



 



participation in each Swing Loan in an amount equal to such Lender’s Pro Rata
Share of such Swing Loan. If any payment made by any Revolving Credit Lender as
a result of any such demand is not deemed a Revolving Loan, such payment shall
be deemed a funding by such Lender of such participation. Such participation
shall not be otherwise required to be funded. Upon receipt by the Swingline
Lender of any payment from any Revolving Credit Lender pursuant to this clause
(c) with respect to any portion of any Swing Loan, the Swingline Lender shall
promptly pay over to such Revolving Credit Lender all payments of principal (to
the extent received after such payment by such Lender) and interest (to the
extent accrued with respect to periods after such payment) received by the
Swingline Lender with respect to such portion.
                (d) Obligation to Fund Absolute. Each Revolving Credit Lender’s
obligations pursuant to clause (c) above shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever, including (A) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that such Lender, any Affiliate thereof or any other Person may have against the
Swing Loan Lender, any other Secured Party or any other Person, (B) the failure
of any condition precedent set forth in Section 3.2 to be satisfied or the
failure of the Borrower to deliver any notice set forth in Section 2.2(a) (each
of which requirements the Revolving Credit Lenders hereby irrevocably waive) and
(C) any adverse change in the condition (financial or otherwise) of any Loan
Party.
                Section 2.4 Letters of Credit. (a) Commitment and Conditions. On
the terms and subject to the conditions contained herein, each L/C Issuer agrees
to Issue, at the request of the Borrower, in accordance with such L/C Issuer’s
usual and customary business practices, and for the account of the Borrower (or,
as long as the Borrower remains responsible for the payment in full of all
amounts drawn thereunder and related fees, costs and expenses, for the account
of any Group Member), Letters of Credit (denominated in Dollars in a minimum
face amount of $1,000,000 for each Letter of Credit) from time to time on any
Business Day during the period from the Closing Date through the earlier of the
Revolving Credit Termination Date and 5 days prior to the Scheduled Revolving
Credit Termination Date; provided, however, that such L/C Issuer shall not be
under any obligation to Issue any Letter of Credit upon the occurrence of any of
the following, after giving effect to such Issuance:
                    (i) (A) the aggregate Revolving Credit Outstandings would
exceed the aggregate Revolving Credit Commitments or (B) the L/C Obligations for
all Letters of Credit would exceed the L/C Sublimit;
                    (ii) the expiration date of such Letter of Credit (A) is not
a Business Day, (B) is more than one year after the date of issuance thereof or
(C) is later than 5 days prior to the Scheduled Revolving Credit Termination
Date; provided, however, that any Letter of Credit with a term not exceeding one
year may provide for its renewal for additional one year periods as long as
(x) each of the Borrower and such L/C Issuer have the option to prevent such
renewal before the expiration of such term or any such additional one year
period and (y) neither such L/C Issuer nor the Borrower shall permit any such
renewal to extend such expiration date beyond the date set forth in clause (C)
above; or
                    (iii) (A) any fee due in connection with, and on or prior
to, such Issuance has not been paid, (B) such Letter of Credit is requested to
be Issued in a form that is not acceptable to such L/C Issuer or (C) such L/C
Issuer shall not have received,

50



--------------------------------------------------------------------------------



 



each in form and substance reasonably acceptable to it and duly executed by the
Borrower (and, if such Letter of Credit is issued for the account of any other
Group Member, such Group Member), the documents that such L/C Issuer generally
uses in the ordinary course of its business for the Issuance of letters of
credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).
For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 3.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from the Administrative Agent or the Required
Revolving Credit Lenders that any condition precedent contained in Section 3.2
is not satisfied and ending on the date all such conditions are satisfied or
duly waived.
                (b) Notice of Issuance. The Borrower shall give the relevant L/C
Issuer and the Administrative Agent a notice of any requested Issuance of any
Letter of Credit, which shall be effective only if received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. on the third Business Day
prior to the date of such requested Issuance. Such notice may be made in a
writing substantially the form of Exhibit E duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”) or by telephone
if confirmed promptly, but in any event within one Business Day and prior to
such Issuance, with such an L/C Request.
                (c) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees
to provide the Administrative Agent (which, after receipt, the Administrative
Agent shall provide to each Revolving Credit Lender), in form and substance
satisfactory to the Administrative Agent, each of the following on the following
dates: (i) on or prior to (A) any Issuance of any Letter of Credit by such L/C
Issuer, (B) any drawing under any such Letter of Credit or (C) any payment (or
failure to pay when due) by the Borrower of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment, (ii) upon the request of the
Administrative Agent (or any Revolving Credit Lender through the Administrative
Agent), copies of any Letter of Credit Issued by such L/C Issuer and any related
L/C Reimbursement Agreement and such other documents and information as may
reasonably be requested by the Administrative Agent and (iii) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the L/C Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar week.
                (d) Acquisition of Participations. Upon any Issuance of a Letter
of Credit in accordance with the terms of this Agreement resulting in any
increase in the L/C Obligations, each Revolving Credit Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related L/C Obligations in an
amount equal to such Lender’s Pro Rata Share of such L/C Obligations.
                (e) Reimbursement Obligations of the Borrower. The Borrower
agrees to pay to the L/C Issuer of any Letter of Credit each L/C Reimbursement
Obligation owing with respect to such Letter of Credit no later than the first
Business Day after the Borrower receives notice from such L/C Issuer that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (i) below. In the event that any L/C Issuer
incurs any

51



--------------------------------------------------------------------------------



 



L/C Reimbursement Obligation not repaid by the Borrower as provided in this
clause (e) (or any such payment by the Borrower is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify the Administrative Agent of
such failure (and, upon receipt of such notice, the Administrative Agent shall
forward a copy to each Revolving Credit Lender) and, irrespective of whether
such notice is given, such L/C Reimbursement Obligation shall be payable on
demand by the Borrower with interest thereon computed (i) from the date on which
such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (ii) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.
                (f) Reimbursement Obligations of the Revolving Credit Lenders.
Upon receipt of the notice described in clause (e) above from the Administrative
Agent, each Revolving Credit Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Pro Rata Share of such L/C Reimbursement
Obligation. By making such payment (other than during the continuation of an
Event of Default under Section 9.1(e)), such Lender shall be deemed to have made
a Revolving Loan to the Borrower, which, upon receipt thereof by such L/C
Issuer, the Borrower shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation. Any such payment that is not deemed a Revolving Loan
shall be deemed a funding by such Lender of its participation in the applicable
Letter of Credit and the related L/C Obligations. Such participation shall not
otherwise be required to be funded. Upon receipt by any L/C Issuer of any
payment from any Lender pursuant to this clause (f) with respect to any portion
of any L/C Reimbursement Obligation, such L/C Issuer shall promptly pay over to
such Lender all payments received after such payment by such L/C Issuer with
respect to such portion.
                (g) Obligations Absolute. The obligations of the Borrower and
the Revolving Credit Lenders pursuant to clauses (d), (e) and (f) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) in the case of the
obligations of any Revolving Credit Lender, (A) the failure of any condition
precedent set forth in Section 3.2 to be satisfied (each of which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive) or (B) any
adverse change in the condition (financial or otherwise) of any Loan Party and
(iv) any other act or omission to act or delay of any kind of any Secured Party
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.4, constitute a legal or equitable discharge of any obligation of the
Borrower or any Revolving Credit Lender hereunder.
                Section 2.5 Reduction and Termination of the Commitments.
                (a) Optional. The Borrower may, upon notice to the
Administrative Agent, terminate in whole or reduce in part ratably any unused
portion of the Revolving Credit

52



--------------------------------------------------------------------------------



 



Commitments or the Total Unutilized Delayed-Draw Term Loan Commitment; provided,
however, that each partial reduction shall be in an aggregate amount that is an
integral multiple of $1,000,000.
          (b) Mandatory. (i) The Total Commitment (and the Commitment of each
Lender) shall terminate in its entirety on July 8, 2011, unless the Closing Date
has occurred on or prior to such date.
     (ii) In addition to any other mandatory commitment reductions pursuant to
this Section 2.5(b), the Total A Term Loan Commitment (and the A Term Loan
Commitment of each Lender) shall terminate in its entirety on the Closing Date
(after giving effect to the incurrence of A Term Loans on such date).
     (iii) In addition to any other mandatory commitment reductions pursuant to
this Section 2.5(b), the Total B Term Loan Commitment (and the B Term Loan
Commitment of each Lender) shall terminate in its entirety on the Closing Date
(after giving effect to the incurrence of B Term Loans on such date).
     (iv) In addition to any other mandatory commitment reductions pursuant to
this Section 2.5(b), the Total Delayed-Draw Term Loan Commitment (and the
Delayed-Draw Term Loan Commitment of each Lender) shall terminate in its
entirety (to the extent not theretofore terminated) on the earlier of (i) the
Delayed-Draw Term Loan Commitment Termination Date (after giving effect to the
incurrence of any Delayed-Draw Term Loans on such date) and (ii) the date on
which a Change of Control occurs.
     (v) The Total Delayed-Draw Term Loan Commitment shall be reduced on each
date on which Delayed-Draw Term Loans are incurred (after giving effect to the
making of Delayed-Draw Term Loans on such date) in an amount equal to the
aggregate principal amount of the Delayed-Draw Term Loans incurred on such date.
     (vi) In addition to any other mandatory commitment reductions pursuant to
this Section 2.5(b), the Total Revolving Credit Commitment shall terminate in
its entirety on the earlier of (i) the Revolving Credit Termination Date and
(ii) the date on which a Change of Control occurs.
     (vii) In addition to any other mandatory commitment reductions pursuant to
this Section 2.5(b), each of the Total Delayed-Draw Term Loan Commitment and the
Total Revolving Credit Commitment shall be permanently reduced from time to time
to the extent required by Section 2.12(b).
     (viii) Each reduction to, or termination of, the Total Revolving Credit
Commitment or the Total Delayed-Draw Term Loan Commitment pursuant to this
Section 2.5(b) shall be applied to proportionately reduce or terminate, as the
case may be, the Revolving Credit Commitment or the Delayed-Draw Term Loan
Commitment, as the case may be, of each Lender with such a Commitment.
          Section 2.6 Repayment of Loans. (a) The Borrower promises to repay the
entire unpaid principal amount of each Tranche of Loans on the respective
Maturity Date for such Tranche of Loans.

53



--------------------------------------------------------------------------------



 



          (b) In addition to any other mandatory repayments pursuant to
Section 2.8, on each date set forth below (each, a “Scheduled A Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of A Term Loans, to the extent then outstanding, as is set forth opposite each
such date below (each such repayment, as the same may be reduced as provided in
Sections 2.12(a) and 2.12(b), a “Scheduled A Term Loan Repayment”):

      Scheduled A Term Loan Repayment Date   Amount December 31, 2011  
$7,812,500 March 31, 2012   $7,812,500 June 30, 2012   $7,812,500 September 30,
2012   $7,812,500 December 31, 2012   $7,812,500 March 31, 2013   $7,812,500
June 30, 2013   $7,812,500 September 30, 2013   $7,812,500 December 31, 2013  
$7,812,500 March 31, 2014   $7,812,500 June 30, 2014   $7,812,500 September 30,
2014   $7,812,500 December 31, 2014   $7,812,500 March 31, 2015   $7,812,500
June 30, 2015   $7,812,500 September 30, 2015   $7,812,500 December 31, 2015  
$7,812,500 March 31, 2016   $7,812,500 Scheduled A Term Loan Maturity Date  
$484,375,000

54



--------------------------------------------------------------------------------



 



          (c) In addition to any other mandatory repayments pursuant to
Section 2.8, on each date set forth below (each, a “Scheduled B Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of B Term Loans, to the extent then outstanding, as is set forth opposite each
such date below (each such repayment, as the same may be reduced as provided in
Sections 2.12(a) and 2.12(b), a “Scheduled B Term Loan Repayment”):

      Scheduled B Term Loan Repayment Date   Amount December 31, 2011  
$2,312,500 March 31, 2012   $2,312,500 June 30, 2012   $2,312,500 September 30,
2012   $2,312,500 December 31, 2012   $2,312,500 March 31, 2013   $2,312,500
June 30, 2013   $2,312,500 September 30, 2013   $2,312,500 December 31, 2013  
$2,312,500 March 31, 2014   $2,312,500 June 30, 2014   $2,312,500 September 30,
2014   $2,312,500 December 31, 2014   $2,312,500 March 31, 2015   $2,312,500
June 30, 2015   $2,312,500 September 30, 2015   $2,312,500 December 31, 2015  
$2,312,500 March 31, 2016   $2,312,500 June 30, 2016   $2,312,500 September 30,
2016   $2,312,500

55



--------------------------------------------------------------------------------



 



      Scheduled B Term Loan Repayment Date   Amount December 31, 2016  
$2,312,500 March 31, 2017   $2,312,500 Scheduled B Term Loan Maturity Date  
$874,125,000

          (d) In addition to any other mandatory repayments pursuant to
Section 2.8, on each date set forth below (each, a “Scheduled Delayed-Draw Term
Loan Repayment Date”), the Borrower shall be required to repay that principal
amount of Delayed-Draw Term Loans, to the extent then outstanding, as is equal
to the product of (x) the aggregate principal amount of all Delayed-Draw Term
Loans outstanding on June 30, 2012 (after giving effect to any incurrence of
such Loans on such date) and (y) the respective percentage set forth opposite
each such date below (each such repayment, as the same may be reduced as
provided in Sections 2.12(a) and 2.12(b), a “Scheduled Delayed-Draw Term Loan
Repayment”):

      Scheduled Delayed-Draw Term Loan Repayment   Scheduled Delayed-Draw Date  
Repayment Instalment Percentage September 30, 2012   1.25% December 31, 2012  
1.25% March 31, 2013   1.25% June 30, 2013   1.25% September 30, 2013   1.25%
December 31, 2013   1.25% March 31, 2014   1.25% June 31, 2014   1.25%
September 30, 2014   1.25% December 31, 2014   1.25% March 31, 2015   1.25%
June 30, 2015   1.25% September 30, 2015   1.25% December 31, 2015   1.25%
March 31, 2016   1.25% Scheduled Delayed-Draw Term Loan Maturity Date   81.25%

          Section 2.7 Optional Prepayments. The Borrower may prepay the
outstanding principal amount of any Loan in whole or in part at any time,
without any premium or penalty (except as set forth in Section 2.11(d) and
subject to payment of any breakage costs that may be owing pursuant to
Section 2.16(a) after giving effect to such prepayment); provided, however, that
(x) each partial prepayment that is not of the entire outstanding amount under
any

56



--------------------------------------------------------------------------------



 



Facility shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof and (y) at the Borrower’s election,
such prepayment shall not, so long as no Default or Event of Default then
exists, be applied to the Revolving Loans of a Defaulting Lender. Optional
partial prepayment of Term Loans shall be applied in the manner set forth in
Section 2.12(a).
          Section 2.8 Mandatory Prepayments. (a) Excess Cash Flow. The Borrower
shall pay or cause to be paid to the Administrative Agent, within 10 Business
Days after the last date Financial Statements can be delivered pursuant to
Section 6.1(b) for any Fiscal Year ending after the Closing Date, commencing
with the Fiscal Year ending December 31, 2012, an amount equal to 50% of the
Excess Cash Flow for such Fiscal Year; provided, however, in the event that the
Consolidated Secured Leverage Ratio of the Borrower as of the end of any Fiscal
Year, commencing with the Fiscal Year ending December 31, 2012, is equal to or
less than (x) 3.50:1.00, then such percentage for such Fiscal Year shall be
reduced to 25% or (y) 2.50:1.00, then such percentage for such Fiscal Year shall
be reduced to 0%.
          (b) Debt Issuances. Upon receipt on or after the Closing Date by any
Loan Party or any of its Subsidiaries of Net Cash Proceeds arising from the
incurrence by any Loan Party or any of its Subsidiaries of Indebtedness of the
type specified in clause (a) or (b) of the definition thereof (other than any
such Indebtedness permitted hereunder in reliance upon Section 8.1), the
Borrower shall immediately pay or cause to be paid to the Administrative Agent
an amount equal to 100% of such Net Cash Proceeds.
          (c) Asset Sales and Property Loss Events. Upon receipt on or after the
Closing Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds
arising from (i) any Sale by any Group Member of any of its property (other than
Sales of its own Stock and Stock Equivalents and Excluded Sales, as defined
below) to the extent the Net Cash Proceeds thereof exceed $20,000,000 in any
Fiscal Year or (ii) any Property Loss Event with respect to any property of any
Group Member to the extent resulting, in the aggregate with all other such
Property Loss Events, in the receipt by any of them of Net Cash Proceeds in
excess of $20,000,000, the Borrower shall immediately pay or cause to be paid to
the Administrative Agent an amount equal to 100% of such Net Cash Proceeds (or,
with respect to Sales of property permitted hereunder in reliance upon clause
(g) of Section 8.4, 50% of the Net Cash Proceeds); provided, however, that, upon
any such receipt, as long as no Event of Default shall be continuing, any Group
Member may make Permitted Reinvestments with such Net Cash Proceeds and the
Borrower shall not be required to make or cause such payment to the extent (x)
such Net Cash Proceeds are intended to be used to make Permitted Reinvestments
and (y) on each Reinvestment Prepayment Date for such Net Cash Proceeds, the
Borrower shall pay or cause to be paid to the Administrative Agent an amount
equal to the Reinvestment Prepayment Amount applicable to such Reinvestment
Prepayment Date and such Net Cash Proceeds. “Excluded Sales” shall mean
(i) Sales of property permitted hereunder in reliance upon any of clauses (a)
through (d) and (f)(i) of Section 8.4, and (ii) Sales of property permitted
hereunder in reliance upon clauses (f)(ii) and (g) of Section 8.4 if after
giving effect to any such Sale and any prepayment of Loans under this
Section 2.8(c) (on a Pro Forma Basis as of the last day of the last Fiscal
Quarter for which Financial Statements have been delivered hereunder for the
four Fiscal Quarter period ending on the last day of such Fiscal Quarter, as if
such Sale had occurred on the first day of such period), the Consolidated
Secured Leverage Ratio of the Borrower is not greater than 4.25:1.00 (it being
understood that prepayments from Sales of property permitted hereunder

57



--------------------------------------------------------------------------------



 



in reliance upon clauses (f)(ii) and (g) of Section 8.4 shall only be required
to the extent necessary to reduce the Consolidated Secured Leverage Ratio of the
Borrower to 4.25:1.00).
          (d) Excess Outstandings. On any date on which the aggregate principal
amount of Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Administrative Agent an amount equal
to such excess.
          (e) Application of Payments. Any payments made to the Administrative
Agent pursuant to this Section 2.8 shall be applied to the Obligations in
accordance with Section 2.12(b).
          (f) Change of Control. All outstanding Loans shall be repaid in full
on the date on which a Change of Control occurs.
          (g) No Premium or Penalty. Any mandatory prepayments under this
Section 2.8 shall be made without any premium or penalty (except as set forth in
Section 2.11(d) in relation to any mandatory prepayment required pursuant to
Section 2.8(b) above and subject to payment of any breakage costs that may be
owing pursuant to Section 2.16(a) after giving effect to such prepayment).
          Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount
of all other Obligations (other than pursuant to Secured Hedging Agreements and
Secured Treasury Services Agreements) shall bear interest, in the case of Loans,
on the unpaid principal amount thereof from the date such Loans are made and, in
the case of such other Obligations, from the date such other Obligations are due
and payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows: (i) in the case of Base Rate Loans, at a rate per
annum equal to the sum of the Base Rate and the Applicable Margin, each as in
effect from time to time, (ii) in the case of Eurodollar Rate Loans, at a rate
per annum equal to the sum of the Eurodollar Rate and the Applicable Margin,
each as in effect for the applicable Interest Period, and (iii) in the case of
other Obligations, at a rate per annum equal to the sum of the Base Rate and the
Applicable Margin for Revolving Loans that are Base Rate Loans, each as in
effect from time to time.
          (b) Payments. Interest accrued shall be payable in arrears (i) if
accrued on the principal amount of any Loan, (A) at maturity (whether by
acceleration or otherwise), (B) if such Loan is a Term Loan, upon the payment or
prepayment of the principal amount on which such interest has accrued and (C)(1)
if such Loan is a Base Rate Loan (including a Swing Loan), on the last day of
each calendar quarter after June 30, 2011, commencing on the first such day
following the making of such Loan, (2) if such Loan is a Eurodollar Rate Loan,
on the last day of each Interest Period applicable to such Loan and, if
applicable, on each date during such Interest Period occurring every 3 months
from the first day of such Interest Period and (ii) if accrued on any other
Obligation, on demand from Administrative Agent after the time such Obligation
is due and payable (whether by acceleration or otherwise).
          (c) Default Interest. Notwithstanding the rates of interest specified
in clause (a) above or elsewhere in any Loan Document, effective immediately
upon (A) the occurrence of any Event of Default under Sections 9.1(a), 9.1(c)(i)
(with respect to Article V (Financial Covenants) only) or 9.1(e)(ii) or (B) the
delivery of a notice by the Administrative Agent or the Required Lenders to the
Borrower during the continuance of any other Event of Default and, in each case,
for as long as such Event of Default shall be continuing, the principal

58



--------------------------------------------------------------------------------



 



balance of all Obligations (including any Obligation that bears interest by
reference to the rate applicable to any other Obligation) then due and payable
shall bear interest at a rate that is 2% per annum in excess of the interest
rate applicable to such Obligations from time to time, payable on demand or, in
the absence of demand, on the date that would otherwise be applicable.
          (d) Maximum Lawful Rate. Notwithstanding anything to the contrary set
forth in this Section 2.9, if a court of competent jurisdiction determines in a
final order that the rate of interest payable hereunder exceeds the highest rate
of interest permissible under law (the “Maximum Lawful Rate”), then so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if
at any time thereafter the rate of interest payable hereunder is less than the
Maximum Lawful Rate, the Borrower shall continue to pay interest hereunder at
the Maximum Lawful Rate until such time as the total interest received by
Lenders is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in clauses (a) through (c) of this
Section 2.9, unless and until the rate of interest again exceeds the Maximum
Lawful Rate, and at that time this paragraph shall again apply. In no event
shall the total interest received by any Lender pursuant to the terms hereof
exceed the amount that such Lender could lawfully have received had the interest
due hereunder been calculated for the full term hereof at the Maximum Lawful
Rate. If the Maximum Lawful Rate is calculated pursuant to this paragraph, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 2.9(d), a court of competent
jurisdiction shall finally determine that any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such Lender shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 2.12 and thereafter shall refund any excess to the Borrower or as a
court of competent jurisdiction may otherwise order.
          Section 2.10 Conversion and Continuation Options. (a) Option. The
Borrower may elect (i) in the case of any Eurodollar Rate Loan, (A) to continue
such Eurodollar Rate Loan or any portion thereof for an additional Interest
Period on the last day of the Interest Period applicable thereto and (B) to
convert such Eurodollar Rate Loan or any portion thereof into a Base Rate Loan
at any time on any Business Day, subject to the payment of any breakage costs
required by Section 2.16(a), and (ii) in the case of Base Rate Loans (other than
Swing Loans), to convert such Base Rate Loans or any portion thereof into
Eurodollar Rate Loans at any time on any Business Day upon 3 Business Days’
prior notice; provided, however, that, (x) for each Interest Period, the
aggregate amount of Eurodollar Rate Loans having such Interest Period must be an
integral multiple of $1,000,000 and (y) no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in part
of Eurodollar Rate Loans shall be permitted at any time at which (1) a Default
or an Event of Default shall be continuing and the Administrative Agent or the
Required Lenders shall have determined in their sole discretion not to permit
such conversions or continuations or (2) such continuation or conversion would
be made during a suspension imposed by Section 2.15.
          (b) Procedure. Each such election shall be made by giving the
Administrative Agent at least 3 Business Days’ prior notice in substantially the
form of Exhibit F (a “Notice of Conversion or Continuation”) duly completed. The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the

59



--------------------------------------------------------------------------------



 



options selected therein. If the Administrative Agent does not receive a timely
Notice of Conversion or Continuation from the Borrower containing a permitted
election to continue or convert any Eurodollar Rate Loan, then, upon the
expiration of the applicable Interest Period, such Loan shall be automatically
converted to a Base Rate Loan. Each partial conversion or continuation shall be
allocated ratably among the Lenders in the applicable Facility in accordance
with their Pro Rata Shares.
          Section 2.11 Fees. (a) Unused Commitment Fees. The Borrower agrees to
pay to each Revolving Credit Lender that is a Non-Defaulting Lender a commitment
fee on the actual daily amount by which the Revolving Credit Commitment of such
Lender exceeds its Pro Rata Share of the sum of (i) the aggregate outstanding
principal amount of Revolving Loans and (ii) the outstanding amount of the L/C
Obligations for all Letters of Credit (the “Unused Revolver Commitment Fee”)
from the date hereof through the Revolving Credit Termination Date at a rate per
annum equal to 0.50%, payable in arrears (x) on the last day of each calendar
quarter after June 30, 2011 and (y) on the Revolving Credit Termination Date.
          (b) Delayed-Draw Commitment Fees. The Borrower agrees to pay to each
Delayed-Draw Term Loan Lender that is a Non-Defaulting Lender a commitment fee
(the “Delayed-Draw Commitment Fee”) on the actual daily amount by which the
Delayed-Draw Term Loan Commitment exceeds its Pro Rata Share of the aggregate
outstanding principal amount of Delayed-Draw Term Loans from the date hereof
through the Delayed-Draw Term Loan Commitment Termination Date at a rate per
annum equal to 0.75%, payable in arrears (x) on the last day of each calendar
quarter after June 30, 2011 and (y) on the Delayed-Draw Term Loan Commitment
Termination Date.
          (c) Letter of Credit Fees. The Borrower agrees to pay, with respect to
all Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer, certain
fees, documentary and processing charges as separately agreed between the
Borrower and such L/C Issuer or otherwise in accordance with such L/C Issuer’s
standard schedule in effect at the time of determination thereof and (ii) to the
Administrative Agent, for the benefit of the Revolving Credit Lenders according
to their Pro Rata Shares, a fee accruing at a rate per annum equal to the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans on the
maximum undrawn face amount of such Letters of Credit, payable in arrears (A) on
the last day of each calendar quarter after June 30, 2011 ending after the
issuance of such Letter of Credit and (B) on the Revolving Credit Termination
Date; provided, however, that the fee payable under this clause (ii) shall be
increased by 2% per annum and shall be payable, in addition to being payable on
any date it is otherwise required to be paid hereunder, on demand effective
immediately upon (x) the occurrence of any Event of Default under
Sections 9.1(a), 9.1(c)(i) (with respect to Article V (Financial Covenants)
only) or Section 9.1(e)(ii) or (y) the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default and, in each case, for as long as such
Event of Default shall be continuing.
          (d) Soft Call Protection on B Term Loans. At the time of the
effectiveness of any Repricing Event that is consummated on or prior to the
first anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Term Lender with
outstanding B Term Loans which are repaid, prepaid or converted pursuant to such
Repricing Event (including each Term Lender that withholds its consent to such
Repricing Event and is replaced under Section 2.18), a fee in an amount equal to
1.00% of the aggregate principal amount of all B Term Loans repaid, prepaid or
converted in connection with such

60



--------------------------------------------------------------------------------



 



Repricing Event. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Event.
          (e) Additional Fees. The Borrower has agreed to pay to the
Administrative Agent and other Persons additional fees, the amount and dates of
payment of which are embodied in the Fee Letter and the Engagement Letter.
          Section 2.12 Application of Payments. (a) Application of Voluntary
Prepayments. Subject to Section 2.12(c), any prepayment of Term Loans pursuant
to Section 2.7 shall be applied (x) pro rata to the outstanding Tranches of Term
Loans (with each Tranche of outstanding Term Loans to receive its Term Loan
Percentage of the applicable prepayment) and (y) to the remaining scheduled
installments of the respective Tranche of Term Loans as directed by the Borrower
at the time of the respective prepayment (and absent such direction, in direct
order of maturity thereof).
          (b) Application of Mandatory Prepayments. Subject to the provisions of
clause (c) below with respect to the application of payments during the
continuance of an Event of Default, any payment made by the Borrower to the
Administrative Agent pursuant to Section 2.8 or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) shall be
applied (i) first (other than in respect of any payment required pursuant to
Section 2.8(d)), (A) (x) to repay on a pro rata basis the outstanding principal
balance of the Term Loans (with each Tranche of outstanding Term Loans to
receive its Term Loan Percentage of the applicable repayment) and (y) to the
extent in excess of the amounts required to be applied pursuant to the preceding
clause (A)(x), to reduce the Total Delayed-Draw Term Loan Commitment (it being
understood and agreed that the immediately preceding clause (y) shall be deemed
to be an application of proceeds for purposes of this Section 2.12(b) even
though cash is not actually applied) and (B) to reduce ratably the then
remaining scheduled installments of each respective Tranche of Term Loans on a
pro rata basis, (ii) second to repay the outstanding principal balance of the
Revolving Loans and the Swing Loans (without any reduction in the Revolving
Credit Commitments) and (iii) third, in the case of any payment required
pursuant to Section 2.8(d), to provide cash collateral to the extent and in the
manner provided in Section 9.3 and, then, any excess shall be retained by the
Borrower.
          (c) Application of Payments During an Event of Default. The Borrower
hereby irrevocably waives, and agrees to cause each Loan Party and each other
Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments or prepayments in
respect of any Obligations and any proceeds of Collateral and agrees that,
notwithstanding the provisions of clause (a) above, the Administrative Agent
may, and, upon either (A) the direction of the Required Lenders or (B) the
termination of any Commitment or the acceleration of any Obligation pursuant to
Section 9.2, shall, apply all payments in respect of any Obligations, all funds
on deposit in any Cash Collateral Account and all other proceeds of Collateral
(i) first, to pay Obligations in respect of any cost or expense reimbursements,
fees or indemnities then due to the Administrative Agent, (ii) second, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders and the L/C Issuers, (iii) third, to pay
interest then due and payable in respect of the Loans and L/C Reimbursement
Obligations, (iv) fourth, to repay the outstanding principal amounts of the
Loans and L/C Reimbursement Obligations, to provide cash collateral for Letters
of Credit in the manner and to the extent described in Sections 2.20 and 9.3 and
to pay amounts owing with respect to Secured Hedging Agreements and Secured
Treasury Services Agreements and (v) fifth, to the ratable payment of all other
Obligations.

61



--------------------------------------------------------------------------------



 



          (d) Application of Payments Generally. All payments that would
otherwise be allocated to the Revolving Credit Lenders pursuant to this
Section 2.12 shall instead be allocated first, to repay interest on Swing Loans,
on any portion of the Revolving Loans that the Administrative Agent may have
advanced on behalf of any Lender and on any L/C Reimbursement Obligation, in
each case for which the Administrative Agent or, as the case may be, the L/C
Issuer has not then been reimbursed by such Lender or the Borrower, second to
pay the outstanding principal amount of the foregoing obligations and third, to
repay the Revolving Loans. All payments and prepayments of any Revolving Loans
or Term Loans shall be applied first, to repay such Loans outstanding as Base
Rate Loans and then, to repay such Loans outstanding as Eurodollar Rate Loans,
with those Eurodollar Rate Loans having earlier expiring Interest Periods being
repaid prior to those having later expiring Interest Periods. All payments and
prepayments of Term Loans shall be applied to reduce ratably the remaining
installments of such outstanding principal amounts of the Term Loans (provided
that any voluntary prepayment of Term Loans shall be applied as set forth in
clause (a) of this Section 2.12). If sufficient amounts are not available to
repay all outstanding Obligations described in any priority level set forth in
this Section 2.12, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.12 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.
          Section 2.13 Payments and Computations. (a) Procedure. The Borrower
shall make each payment under any Loan Document not later than 11:00 a.m. on the
day when due to the Administrative Agent by wire transfer to the following
account (or at such other account or by such other means to such other address
as the Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:
ABA No.: 021-001-033
Account Number: 502-87-265
Deutsche Bank Trust Company Americas, New York, New York:
Account Name: General Electric Capital Corporation
                     — HFS CF Agented Deals
Reference: Alere Inc., LLC/HFS2939
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Revolving
Credit Lender shall make each payment for the account of any L/C Issuer or
Swingline Lender required pursuant to Section 2.3 or 2.4 (A) if the notice or
demand therefor was received by such Lender prior to 11:00 a.m. on any Business
Day, on such Business Day and (B) otherwise, on the Business Day following such
receipt. Payments received by the Administrative Agent after 11:00 a.m. shall be
deemed to be received on the next Business Day.
          (b) Computations of Interests and Fees. All computations of interest
and of fees shall be made by the Administrative Agent on the basis of a year of
360 days (or, in the case

62



--------------------------------------------------------------------------------



 



of Base Rate Loans, 365/366 days), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest and fees are payable. Each determination of an interest rate
or the amount of a fee hereunder shall be made by the Administrative Agent
(including determinations of a Eurodollar Rate or Base Rate in accordance with
the definitions of “Eurodollar Rate” and “Base Rate”, respectively) and shall be
conclusive, binding and final for all purposes, absent manifest error.
          (c) Payment Dates. Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees; provided, however, that such
interest and fees shall continue accruing as a result of such extension of time.
          (d) Advancing Payments. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.
          Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender
shall maintain in accordance with its usual practice accounts evidencing
Indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. In
addition, each Lender having sold a participation in any of its Obligations or
having identified an SPV as such to the Administrative Agent, acting as agent of
the Borrower solely for this purpose and solely for U.S. federal income tax
purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify the
Borrower) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interest or
obligation of each such participant and SPV in any Obligation, in any Commitment
and in any right to receive any payment hereunder; provided that no Lender shall
have any obligation to disclose all or any portion of such information to any
Person (including the identity of any SPV or Person who purchases a
participation in any Obligation or any information relating to either the SPV’s
or Person who purchases a participation’s interest in any Commitments, Loans,
L/C Obligations or its other obligations under any Loan Document) except to the
extent that the relevant parties, in good faith, determine that such disclosure
is necessary to establish that such interest in a Commitment, Loan, L/C
Obligation or other obligation is in “registered form” under Section 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions). Unless otherwise required by the IRS, any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS. The entries in the records maintained by a Lender shall
be conclusive and binding absent manifest error, and such Lender shall treat
each

63



--------------------------------------------------------------------------------



 



Person whose name is recorded in their records as the owner of such interest in
any Commitments, Loans, L/C Obligations or other obligations under any Loan
Document for all purposes of this Agreement notwithstanding any notice to the
contrary.
          (b) Records of Administrative Agent. The Administrative Agent, acting
as agent of the Borrower solely for U.S. federal income tax purposes and solely
with respect to the actions described in this Section 2.14, shall establish and
maintain at its address referred to in Section 11.11 (or at such other address
as the Administrative Agent may notify the Borrower) (A) a record of ownership
(the “Register”) in which the Administrative Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Lender and each L/C Issuer in the Term Loans and the
Revolving Credit Outstandings, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit and L/C Reimbursement Obligation, and
any assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments
and Participations; Binding Effect), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, and for Eurodollar Rate Loans, the Interest Period applicable
thereto, (4) the amount of any principal or interest due and payable or paid,
(5) the amount of the L/C Reimbursement Obligations due and payable or paid and
(6) any other payment received by the Administrative Agent from the Borrower and
its application to the Obligations.
          (c) Registered Obligations. Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans and, in the case of Revolving Loans, the corresponding obligations to
participate in L/C Obligations and Swing Loans) and the L/C Reimbursement
Obligations are registered obligations, the right, title and interest of the
Lenders and the L/C Issuers and their assignees in and to such Loans or L/C
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein. This Section 2.14 and Section 11.2 shall be
construed so that the Loans and L/C Reimbursement Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).
          (d) Prima Facie Evidence. The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that no error in such account and no failure of any Lender or the Administrative
Agent to maintain any such account shall affect the obligations of any Loan
Party to repay the Loans in accordance with their terms. In addition, the Loan
Parties, the Administrative Agent, the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, the Administrative Agent, such Lender or such L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice. No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the
Administrative Agent.

64



--------------------------------------------------------------------------------



 



          (e) Notes. Upon any Lender’s request, the Borrower shall promptly
execute and deliver Notes to such Lender evidencing the Loans of such Lender in
a Facility, and substantially in the form of Exhibit B-1, B-2, B-3, B-4 or B-5,
as applicable; provided, however, that only one Note for each Facility shall be
issued to each Lender, except (i) to an existing Lender exchanging existing
Notes to reflect changes in the Register relating to such Lender, in which case
the new Notes delivered to such Lender shall be dated the date of the original
Notes and (ii) in the case of loss, destruction or mutilation of existing Notes
and similar circumstances. Each Note, if issued, shall only be issued as means
to evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation.
          Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any
provision to the contrary in this Article II, the following shall apply:
          (a) Interest Rate Unascertainable, Inadequate or Unfair. In the event
that (A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist.
          (b) Illegality. If any Lender determines that the introduction of, or
any change in or in the interpretation of, any Requirement of Law after the date
of this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, the obligation of such Lender to make
or to continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.
          (c) Effect of Suspension. If the obligation of any Lender to make or
to continue Eurodollar Rate Loans is suspended, (A) the obligation of such
Lender to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended,
(B) such Lender shall make a Base Rate Loan at any time such Lender would
otherwise be obligated to make a Eurodollar Rate Loan, (C) the Borrower may
revoke any pending Notice of Borrowing or Notice of Conversion or Continuation
to make or continue any Eurodollar Rate Loan or to convert any Base Rate Loan
into a Eurodollar Rate Loan and (D) each Eurodollar Rate Loan of such Lender
shall automatically and immediately (or, in the case of any suspension pursuant
to clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
          Section 2.16 Breakage Costs; Increased Costs; Capital Requirements.
(a) Breakage Costs. The Borrower shall compensate each Lender, upon demand from
such Lender to the Borrower (with copy to the Administrative Agent), for all
Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such

65



--------------------------------------------------------------------------------



 



Lender to the Borrower but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Non-Funding Lender, a
proposed Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled, optional or mandatory prepayment) or converted to a Base Rate Loan
(including because of Section 2.15) on a date that is not the last day of the
applicable Interest Period or (C) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof. For
purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market.
          (b) Increased Costs. If at any time any Lender or L/C Issuer
determines that, after the later of (x) the date hereof and (y) the date such
Lender or L/C Issuer entered into this Agreement (including by assignment) as
such, the adoption of, or any change in or in the interpretation, application or
administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority shall have the effect of (i) increasing the cost to such Lender of
making, funding or maintaining any Eurodollar Rate Loan or to agree to do so or
of participating, or agreeing to participate, in extensions of credit,
(ii) increasing the cost to such L/C Issuer of Issuing or maintaining any Letter
of Credit or of agreeing to do so or (iii) imposing any other cost to such
Lender or L/C Issuer with respect to compliance with its obligations under any
Loan Document, then, upon demand by such Lender or L/C Issuer (with copy to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender or L/C Issuer amounts sufficient to compensate such
Lender or L/C Issuer for such increased cost.
          (c) Increased Capital Requirements. If at any time any Lender or L/C
Issuer determines that, after the later of (x) the date hereof and (y) the date
such Lender or L/C Issuer entered into this Agreement (including by assignment)
as such, the adoption of, or any change in or in the interpretation, application
or administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority regarding capital adequacy, reserves, special deposits, compulsory
loans, insurance charges against property of, deposits with or for the account
of, Obligations owing to, or other credit extended or participated in by, any
Lender or L/C Issuer or any similar requirement (in each case other than any
imposition or increase of Eurodollar Reserve Requirements) shall have the effect
of reducing the rate of return on the capital of such Lender or L/C Issuer (or
any corporation controlling such Lender or L/C Issuer) as a consequence of its
obligations under or with respect to any Loan Document or Letter of Credit to a
level below that which, taking into account the capital adequacy policies of
such Lender, L/C Issuer or corporation, such Lender, L/C Issuer or corporation
could have achieved but for such adoption or change, then, upon demand from time
to time by such Lender or L/C Issuer (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender amounts sufficient to compensate such Lender for such
reduction.
          (d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth in reasonable detail the amounts to be
paid hereunder, which certificate shall be conclusive, binding and final for all
purposes, absent manifest error. In

66



--------------------------------------------------------------------------------



 



determining such amount, such Lender or L/C Issuer may use any reasonable
averaging and attribution methods.
          (e) Notwithstanding anything in this Agreement to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change after the Closing Date in a requirement of law or
governmental rule, regulation or order, regardless of the date enacted, adopted,
issued or implemented for all purposes under or in connection with this
Agreement (including this Section 2.16).
          (f) Notwithstanding anything to the contrary in this Section 2.16, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.16 for any amounts incurred more than 270 days prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such 270-day period shall be extended to
include the period of such retroactive effect.
          Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as
otherwise provided in this Section 2.17, each payment by any Loan Party under
any Loan Document shall be made free and clear of all Taxes. “Taxes” shall mean
all present or future taxes and levies, imposts, deductions, charges or
withholdings that in each case are imposed by a Governmental Authority,
including any interest, additions to tax or penalties applicable thereto, but
excluding any (i) taxes measured by net income (including branch profits or
similar taxes) and franchise taxes imposed in lieu of net income taxes, in each
case imposed on any Secured Party as a result of a present or former connection
between such Secured Party and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than such connection arising solely from any Secured Party having
executed, delivered or performed its obligations or received a payment under,
received or perfected a security interest under, or enforced or become a party
to or engaged in any other transactions pursuant to or sold or assigned an
interest in any Loan Document), (ii) United States federal withholding taxes to
the extent that the obligation to withhold amounts existed on the date that such
Secured Party became a “Secured Party” hereunder or designates a new lending
office, except to the extent such Secured Party is a direct or indirect assignee
(other than pursuant to clause (iii) of Section 2.18(a) (Substitution of
Lenders)) of any other Secured Party that was entitled, at the time the
assignment from such other Secured Party became effective, to receive additional
amounts under this clause, (iii) taxes (including withholding taxes) that would
not have been imposed but for the failure by any Secured Party to deliver the
documentation required to be delivered pursuant to clause (f) below, (iv) any
United States federal withholding tax that would not have been imposed but for a
failure by a Secured Party (or any financial institution through which any
payment is made to such Secured Party) to comply with the applicable
requirements of FATCA and (v) Other Taxes.
          (b) Gross-Up. If any Taxes shall be required by law to be deducted
from or in respect of any amount payable under any Loan Document (other than any
Secured Hedging Agreement or any Secured Treasury Services Agreement) to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for such Taxes are made (including deductions
applicable to any increases to any amount under this Section 2.17),

67



--------------------------------------------------------------------------------



 



such Secured Party receives the amount it would have received had no such
deductions been made, (ii) the relevant Loan Party shall make such deductions,
(iii) the relevant Loan Party shall timely pay the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable
Requirements of Law and (iv) within 30 days after such payment is made, or as
soon as practicable thereafter, the relevant Loan Party shall deliver to the
Administrative Agent an original or certified copy of a receipt evidencing such
payment.
          (c) Other Taxes. In addition, the Borrower agrees to pay, and
authorizes the Administrative Agent to pay in its name, any stamp, documentary,
excise or property tax, charges or similar levies imposed by any applicable
Requirement of Law or Governmental Authority and all Liabilities with respect
thereto (including by reason of any delay in payment thereof), in each case
arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”). The Swingline Lender may, without any need for
notice, demand or consent from the Borrower, by making funds available to the
Administrative Agent in the amount equal to any such payment, make a Swing Loan
to the Borrower in such amount, the proceeds of which shall be used by the
Administrative Agent in whole to make such payment. Within 30 days after the
date of any payment of Taxes or Other Taxes by any Loan Party, the Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 11.11, the original or a certified copy of a receipt evidencing payment
thereof.
          (d) Indemnification. The Borrower shall reimburse and indemnify,
within 30 days after receipt of demand therefor (with copy to the Administrative
Agent), each Secured Party for all Taxes and Other Taxes (including any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.17) paid by such Secured Party and any Liabilities arising therefrom
or with respect thereto to a Governmental Authority, whether or not such Taxes
or Other Taxes were correctly or legally asserted. A certificate of the Secured
Party (or of the Administrative Agent on behalf of such Secured Party) claiming
any compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, the Administrative Agent and such Secured Party may
use any reasonable averaging and attribution methods.
          (e) Mitigation. Any Lender claiming any additional amounts payable
pursuant to this Section 2.17 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to file any certificate or
document reasonably requested in writing by Borrower or to change the
jurisdiction of its lending office if such a change would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender. If the Borrower pays any additional amount under this Section 2.17
to a Lender and such Lender determines in its sole discretion that it has
actually received in connection therewith any refund of its Tax liabilities in
or with respect to the taxable year in which the additional amount is paid (a
“Tax Benefit”), such Lender shall pay to the Borrower an amount that the Lender
shall, in its sole discretion, determine is equal to the net benefit, after tax,
which was obtained by such Lender in such year as a consequence of such Tax
Benefit; provided, however, that (i) any Lender may determine, in its sole
discretion consistent with the policies of such Lender, whether to seek a Tax
Benefit, (ii) any Taxes that are imposed on a Lender as a result of a
disallowance or reduction of any Tax Benefit with respect to which such Lender
has made a payment to the Borrower pursuant to this Section 2.17(e) shall be
treated as a Tax for which the Borrower is obligated to indemnify

68



--------------------------------------------------------------------------------



 



such Lender pursuant to this Section 2.17 without any exclusions or defenses,
(iii) nothing in this Section 2.17(e) shall require any Lender to disclose any
confidential information to the Borrower (including, without limitation, its tax
returns), and (iv) no Lender shall be required to pay any amounts pursuant to
this Section 2.17(e) at any time when a Default or an Event of Default exists.
          (f) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the
following times, is entitled to an exemption from United States withholding tax
or, after a change in any Requirement of Law, is subject to such withholding tax
at a reduced rate under an applicable tax treaty, shall (w) on or prior to the
date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder,
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (i) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Administrative Agent (or Lender, in the case of
a participant or SPV) that such Non-U.S. Lender Party is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. In addition, each Non-U.S.
Lender Party shall, in the case of any payment subject to FATCA in respect of
any Loan, Letters of Credit, Note or Obligation, provide any forms,
documentation, or other information as shall be prescribed by the IRS to
demonstrate that the relevant Non-U.S. Lender Party has complied with the
applicable reporting requirements of FATCA so that such payments made to such
Non-U.S. Lender Party hereunder would not be subject to U.S. federal withholding
taxes imposed by FATCA. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.
     (ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form

69



--------------------------------------------------------------------------------



 



W-9 (certifying that such U.S. Lender Party is entitled to an exemption from
U.S. backup withholding tax) or any successor form.
     (iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent and the Borrower.
          Notwithstanding the foregoing, a U.S. Lender Party and a Non-U.S.
Lender Party shall be treated as having complied with the requirements and
delivered the documentation required by this clause (f) if, after the time such
U.S. Lender Party or Non-U.S. Lender Party has become a Lender hereunder, a
change in a Requirement of Law or change in circumstance with respect to the
Borrower subjects any such Lender to taxes (including withholding taxes) and
such Lender is unable to provide the forms herein allowing for an exemption from
or reduction in such taxes.
          Section 2.18 Substitution of Lenders. (a) Substitution Right. In the
event that any Lender in any Facility that is not an Affiliate of the
Administrative Agent (an “Affected Lender”), (i) makes a claim under clause (b)
(Increased Costs) or (c) (Increased Capital Requirements) of Section 2.16,
(ii) notifies the Borrower pursuant to Section 2.15(b) (Illegality) that it
becomes illegal for such Lender to continue to fund or make any Eurodollar Rate
Loan in such Facility, (iii) makes a claim for payment pursuant to
Section 2.17(b) (Taxes), (iv) becomes a Non-Funding Lender with respect to such
Facility, (v) becomes a Defaulting Lender or (vi) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders in
such Facility, the Borrower may either pay in full such Affected Lender with
respect to amounts due in such Facility with the consent of the Administrative
Agent or substitute for such Affected Lender in such Facility any Lender or any
Affiliate or Approved Fund of any Lender (none of whom shall constitute a
Defaulting Lender) or any other Person acceptable (which acceptance shall not be
unreasonably withheld or delayed) to the Administrative Agent (in each case, a
“Substitute Lender”).
          (b) Procedure. To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender under such Facility, the Borrower shall
deliver a notice to the Administrative Agent and such Affected Lender. The
effectiveness of such payment or substitution shall be subject to the delivery
to the Administrative Agent by the Borrower (or, as may be applicable in the
case of a substitution, by the Substitute Lender) of (i) payment for the account
of such Affected Lender of, to the extent accrued through, and outstanding on,
the effective date for such payment or substitution, all Obligations owing to
such Affected Lender with respect to such Facility (including those that will be
owed because of such payment and all Obligations that would be owed to such
Lender if it was solely a Lender in such Facility), (ii) in the case of a
payment in full of the Obligations owing to such Affected Lender in the
Revolving Credit Facility, payment of any amount that, after giving effect to
the termination of the Commitment of such Affected Lender, is required to be
paid pursuant to Section 2.8(d) (Excess Outstandings) and (iii) in the case of a
substitution, (A) payment of the assignment fee set forth in Section 11.2(c) and
(B) an assumption agreement in form and substance satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the relevant
Revolving Credit Commitment or Delayed-Draw Term Loan Commitment (as applicable)
of the Affected Lender under such Facility.

70



--------------------------------------------------------------------------------



 



          (c) Effectiveness. Upon satisfaction of the conditions set forth in
clause (b) above, the Administrative Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full in any
Facility, such Affected Lender’s Commitments in such Facility shall be
terminated and (ii) in the case of any substitution in any Facility, (A) the
Affected Lender shall sell and be relieved of, and the Substitute Lender shall
purchase and assume, all rights and claims of such Affected Lender under the
Loan Documents with respect to such Facility, except that the Affected Lender
shall retain such rights expressly providing that they survive the repayment of
the Obligations and the termination of the Commitments, (B) the Substitute
Lender shall become a “Lender” hereunder having a Commitment in such Facility in
the amount of such Affected Lender’s Commitment in such Facility and (C) the
Affected Lender shall execute and deliver to the Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession
with respect to such Facility; provided, however, that the failure of any
Affected Lender to execute any such Assignment or deliver any such Note shall
not render such sale and purchase (or the corresponding assignment) invalid.
          Section 2.19 Incremental Term Loans. (a) The Borrower may, at any time
after the Closing Date, at the Borrower’s written request to the Administrative
Agent, request that one or more Lenders and/or other financial institutions that
will become Lenders hereunder (x) make incremental term loans hereunder either
through adding such incremental term loans to the outstanding principal amount
of the B Term Loans hereunder or through a separate Tranche of Term Loans
hereunder (such incremental term loans, in either case, “Incremental Term Loans”
and the commitments to which such Incremental Term Loans relate, the
“Incremental Term Loan Commitments”); provided that:
     (i) the aggregate principal amount of any requested Incremental Term Loans
shall be in a minimum amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof;
     (ii) the Loan Parties shall execute and deliver such agreements,
instruments, documents, resolutions, opinions of counsel, solvency certificate
and officer’s certificates and take such other actions as may be reasonably
requested by the Administrative Agent in connection with such Incremental Term
Loan Commitments;
     (iii) no Default or Event of Default shall have occurred and be continuing
or would occur after giving effect to the incurrence of the respective
Incremental Term Loans pursuant to such Incremental Term Loan Commitments and
the application of proceeds therefrom;
     (iv) all of the representations and warranties contained herein and in the
other Loan Documents are true and correct in all material respects (it being
understood that (x) any representation or warranty that is qualified by
materiality or Material Adverse Effect shall be required to be true and correct
in all respects and (y) any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects (or all respects, as the case may be) as of such specified
date);
     (v) the Borrower shall be in compliance, on a Pro Forma Basis (and assuming
the full utilization of the respective Incremental Term Loan Commitments), as of
the last day of the most recently ended Fiscal Quarter on or prior to the date
of the

71



--------------------------------------------------------------------------------



 



respective incurrence of Incremental Term Loans pursuant to such Incremental
Term Loan Commitments, as if such Incremental Term Loans had been incurred (and,
if incurred to finance a Permitted Acquisition, as if such Permitted Acquisition
had been consummated) on the first day of the four Fiscal Quarter period ended
on the last day of the most recently ended Fiscal Quarter (and after giving
effect to any other Pro Forma Transaction that is consummated after the
beginning of the most recently ended Fiscal Quarter but prior to or
simultaneously with the borrowing of such Incremental Term Loans), with (x) each
of the financial covenants specified in Sections 5.1 and 5.2 (but assuming for
the purpose of compliance, on a Pro Forma Basis with the maximum Consolidated
Secured Leverage Ratio set forth in Section 5.1, that the maximum Consolidated
Secured Leverage Ratio permitted at such time was 4.25:100) and (y) a
Consolidated Total Leverage Ratio of no greater than 7.00:1.00;
     (vi) the Incremental Term Loans made under this Section 2.19 shall have an
Incremental Term Loan Maturity Date no earlier than the Scheduled B Term Loan
Maturity Date and shall have a Weighted Average Life to Maturity no shorter than
the then remaining Weighted Average Life to Maturity of the B Term Loans;
provided, however, if the new Incremental Term Loans to be made pursuant this
Section 2.19 are, at the Borrower’s election, to be added to the aggregate
outstanding principal amount of the B Term Loans, such Incremental Term Loans
shall have the same Maturity Date as the B Term Loans and shall have the same
scheduled amortization dates as the B Term Loans pursuant to Section 2.6(c), and
with the amount of each scheduled amortization payment applicable to such new
Incremental Term Loans to be the same (on a proportionate basis) as was
previously applicable to the remaining scheduled amortization payments of the B
Term Loans, thereby increasing the amount of each then remaining scheduled
amortization payment of the B Term Loans pursuant to Section 2.6(c)
proportionately;
     (vii) if the Applicable Margins for any Tranche of Incremental Term Loans
made under this Section 2.19 (which, for such purposes only, shall be deemed to
include, without duplication, all up-front or similar fees or original issue
discount (amortized over the shorter of (x) the life of such Tranche of
Incremental Term Loans and (y) four years) payable to all Lenders providing such
Tranche of Incremental Term Loans and any Eurodollar Rate floor or Base Rate
floor applicable to such Incremental Term Loans, but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all Lenders providing such Tranche of Incremental Term Loans)
determined as of the initial funding date for such Tranche of Incremental Term
Loans exceeds the Applicable Margin (which, for such purposes only, shall be
deemed to include, without duplication, all up-front or similar fees or original
issue discount that was originally payable to all Lenders that provided the B
Term Loans on the date of incurrence thereof and any Eurodollar Rate floor or
Base Rate floor then applicable to the B Term Loans) relating to the B Term
Loans immediately prior to the making of such Tranche of Incremental Term Loans
by more than 0.50%, then the Applicable Margin relating to the B Term Loans
shall be adjusted to be equal to the Applicable Margin (determined as provided
above) relating to such Tranche of Incremental Term Loans minus 0.50%; provided,
however, if such Tranche of Incremental Term Loans is, at the Borrower’s
election, to be added to the aggregate outstanding principal amount of the B
Term Loans, then the Applicable Margin (determined as provided above) for the B
Term Loans shall be increased to be equal to

72



--------------------------------------------------------------------------------



 



the Applicable Margin (as determined as provided above) relating to such Tranche
of Incremental Term Loans;
     (viii) except as expressly set forth above, prior to the date on which all
B Term Loans have been repaid in full, all other terms and conditions with
respect to any Incremental Term Loans made pursuant to this Section 2.19 shall
be the same as the terms and conditions applying to the B Term Loans, provided
that any Tranche of Incremental Term Loans may provide that different terms and
conditions apply after such date;
     (ix) the Borrower shall have demonstrated to the Administrative Agent’s
reasonable satisfaction that the full amount of the Incremental Term Loans to be
incurred may be incurred without violating the terms of any other material
Indebtedness of the Borrower or any of its Subsidiaries or the documentation
governing any such Indebtedness (excluding any such Indebtedness that is to be
refinanced in whole with the proceeds of such Incremental Term Loans in
compliance with this Agreement and the other Loan Documents); and
     (x) the Borrower shall have delivered to the Administrative Agent and each
Lender a certificate executed by a Responsible Officer of the Borrower,
(A) certifying compliance with the requirements of preceding clauses (i) through
(ix), inclusive, and (B) containing the calculations (in reasonable detail)
required by the preceding clauses (v), (vi) and (vii).
Any request under this Section 2.19 shall be submitted by the Borrower in
writing to the Administrative Agent (which shall promptly forward copies to the
Lenders). The Borrower may also specify any fees offered to those Lenders and
other financial institutions that will become Lenders hereunder (the “Increasing
Lenders”) that agree to provide Incremental Term Loan Commitments (which fees,
as it relates to any Lender or other financial institution that will become a
Lender, may be variable based upon the amount of Incremental Term Loan
Commitments that any such Lender or other financial institution is willing to
provide). No Lender shall have any obligation, express or implied, to provide
Incremental Term Loan Commitments. Only the consent of each Increasing Lender
shall be required pursuant to this Section 2.19 in connection with the provision
or implementation of any Incremental Term Loan Commitments or incurrence of
Incremental Term Loans thereunder. No Lender which declines to provide
Incremental Term Loan Commitments may be replaced with respect to its existing
Term Loans as a result thereof without such Lender’s consent.
          (b) Each Increasing Lender shall as soon as reasonably practicable
specify in writing the amount of the proposed Incremental Term Loan Commitments
that it is willing to provide (provided that any Lender not so responding within
5 Business Days (or such shorter period as may be specified by the
Administrative Agent) shall be deemed to have declined such a request). The
Borrower may accept some or all of the offered amounts or designate new lenders
that are reasonably acceptable to the Administrative Agent as additional Lenders
hereunder in accordance with this Section 2.19 (but only to the extent that such
new lender would otherwise be eligible to be a Lender hereunder pursuant to
Section 11.2(b), including by reason of obtaining all necessary consents
thereunder in accordance with the terms thereof) (each such new lender being a
“New Lender”), which New Lenders may provide all or a portion of the aggregate
principal amount of the applicable Incremental Term Loan Commitments.

73



--------------------------------------------------------------------------------



 



          (c) Subject to the foregoing, any increase requested by the Borrower
shall be effective upon (A) delivery to the Administrative Agent of each of the
following documents: (i) a notice of such increase to the Increasing Lenders and
New Lenders, in form and substance reasonably acceptable to the Administrative
Agent, signed by a Responsible Officer of the Borrower; (ii) to the extent
requested by any New Lender or Increasing Lender, executed Incremental Term Loan
Notes issued by the Borrower in accordance with Section 2.14(e); (iii) an
amendment (an “Incremental Term Loan Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each other
applicable Loan Party, each Increasing Lender (if any), each New Lender (if any)
and the Administrative Agent, to the extent necessary or appropriate in the
reasonable opinion of the Administrative Agent to give effect to any Incremental
Term Loans to be made pursuant to this Section 2.19 in each case on terms
consistent with this Section 2.19; and (iv) any other certificates or documents
that the Administrative Agent shall reasonably request, in form and substance
reasonably satisfactory to the Administrative Agent, and (B) satisfaction on the
effective date of any Incremental Term Loan Amendment and the making of each
Incremental Term Loan Commitments of (x) each of the applicable conditions
specified in Section 3.2, and (y) such other conditions (if any) as the parties
thereto shall mutually agree as set forth in the respective Incremental Term
Loan Amendment. Notwithstanding anything to the contrary in Section 11.1, the
Administrative Agent is expressly permitted, without the consent of the other
Lenders, to enter into the Incremental Term Loan Amendment.
          Section 2.20 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender or Delayed-Draw Term
Loan Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Revolving Credit Lender or Delayed-Draw Term Loan
Lender, as the case may be, is a Defaulting Lender:
          (a) if any Swing Loan Exposure or L/C Exposure exists at the time a
Revolving Credit Lender becomes a Defaulting Lender then:
          (i) all or any part of such Swing Loan Exposure and L/C Exposure shall
be reallocated among the Revolving Credit Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Credit Percentages but
only to the extent (x) the sum of the Individual Exposures of all Revolving
Credit Lenders that are Non-Defaulting Lenders plus such Defaulting Lender’s
Swing Loan Exposure and L/C Exposure does not exceed the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders that are
Non-Defaulting Lenders, (y) immediately following the reallocation to a
Revolving Credit Lender that is a Non-Defaulting Lender, the Individual Exposure
of such Revolving Credit Lender does not exceed its Revolving Credit Commitment
at such time and (z) the conditions set forth in Section 3.2 are satisfied at
such time;
          (ii) if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within two Business Days
following notice by the Administrative Agent (x) first, prepay such Swing Loan
Exposure and (y) second, cash collateralize in a manner reasonably satisfactory
to the applicable L/C Issuer such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in aggregate
amount equal to 105% of such Defaulting Lender’s L/C Exposure for so long as
such L/C Exposure is outstanding (the “L/C Back-Stop Arrangements”);

74



--------------------------------------------------------------------------------



 



          (iii) the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.11(c) with respect to such Defaulting
Lender’s L/C Exposure;
          (iv) if the L/C Exposure of the Non-Defaulting Lenders is reallocated
pursuant to this Section 2.20(a), then the fees payable to the Revolving Credit
Lenders that are Non-Defaulting Lenders pursuant to Section 2.11(c) shall be
adjusted in accordance with such Revolving Credit Lenders’ Revolving Credit
Percentages; and
          (v) if any Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.20(a), then, without
prejudice to any rights or remedies of any L/C Issuer or any Revolving Credit
Lender hereunder, all Letter of Credit fees payable under Section 2.11(c) with
respect to such Defaulting Lender’s L/C Exposure shall be payable to each L/C
Issuer until such L/C Exposure is cash collateralized and/or reallocated;
          (b) in the case of a Lender Default with respect to a Revolving Credit
Lender, the Borrower shall not be required to pay any fees to any such Revolving
Credit Lender that is a Defaulting Lender as provided in Section 2.11(a) with
respect to such Defaulting Lender’s unused Revolving Credit Commitments;
          (c) in the case of a Lender Default with respect to a Delayed-Draw
Term Loan Lender, the Borrower shall not be required to pay any fees to any such
Delayed-Draw Term Loan Lender that is a Defaulting Lender as provided in
Section 2.11(b) with respect to such Defaulting Lender’s Delayed-Draw Term Loan
Commitment;
          (d) notwithstanding anything to the contrary contained in
Section 2.1(a) or Section 2.4, so long as any Revolving Credit Lender is a
Defaulting Lender (i) the Swingline Lender shall not be required to fund any
Swing Loan and no L/C Issuer shall be required to issue, amend, renew or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Credit Commitments of the Non-Defaulting
Lenders and/or cash collateral has been provided by the Borrower in accordance
with Section 2.20(a), and (ii) participating interests in any such newly issued
or increased Letter of Credit or newly made Swing Loan shall be allocated among
Revolving Credit Lenders that are Non-Defaulting Lenders in a manner consistent
with Section 2.20(a)(i) (and Defaulting Lenders shall not participate therein);
and
          (e) in the event that the Administrative Agent, the Borrower, each L/C
Issuer and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Revolving Credit Lender or
Delayed-Draw Term Loan Lender to be a Defaulting Lender, then (i) in the case of
any Revolving Credit Lender, such Revolving Credit Lender shall again be
entitled (commencing as of the time of such determination) to any fees payable
to it as a Non-Defaulting Lender pursuant to Section 2.11(a) with respect to its
unused Revolving Credit Commitments and pursuant to Section 2.11(c) with respect
to outstanding Letters of Credit, (ii) in the case of any Delayed-Draw Term Loan
Lender, such Delayed-Draw Term Loan Lender shall again be entitled (commencing
as of the time of such determination) to any fees payable to it as a
Non-Defaulting Lender pursuant to Section 2.11(b) with respect to its
Delayed-Draw Term Loan Commitment, (iii) in the case of any Revolving Credit
Lender, the Swing Loan Exposure and L/C Exposure of the Revolving Credit Lenders
shall be readjusted to reflect the inclusion of such Revolving Credit Lender’s
Revolving Credit Commitments and on

75



--------------------------------------------------------------------------------



 



such date such Revolving Credit Lender shall purchase at par such of the
Revolving Loans of the other Revolving Credit Lenders (other than Swing Loans)
as the Administrative Agent shall determine may be necessary in order for such
Revolving Credit Lender to hold such Revolving Loans in accordance with its
Revolving Credit Percentage and (iv) so long as no Event of Default then exists,
all funds held as cash collateral pursuant to the L/C Back-Stop Arrangements
shall thereafter be promptly returned to the Borrower. If the Revolving Credit
Commitments have been terminated, all other Revolving Credit Obligations have
been paid in full and no Letters of Credit are outstanding, then, so long as no
Event of Default then exists, all funds held as cash collateral pursuant to the
L/C Back-Stop Arrangements shall thereafter be promptly returned to the
Borrower.
          Section 2.21 Reverse Dutch Auction Repurchases. (a) The Borrower may
from time to time, at its discretion, conduct modified reverse Dutch auctions in
order to purchase Term Loans (each, an “Auction”), and with each such Auction to
be managed exclusively by an investment bank of recognized standing selected by
the Borrower (in such capacity, the “Auction Manager”), so long as the following
conditions are satisfied:
          (i) each Auction shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.21 and on Schedule 2.21 hereto;
          (ii) no Default or Event of Default shall have occurred and be
continuing on the date of the delivery of each Auction Notice and at the time of
purchase of any Term Loans in connection with any Auction;
          (iii) each Auction shall be open and offered to all Lenders of the
relevant Tranche of Term Loans on a pro rata basis;
          (iv) the minimum principal amount (calculated on the face amount
thereof) of Term Loans that the Borrower shall offer to purchase in any such
Auction shall be no less than $25,000,000 (unless another amount is agreed to by
the Administrative Agent);
          (v) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans purchased by the Borrower pursuant to an Auction
shall automatically be canceled and retired by the Borrower on the settlement
date of the relevant purchase (and may not be resold);
          (vi) the Loan Parties shall be in compliance, on a Pro Forma Basis,
with the financial covenants in Sections 5.1 and 5.2 for the four Fiscal Quarter
period most recently ended on or prior to the date of the respective purchase of
Term Loans pursuant to such Auction;
          (vii) no proceeds of Revolving Loans or Swing Loans may be used to
consummate an Auction;
          (viii) no more than one Auction may be ongoing at any one time;
          (ix) no more than three Auctions may be made in any 365-day period;
and

76



--------------------------------------------------------------------------------



 



          (x) at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of a Responsible Officer of the Borrower
certifying as to compliance with preceding clauses (ii), (vi) and (vii) (and
containing the calculations (in reasonable detail) required by preceding clause
(vi)).
          (b) The Borrower must terminate an Auction if it fails to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans pursuant
to the respective Auction. If the Borrower commences any Auction (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of the respective Auction have in fact been satisfied),
and if at such time of commencement the Borrower believes in good faith that all
required conditions set forth above which are required to be satisfied at the
time of the purchase of Term Loans pursuant to such Auction shall be satisfied,
then the Borrower shall have no liability to any Lender for any termination of
the respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans made by
the Borrower pursuant to this Section 2.21, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Term Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 2.7 and
2.8 and Section 11.9 (although the par principal amount of Term Loans of the
respective Tranche so purchased pursuant to this Section 2.21 shall be applied
to reduce the remaining scheduled installments of such Tranche of Term Loans
pursuant to Section 2.6(b) and (c) of the applicable Lenders being repaid on a
pro rata basis (based on the remaining principal amount thereof) without
affecting the scheduled installments of such Tranche of Term Loans relating to
the Lenders whose Term Loans have not been so purchased).
          (c) The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.21 (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.7 and 2.8 and Section 11.9 (it being understood
and acknowledged that purchases of the Term Loans by the Borrower contemplated
by this Section 2.21 shall not constitute Investments by the Borrower)) or any
other Loan Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.21. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Article X and Sections 11.3 and 11.4 mutatis mutandis as if each reference
therein to the “Administrative Agent” were a reference to the Auction Manager,
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
          (d) Each Lender participating in any Auction hereby acknowledges and
agrees that in connection with such Auction (1) the Borrower may have, and later
may come into possession of, information regarding the Loans or the Loan Parties
hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Auction

77



--------------------------------------------------------------------------------



 



(such information, the “Excluded Information”), (2) such Lender has
independently, without reliance on the Borrower, any of its Subsidiaries, the
Administrative Agent, any Joint Lead Arranger or any of their respective
Affiliates, made its own analysis and determination to participate in such
Auction notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of the Borrower, any of its Subsidiaries, the
Administrative Agent, any Joint Lead Arranger or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrower, any of its Subsidiaries, the Administrative Agent,
any Joint Lead Arranger and their respective Affiliates, under applicable law or
otherwise, with respect to the nondisclosure of the Excluded Information. Each
Lender participating in any Auction further acknowledges that the Excluded
Information may not be available to the Administrative Agent, the Joint Lead
Arrangers or the other Lenders.
ARTICLE III
CONDITIONS TO LOANS AND LETTERS OF CREDIT
          Section 3.1 Conditions Precedent to Loans and Letters of Credit on the
Closing Date. The obligation of each Lender to make any Loan on the Closing Date
and the obligation of each L/C Issuer to Issue any Letter of Credit on the
Closing Date is subject to the satisfaction or due waiver of each of the
following conditions precedent:
          (a) Certain Documents. The Administrative Agent shall have received on
or prior to the Closing Date each of the following, each dated as of the Closing
Date unless otherwise agreed by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent and each Lender:
          (i) this Agreement duly executed by the Borrower and, for the account
of each Lender having requested the same by notice to the Administrative Agent
and the Borrower received by each at least 3 Business Days prior to the Closing
Date (or such later date as may be agreed by the Borrower), Notes in each
applicable Facility conforming to the requirements set forth in Section 2.14(e);
          (ii) the Guaranty and Security Agreement, duly executed by each Loan
Party, together with (A) copies of UCC, Intellectual Property and other
appropriate search reports and of all effective prior filings listed therein,
together with evidence of the termination of such prior filings and other
documents with respect to the priority of the security interest of the
Administrative Agent in the Collateral, in each case as may be reasonably
requested by the Administrative Agent, (B) except to the extent otherwise
expressly provided under Section 7.13 or as may be agreed to by the
Administrative Agent, all documents representing all Securities, chattel paper
and instruments being pledged pursuant to such Guaranty and Security Agreement
and related undated powers or endorsements duly executed in blank, and
(C) except to the extent otherwise expressly provided under Section 7.13, all
Control Agreements that, in the reasonable judgment of the Administrative Agent,
are required for the Loan Parties to comply with the Loan Documents as of the
Closing Date, each duly executed by the parties thereto;
          (iii) a pledge agreement in respect of 66% of the issued Stock in
Swissco, governed by Swiss law, duly executed by Alere International Holding
Corp. (as amended, modified, restated and/or supplemented from time to time, the
“Swiss Pledge Agreement”) together with all share certificates and undated
powers or endorsements

78



--------------------------------------------------------------------------------



 



duly executed in blank in relation to 66% of the issued Stock of Swissco, and
Alere International Holding Corp. and Swissco shall have taken such actions as
may be necessary or advisable under local law (as advised by local counsel) to
create, effect, perfect, preserve, maintain and protect the security interests
granted (or purported to be granted) thereby;
     (iv) (A) except to the extent otherwise expressly provided under
Section 7.13, from Foley Hoag LLP, special counsel to the Loan Parties in New
York and special counsel in each other jurisdiction in which a Loan Party is
organized, duly executed favorable legal opinions satisfactory to the
Administrative Agent, each addressed to the Administrative Agent, the L/C
Issuers and the Lenders and addressing such matters as the Administrative Agent
may reasonably request, and (B) from Schellenberg Wittmer, Swiss counsel to the
Administrative Agent, a duly executed favorable legal opinion with respect to
the validity and enforceability of the Swiss Pledge Agreement, addressed to the
Administrative Agent, the L/C Issuer and the Lenders;
     (v) a copy of each Constituent Document of each Loan Party that is on file
with any Governmental Authority in any jurisdiction, certified as of a recent
date by such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction;
     (vi) a certificate of the secretary, assistant secretary or other officer
of each Loan Party in charge of maintaining books and records of such Loan Party
certifying as to (A) the names and signatures of each officer of such Loan Party
authorized to execute and deliver any Loan Document and who will execute any
such Loan Document, (B) the Constituent Documents of such Loan Party attached to
such certificate are complete and correct copies of such Constituent Documents
as in effect on the date of such certification (or, for any such Constituent
Document delivered pursuant to clause (v) above, that there have been no changes
from such Constituent Document so delivered) and (C) except to the extent
otherwise expressly provided under Section 7.13, the resolutions of such Loan
Party’s board of directors or other appropriate governing body approving and
authorizing the execution, delivery and performance of each Loan Document to
which such Loan Party is a party;
     (vii) a certificate of a Responsible Officer of the Borrower to the effect
that each condition set forth in Section 3.2(b) has been satisfied;
     (viii) a certificate of a Responsible Officer of the Borrower to the effect
that the Borrower and its Subsidiaries taken as a group on a consolidated basis
are Solvent after giving effect to the initial Loans and Letters of Credit, the
consummation of the Transactions (and any Permitted Stock Repurchases which are
consummated on the Closing Date), the application of the proceeds thereof in
accordance with Section 7.9 and the payment of all estimated legal, accounting
and other fees and expenses related hereto and thereto;
     (ix) insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5;

79



--------------------------------------------------------------------------------



 



          (x) copies of the financial statements and projections referred to in
Section 4.4; and
          (xi) such other documents and information as any Lender through the
Administrative Agent may reasonably request.
          (b) Fees and Expenses. (i) There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent, its Related
Persons, any L/C Issuer, any Arranger or any Lender, as the case may be, all
fees and all reimbursements of costs or expenses, in each case due and payable
under any Loan Document or the Engagement Letter on or before the Closing Date
and which are presented to the Borrower no less than one Business Day prior to
the Closing Date.
          (ii) The Borrower shall have paid to the Administrative Agent, for the
benefit of each Lender which holds A Term Loan Commitments, B Term Loan
Commitments, Delayed-Draw Term Loan Commitments and/or Revolving Credit
Commitments as of the Closing Date, an initial upfront commitment fee in an
amount separately agreed upon among the Borrower, the Arrangers and each such
Lender.
          (c) Refinancing; Indebtedness.
          (i) On the Closing Date and concurrently with the funding of the Loans
hereunder, all Indebtedness under each of the Existing Credit Agreements and the
existing Interest Rate Contracts with JPMorgan Chase Bank, N.A. shall have been
repaid or redeemed in full and all commitments in respect thereof shall have
been terminated and all Liens and guaranties in connection therewith shall have
been terminated (as evidenced by a payoff letter, appropriate releases
(including Intellectual Property releases), termination statements, instruments
of assignment or other documentation reasonably satisfactory to the
Administrative Agent).
          (ii) On the Closing Date and after giving effect to the consummation
of the Transactions (and any Permitted Stock Repurchases which are consummated
on the Closing Date), the Borrower and its Subsidiaries shall have no
outstanding Indebtedness, except for (i) Indebtedness pursuant to or in respect
of the Loan Documents and (ii) other Indebtedness permitted by Section 8.1. The
Administrative Agent shall have received evidence in form, scope and substance
reasonably satisfactory to it that the matters set forth in this Section 3.1(c)
have been satisfied on the Closing Date.
          (d) Existing Notes. No consents or approvals shall be required to be
obtained by the Borrower or any of its Subsidiaries from the holders of any of
the Existing Notes in connection with the entering into of this Agreement or any
of the other Loan Documents or other documents referred herein (including,
without limitation, any of the Security Documents) and the incurrence of all
Loans hereunder. The Administrative Agent shall have received evidence
(including appropriate legal opinions and a certificate of a Responsible Officer
of the Borrower) in form, scope and substance reasonably satisfactory to it that
the matters set forth in this clause (d) have been satisfied.
          (e) Public Debt Ratings. On or prior to the Closing Date, the Borrower
shall have obtained (i) debt ratings (of any level) from S&P and Moody’s in
respect of each Tranche of

80



--------------------------------------------------------------------------------



 



Loans existing on the Closing Date and (ii) corporate credit and corporate
family ratings (of any level) from S&P and Moody’s, each of which ratings shall
be in effect on the Closing Date.
          (f) Patriot Act. On or prior to the Closing Date, the Administrative
Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing at least five Business Days
prior to the Closing Date.
          Section 3.2 Conditions Precedent to Each Loan and Letter of Credit.
The obligation of each Lender on any date (including the Closing Date) to make
any Loan and of each L/C Issuer on any date (including the Closing Date) to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:
          (a) Request. The Administrative Agent (and, in the case of any
Issuance, the relevant L/C Issuer) shall have received, to the extent required
by Article II, a written, timely and duly executed and completed Notice of
Borrowing, Swingline Request or, as the case may be, L/C Request.
          (b) Representations and Warranties; No Defaults. The following
statements shall be true on such date, both before and after giving effect to
such Loan or, as applicable, such Issuance: (i) the representations and
warranties set forth in any Loan Document shall be true and correct in all
material respects (provided that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation shall be true
and correct in all respects) on and as of such date or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date and (ii) no Default or Event of Default shall be continuing.
The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made again on and as of the date of the
relevant Loan or Issuance and the acceptance of the proceeds thereof or of the
delivery of the relevant Letter of Credit.
          Section 3.3 Determinations of Initial Borrowing Conditions. For
purposes of determining compliance with the conditions specified in Section 3.1,
each Lender shall be deemed to be satisfied with each document and each other
matter required to be satisfactory to such Lender unless, prior to the Closing
Date, the Administrative Agent receives notice from such Lender specifying such
Lender’s objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          To induce the Lenders, the L/C Issuers and the Administrative Agent to
enter into the Loan Documents, the Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) represents and warrants to each of
them each of the following on and as of each date applicable pursuant to
Section 3.2:
          Section 4.1 Corporate Existence; Compliance with Law. Each Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the

81



--------------------------------------------------------------------------------



 



jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, (c) has, in all material
respects, all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any property it operates
under lease or sublease and to conduct its business as now or currently proposed
to be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law (including all Healthcare
Laws and all Trade Control Laws) except where the failure to be in compliance
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect and (f) has all necessary Permits from or
by, has made all necessary filings with, and has given all necessary notices to,
each Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
          Section 4.2 Loan Documents. (a) Power and Authority. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party and the consummation by each Loan Party of the Transactions and other
transactions contemplated herein (i) are within such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action (including, if applicable, consent
of holders of its Securities), (ii) do not (A) contravene such Loan Party’s
Constituent Documents, (B) violate any Requirement of Law, (C) conflict with,
contravene, constitute a default or breach under, any material Contractual
Obligation of any Loan Party or any of its Subsidiaries, other than those which
could not reasonably be expected to have either individually or in the
aggregate, a Material Adverse Effect, or (D) result in the imposition of any
Lien (other than a Permitted Lien) upon any property of any Loan Party or any of
its Subsidiaries and (iii) do not require any Loan Party to obtain any Permit
of, or make any filing with, any Governmental Authority or obtain any consent
of, or notice to, any Person, other than (A) with respect to the Loan Documents,
the filings required to perfect the Liens created by the Loan Documents,
(B) filings of (or relating to) the Loan Documents after the Closing Date with
the SEC pursuant to the Borrower’s public disclosure obligations under
applicable United States federal securities laws and/or the rules of any
securities exchange on which the Borrower’s securities are listed and (C) those
listed on Schedule 4.2, which unless otherwise noted on such schedule, have been
or will otherwise be prior to the Closing Date, obtained or made, copies of
which (other than those so noted as not yet obtained or made) have been, or will
be prior to the Closing Date, delivered to the Administrative Agent to the
extent requested by the Administrative Agent, and which (other than those so
noted as not yet obtained or made) on the Closing Date will be in full force and
effect.
          (b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party, is the legal, valid and binding
obligation of such Loan Party and is enforceable against such Loan Party in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws affecting creditors’ rights generally or by general equitable principles
relating to enforceability.

82



--------------------------------------------------------------------------------



 



          (c) Existing Subordinated Notes. The full amount of the Loans
(excluding any undrawn or uncommitted Incremental Term Loans until such time as
such Incremental Term Loans are so borrowed) may be incurred under the Existing
Notes Indentures and all Obligations constitute “Senior Debt” or “Senior
Indebtedness”, as applicable, and “Designated Senior Debt” or “Designated Senior
Indebtedness”, as applicable, under and as defined in the Existing Subordinated
Notes Indentures. After giving effect to the Refinancing, no other Indebtedness
of any Group Member qualifies as “Designated Senior Debt” or “Designated Senior
Indebtedness”, as applicable, under the Existing Subordinated Notes Indentures.
          Section 4.3 Ownership of Group Member. (a) Set forth on
Schedule 4.3(a) is a complete and accurate list showing, as of the Closing Date,
for each Group Member (other than the Borrower), its jurisdiction of
organization, and the number (in the case of the Loan Parties and any Excluded
Foreign Subsidiary that is a first tier Subsidiary of any Loan Party) and
percentage of the outstanding shares of each class of Stock owned (directly or
indirectly) by the applicable holder thereof. As of the Closing Date, all
outstanding Stock owned by any Group Member in any other Group Member has been
validly issued, is fully paid and non-assessable (to the extent applicable) and
is owned beneficially and of record by a Group Member free and clear of all
Liens other than the security interests created by the Loan Documents and, in
the case of joint ventures, Permitted Liens. Except as set forth on Schedule
4.3(a), as of the Closing Date, there are no Stock Equivalents with respect to
the Stock of any Group Member (other than the Borrower) or any Contractual
Obligations to which any Group Member (other than the Borrower) is a party with
respect to (including any restriction on) the issuance, voting, Sale or pledge
of any Stock or Stock Equivalent of any Group Member (other than the Borrower).
          (b) Set forth on Schedule 4.3(b) is a complete and accurate list, as
of the Closing Date, of all material agreements and documents relating to the
P&G Joint Venture.
          (c) None of the Inactive Subsidiaries as of the Closing Date engage in
any business, operations or activity, or hold any property, other than as
permitted under Section 8.8(c).
          Section 4.4 Financial Statements. (a) Each of (i) the audited
Consolidated balance sheet of the Borrower as at December 31, 2010 and the
related Consolidated statements of operations, equity and comprehensive income
(loss) and cash flows of the Borrower for the Fiscal Year then ended, audited by
PricewaterhouseCoopers LLP, and (ii) subject to the absence of footnote
disclosure and normal year-end audit adjustments, the unaudited Consolidated
balance sheet of the Borrower as at March 31, 2011 and the related Consolidated
statements of operations and cash flows of the Borrower for the three months
then ended, copies of each of which have been furnished to the Administrative
Agent prior to the Closing Date, fairly present in all material respects the
Consolidated financial position, results of operations and cash flows of the
Borrower and its Subsidiaries as at the dates indicated and for the periods
indicated in accordance with GAAP.
          (b) On the Closing Date, except as set forth on Schedule 4.4(b),
(i) no Group Member has any material liability or other obligation (including
Indebtedness, Guaranty Obligations, contingent liabilities and liabilities for
taxes, long-term leases and unusual forward or long-term commitments) that is
not reflected in the Financial Statements referred to in clause (a) above or in
the notes thereto, that has not been publicly disclosed in any SEC filing of the
Borrower, and that is prohibited by this Agreement and (ii) since the date of
the unaudited Financial Statements referenced in clause (a) above, there has
been no Sale of any material

83



--------------------------------------------------------------------------------



 



property of any Group Member and no purchase or other acquisition of any
material property that has not be disclosed to the public or to the
Administrative Agent and that would have been required to have been disclosed to
the Administrative Agent under the terms of this Agreement had this Agreement
been in effect since such date.
          (c) The Initial Projections have been prepared by the Borrower in
light of the past operations of the business of the Borrower and its
Subsidiaries and reflect projections for the Fiscal Years ending in 2011 through
2017. As of the Closing Date, the Initial Projections are based upon estimates
and assumptions stated therein, all of which the Borrower believes to be
reasonable and fair in light of conditions and facts known to the Borrower as of
the Closing Date and reflect the good faith estimates by the Borrower of the
future Consolidated financial performance of the Borrower and the other
information projected therein for the periods set forth therein; provided that
(i) such Initial Projections are forward looking information which may be
subject to significant uncertainties and contingencies beyond the Group Members’
control, (ii) no assurance would be given by the Group Members that such Initial
Projections will be realized and (iii) the actual results may differ from the
Initial Projections and such differences might be material.
          Section 4.5 Material Adverse Effect. Since December 31, 2010, there
have been no events, circumstances, developments or other changes in facts that
have had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
          Section 4.6 Solvency. Both before and after giving effect to (a) the
Loans and Letters of Credit made or Issued on or prior to the date this
representation and warranty is made, (b) the disbursement of the proceeds of
such Loans, (c) the consummation of the Transactions (and any Permitted Stock
Repurchases which are consummated on the Closing Date) and (d) the payment and
accrual of all transaction costs in connection with the foregoing, the Borrower
and its Subsidiaries taken as a group on a consolidated basis are Solvent.
          Section 4.7 Litigation. Except as set forth in Schedule 4.7, there are
no pending (or, to the knowledge of any Group Member, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting the Borrower or any of its Subsidiaries with, by or before any
Governmental Authority other than those that cannot reasonably be expected
individually or in the aggregate, to have a Material Adverse Effect. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.
          Section 4.8 Taxes. Except, in the case of each of clauses (i), (ii)
and (iii), as set forth in Schedule 4.8 or as could not reasonably be expected
to have a Material Adverse Effect: (i) all federal, state, local and foreign
income and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Tax Affiliate have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP; (ii) no Tax Return is under
audit or examination by any

84



--------------------------------------------------------------------------------



 



Governmental Authority and no notice of such an audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority; and (iii) no Tax Affiliate has participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b) or
has been a member of an affiliated, combined or unitary group other than the
group of which a Tax Affiliate is the common parent.
          Section 4.9 Margin Regulations. (a) The Borrower is not engaged in the
business of extending credit for the purpose of, and, except as permitted by
Section 8.5, no proceeds of any Loan or other extensions of credit hereunder
will be used for the purpose of, buying or carrying Margin Stock or extending
credit to others for the purpose of purchasing or carrying any such Margin
Stock, in each case in contravention of Regulation T, U or X of the Federal
Reserve Board.
          (b) Except to the extent permitted by Section 7.13, the fair market
value of all Margin Stock owned by the Borrower and its Subsidiaries (other than
Stock of the Borrower held in treasury) does not exceed $35,000,000. At the time
of making of each Loan or issuance of each Letter of Credit, not more than 25%
of the value of the assets of the Borrower and its Subsidiaries taken as a whole
(including all Stock of the Borrower held in treasury) will constitute Margin
Stock.
          Section 4.10 No Burdensome Obligations; No Defaults. No Group Member
is a party to any Contractual Obligation, no Group Member has Constituent
Documents containing obligations, and, to the knowledge of any Group Member,
there are no applicable Requirements of Law (including all Healthcare Laws), in
each case the compliance with which could reasonably be expected to have, in the
aggregate, a Material Adverse Effect. No Group Member (and, to the knowledge of
each Group Member, no other party thereto) is in default under or with respect
to any Contractual Obligation of any Group Member, other than those that could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          Section 4.11 Investment Company Act. No Group Member is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940.
          Section 4.12 Labor Matters. (a) Except as set forth on Schedule 4.12,
there are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Group Member, threatened) against or involving any
Group Member, except, for those that could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; (b) hours
worked by and payment made to employees of each Group Member comply with the
Fair Labor Standards Act and each other federal, state, local or foreign law
applicable to such matters, except where the failures to so comply would not
constitute, in the aggregate, a Material Adverse Effect; (c) as of the Closing
Date, no Loan Party is party to or bound by any collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Loan Party; (d) as of the Closing
Date, no Group Member which is not Loan Party is party to or bound by any
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any such Group
Member, except, for those that could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (e) as of the
Closing Date, there is no organizing activity involving any Group Member pending
or, to any Group Member’s knowledge, threatened by any labor union or group of
employees, except, for those that could not reasonably be expected to have,
either individually or

85



--------------------------------------------------------------------------------



 



in the aggregate, a Material Adverse Effect; (f) as of the Closing Date, no
petition for certification or election of any such representative is existing or
pending with respect to any employee of any Group Member and no such
representative has sought certification or recognition with respect to any
employee of any Group Member, except, for those that could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (g) there are no complaints or charges against any Group Member
pending or, to the knowledge of any Group Member, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Group Member of any individual except for complaints or charges that, in the
aggregate, would not constitute a Material Adverse Effect.
          Section 4.13 ERISA. (a) Each Benefit Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law so qualifies except where such noncompliance would
not, in the aggregate, constitute a Material Adverse Effect. Each Benefit Plan
is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, except where such noncompliance would not, in the
aggregate, constitute a Material Adverse Effect. No Group Member or any ERISA
Affiliate has engaged in any “prohibited transactions” as defined in Section 406
of ERISA and Section 4975 of the Code, in connection with any Benefit Plan, that
would subject any Group Member to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Code that would constitute a
Material Adverse Effect. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.
          (b) (i) No Title IV Plan has any Unfunded Pension Liability that could
result in a Material Adverse Effect; (ii) there are no existing or pending (or
to the knowledge of any Group Member, threatened) claims (other than routine
claims for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan that would result in a
Material Adverse Effect; (iii) within the last five years no Title IV Plan of
any Group Member or ERISA Affiliate has been terminated, other than in a
“standard termination” as that term is used in Section 4041(b)(1) of ERISA; and
(iv) no ERISA Event has occurred that, individually or in the aggregate, could
result in a Material Adverse Effect or a Lien under ERISA or Code Sections 412
or 430.
          Section 4.14 Environmental Matters. Except, in the case of each of
clauses (a), (b), (c) and (d), as set forth on Schedule 4.14 or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) the operations of each Group Member are and have been in
compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Group Member is party to, and no Group Member and no
real property currently (or to the knowledge of any Group Member previously)
owned, leased, subleased, operated or otherwise occupied by or for any Group
Member is subject to or the subject of, any Contractual Obligation or any
pending (or, to the knowledge of any Group Member, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice under or pursuant to any
Environmental Law, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any property of
any Group Member and, to the knowledge of any Group Member, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, and (d) no Group Member has caused
or suffered to occur a

86



--------------------------------------------------------------------------------



 



Release of Hazardous Materials at, to or from any real property of any Group
Member and each such real property is free of contamination by any Hazardous
Materials.
          Section 4.15 Intellectual Property. Each Group Member owns or licenses
or otherwise has the right to use all Intellectual Property that is necessary
for the operations of its businesses, except for any failure to so own, license
or have rights that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. To the knowledge of each Group Member,
(a) the conduct and operations of the businesses of each Group Member does not
infringe, misappropriate, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Group Member in, or relating to, any Intellectual Property
owned by such Group Member, other than, in the case of each of clauses (a) and
(b), as could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Except, in the case of each of clauses (x)
and (y), as set forth in Schedule 4.15 or as could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(x) there are no pending (or, to the knowledge of any Group Member, threatened)
actions, suits, proceedings, audits, claims, demands, orders or disputes
affecting any Group Member with respect to, and (y) no judgment or order
regarding any such claim has been rendered by any competent Governmental
Authority and no settlement agreement or similar Contractual Obligation has been
entered into by any Group Member with respect to any such infringement,
misappropriation, violation or impairment.
          Section 4.16 Title; Real Property. (a) Each Group Member has good and
marketable fee simple title to all owned real property and valid leasehold
interests in all leased real property, and owns all personal property, in each
case that is purported to be owned or leased by it, including those reflected on
the most recent Financial Statements delivered by the Borrower, and none of such
property is subject to any Lien except Permitted Liens.
          (b) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a
complete and accurate list of all real property owned in fee simple by any Loan
Party and (ii) for each such owned real property that the Administrative Agent
has requested be subject to a Mortgage or that is otherwise material to the
business of any Loan Party, each Contractual Obligation by any Loan Party,
whether contingent or otherwise, to Sell such real property.
          Section 4.17 Bank and Security Accounts. Set forth on Schedule 4.17
is, as of the Closing Date, a complete and accurate list of all bank, deposit,
securities, commodities or other accounts maintained by any Loan Party, and such
Schedule correctly identifies the name of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.
          Section 4.18 Insurance. Set forth on Schedule 4.18 is, as of the
Closing Date, a complete and accurate, in all material respects, list of all
insurance policies of any nature maintained by each Loan Party, as well as a
summary of the key business terms of each such policy such as deductibles,
coverage limits and term of policy.
          Section 4.19 Use of Proceeds. (a) All proceeds of the Initial Term
Loans will be used by the Borrower to (i) finance the Refinancing, (ii) finance
any Permitted Stock Repurchases that are consummated on or after the Closing
Date in an aggregate amount not to exceed $300,000,000 (and to pay related fees,
costs and expenses), (iii) to the extent not used for the purposes described in
another clause of this Section 4.19(a), finance one or more Permitted
Acquisitions after the Closing Date (and to pay related fees, costs and
expenses), (iv) pay the

87



--------------------------------------------------------------------------------



 



fees, costs and expenses incurred with the Transactions and (v) provide for
working capital, capital expenditures and other general corporate purposes of
the Borrower and its Subsidiaries.
          (b) The proceeds of all Delayed-Draw Term Loans will be used by the
Borrower to finance Permitted Acquisitions (and to pay related fees, costs and
expenses) or, to the extent that any proceeds of Initial Term Loans are used to
finance Permitted Acquisitions (including any related fees, costs or expenses)
after the Closing Date in accordance with clause (a)(iii) above, the proceeds of
Delayed-Draw Term Loans up to a corresponding amount may be used by the Borrower
to finance Permitted Stock Repurchases (and to pay related fees, costs and
expenses).
          (c) The proceeds of all Incremental Term Loans will be used by the
Borrower to finance Permitted Acquisitions, or to the extent that the proceeds
of Initial Term Loans are used to finance Permitted Acquisitions after the
Closing Date in accordance with clause (a)(iii) above, the proceeds of
Incremental Term Loans up to a corresponding amount may be used by the Borrower
to finance Permitted Stock Repurchases.
          (d) All proceeds of the Revolving Loans and the Swing Loans will be
used to finance Permitted Acquisitions (and to pay related fees, costs and
expenses) and for the working capital, capital expenditures and other general
corporate purposes of the Borrower and its Subsidiaries; provided that (x) no
proceeds from Revolving Loans or Swing Loans may be used for the purposes
described in Section 4.19(a) (other than clause (iii), (iv) or (v) thereof) and
(y) proceeds of the Revolving Loans drawn on the Closing Date may only be used
to repay any then-outstanding loans and other amounts outstanding under the
revolving credit facility under the Existing First Lien Credit Agreement.
          Section 4.20 Full Disclosure. The information prepared or furnished by
or on behalf of any Group Member to the Administrative Agent or any Lender in
connection with any Loan Document (including the information contained in any
Financial Statement or Disclosure Document) or the consummation of any
Transaction or any other transaction contemplated therein (excluding all
projections that are part of such information), taken together with all other
such information, does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances when made, not misleading. All
projections that are part of such information (including those set forth in any
Projections delivered subsequent to the Closing Date) are based upon estimates
and assumptions stated therein believed to be reasonable and fair as of the date
made in light of conditions and facts then known and, as of such date, reflect
good faith estimates of the information projected for the periods set forth
therein; provided, however, (i) the projections (including all Projections) are
forward looking statements and information which may be subject to significant
uncertainties and contingencies beyond the Group Members’ control, (ii) no
assurance would be given by the Group Members that such projections will be
realized and (iii) the actual results may differ from such projections and such
differences might be material.
          Section 4.21 Patriot Act. No Group Member (and, to the knowledge of
each Group Member, no joint venture or subsidiary thereof) is in violation in
any material respects of any United States Requirements of Law relating to
terrorism, sanctions or money laundering, including the United States Executive
Order No. 13224 on Terrorist Financing and the Patriot Act.

88



--------------------------------------------------------------------------------



 



ARTICLE V
FINANCIAL COVENANTS
          The Borrower (and, to the extent set forth in any other Loan Document,
each other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:
          Section 5.1 Maximum Consolidated Secured Leverage Ratio. The Borrower
shall not have, on the last day of any Fiscal Quarter, a Consolidated Secured
Leverage Ratio greater than 4.50:1.00.
          Section 5.2 Minimum Consolidated Interest Coverage Ratio. The Borrower
shall not have, on the last day of each Fiscal Quarter set forth below, a
Consolidated Interest Coverage Ratio for the four Fiscal Quarter period ending
on such day less than the minimum ratio set forth opposite such Fiscal Quarter:

          MINIMUM CONSOLIDATED FISCAL QUARTER ENDING   INTEREST COVERAGE RATIO
September 30, 2011   2.25: 1.00 December 31, 2011   2.25: 1.00 March 31, 2012  
2.25: 1.00 June 30, 2012   2.25: 1.00 September 30, 2012   2.25: 1.00
December 31, 2012   2.25:1.00 March 31, 2013   2.25:1.00 June 30, 2013 and each
Fiscal Quarter thereafter   2.50: 1.00

          Section 5.3 Capital Expenditures. No Group Member shall incur, or
permit to be incurred, Capital Expenditures in the aggregate during any Fiscal
Year (or, in the case of the Fiscal Year ending December 31, 2011, for the
period from the Closing Date through December 31, 2011), in excess of (i) in the
case of the Fiscal Year ending December 31, 2011, 1.50% of Total Assets as of
the end of Fiscal Year ending December 31, 2010, and (ii) for each Fiscal Year
thereafter, 3.0% of Total Assets as of the end of the immediately preceding
Fiscal Year.
ARTICLE VI
REPORTING COVENANTS
          The Borrower (and, to the extent set forth in any other Loan Document,
each other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:
          Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agent each of the following:

89



--------------------------------------------------------------------------------



 



          (a) Quarterly Reports. As soon as available, and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the Consolidated unaudited balance sheet of the Borrower as of the close
of such Fiscal Quarter and related Consolidated statements of income and cash
flow for such Fiscal Quarter and that portion of the Fiscal Year ending as of
the close of such Fiscal Quarter, setting forth in comparative form the figures
for the corresponding period in the prior Fiscal Year and the figures contained
in the latest Projections, in each case certified by a Responsible Officer of
the Borrower as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower as at
the dates indicated and for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).
          (b) Annual Reports. As soon as available, and in any event within
90 days after the end of each Fiscal Year, the Consolidated balance sheet of the
Borrower as of the end of such year and related Consolidated statements of
income, stockholders’ equity and cash flow for such Fiscal Year, each prepared
in accordance with GAAP, together with a certification by the Group Members’
Accountants that such Consolidated Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of the Borrower as at the dates indicated and for the periods
indicated therein in accordance with GAAP without qualification as to the scope
of the audit or as to going concern and without any other similar qualification.
          (c) Compliance Certificate. Together with each delivery of any
Financial Statement pursuant to clause (a) or (b) above, a Compliance
Certificate duly executed by a Responsible Officer of the Borrower that, among
other things, (i) demonstrates compliance with each financial covenant contained
in Article V that is tested at least on a quarterly basis, (ii) if delivered
together with any Financial Statement pursuant to clause (b) above, shows in
reasonable detail the calculations used in determining Excess Cash Flow, and
(iii) states that no Default or Event of Default is continuing as of the date of
delivery of such Compliance Certificate or, if a Default or an Event of Default
is continuing, states the nature thereof and the action that the Borrower
proposes to take with respect thereto.
          (d) Corporate Chart. Together with delivery of any Financial Statement
pursuant to clause (b) above, each in form and substance satisfactory to the
Administrative Agent, a certificate by a Responsible Officer of the Borrower
that the Corporate Chart attached thereto (or the last Corporate Chart delivered
pursuant to this clause (d)) is correct and complete as of the date of such
Compliance Certificate.
          (e) Additional Projections. As soon as available and in any event not
later than 30 days after the end of each Fiscal Year, any significant revisions
to, (i) the annual business plan of the Group Members for the Fiscal Year next
succeeding such Fiscal Year and (ii) a forecast prepared by management of the
Borrower for each Fiscal Quarter in such next succeeding Fiscal Year, including
in such forecast (x) a projected year-end Consolidated balance sheet, income
statement and statement of cash flows, (y) a statement of all of the material
assumptions on which such forecasts are based and (z) substantially the same
type of financial information as that contained in the Initial Projections.
          (f) Management Discussion and Analysis. To the extent not included in
the Borrower’s public filings, together with each delivery of any Financial
Statement pursuant to clause (a) or (b) above, a discussion and analysis of the
financial condition and results of operations of the Group Members for the
portion of the Fiscal Year then elapsed and discussing

90



--------------------------------------------------------------------------------



 



the reasons for any significant variations from the Projections for such period
and the figures for the corresponding period in the previous Fiscal Year.
          (g) Intercompany Loan Balances. Together with each delivery of any
Financial Statements pursuant to clause (b) above, a summary of the outstanding
balances of all intercompany Indebtedness as of the last day of the Fiscal Year
covered by such Financial Statement, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements.
          (h) Audit Reports, Management Letters, Etc. Together with each
delivery of any Financial Statements for any Fiscal Year pursuant to clause (b)
above, copies of each management letter, audit report or similar letter or
report received by any Group Member from any independent registered certified
public accountant (including the Group Members’ Accountants) in connection with
such Financial Statements or any audit thereof, each certified to be complete
and correct copies by a Responsible Officer of the Borrower as part of the
Compliance Certificate delivered in connection with such Financial Statements.
          (i) Insurance. Together with each delivery of any Financial Statements
for any Fiscal Year pursuant to clause (b) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.
          (j) Correspondence with Holders of the Subordinated Debt. Promptly
following the delivery thereof to the holders of the Subordinated Debt, a copy
of all correspondence and reports sent by the Borrower to the holders of the
Subordinated Debt.
          (k) Permitted Stock Repurchases. Together with each delivery of any
Financial Statements pursuant to clauses (a) and (b) above, a summary of all
Permitted Stock Repurchases made during such Fiscal Quarter or Fiscal Year, as
the case may be, including the applicable repurchase dates of, and consideration
paid by the Group Members for, such Permitted Stock Repurchases, and a
calculation of the aggregate consideration paid by the Group Members for all
Permitted Stock Repurchases made since the Closing Date through the end of such
Fiscal Quarter or Fiscal Year, as the case may be.
          Section 6.2 Other Events. The Borrower shall give the Administrative
Agent notice of each of the following (which may be made by telephone if
promptly confirmed in writing) promptly after any Responsible Officer of any
Group Member knows or has reason to know of it: (a) any Default or Event of
Default, (b) any event (other than any event involving loss or damage to
property) reasonably expected to result in a mandatory payment of the
Obligations pursuant to Section 2.8, stating the material terms and conditions
of such transaction and estimating the Net Cash Proceeds thereof, (c) the
commencement of, or any material adverse developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Group Member or any property
of any Group Member that (i) seeks material injunctive or similar relief against
any Group Members that could reasonably be expected to have a Material Adverse
Effect, (ii) in the reasonable judgment of the Borrower, exposes any Group
Member to liability in an aggregate amount in excess of $20,000,000 or (iii) has
a reasonable possibility of being determined

91



--------------------------------------------------------------------------------



 



adversely to any Group Member and if so adversely determined could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (d) the acquisition of any material real property by any Loan Party.
          Section 6.3 Copies of Notices and Reports. The Borrower shall promptly
deliver to the Administrative Agent copies of each of the following: (a) except
to the extent publicly filed, all reports that the Borrower transmits to its
security holders generally, and (b) except to the extent publicly filed, all
material documents that any Group Member files with the SEC, the National
Association of Securities Dealers, Inc., any securities exchange or any
Governmental Authority exercising similar functions.
          Section 6.4 Taxes. Promptly after any Responsible Officer of any Group
Member obtains knowledge of it, the Borrower shall give the Administrative Agent
notice (which may be made by telephone if promptly confirmed in writing) of the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any written request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which in each of the foregoing cases could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
          Section 6.5 Labor Matters. The Borrower shall give the Administrative
Agent notice of each of the following (which may be made by telephone if
promptly confirmed in writing), promptly after, and in any event within 30 days
after any Responsible Officer of any Group Member obtains knowledge of: (a) the
commencement of any material labor dispute to which any Group Member is or may
become a party, including any strikes, lockouts or other disputes relating to
any of such Person’s plants and other facilities and (b) the incurrence by any
Group Member of any Worker Adjustment and Retraining Notification Act or related
or similar liability incurred with respect to the closing of any plant or other
facility of any such Person (other than, in the case of this clause (b), those
that would not, in the aggregate, have a Material Adverse Effect).
          Section 6.6 ERISA Matters. The Borrower shall give the Administrative
Agent (a) on or prior to any filing by any ERISA Affiliate of any notice of
intent to terminate any Title IV Plan, a copy of such notice and (b) promptly,
and in any event within 10 days, after any Responsible Officer of any ERISA
Affiliate knows or has reason to know thereof that (i) a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a notice (which may be made by telephone if
promptly confirmed in writing) describing such waiver request and any action
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice filed with the PBGC or the IRS pertaining thereto or (ii) any
ERISA Event, together with a statement of the Responsible Officer setting forth
the details of such ERISA Event and the action which the ERISA Affiliates
propose to take with respect thereto.
          Section 6.7 Environmental Matters. The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly after any Responsible
Officer of any Group Member obtains knowledge of (and, upon reasonable request
of the Administrative Agent, documents and information in connection therewith):
(i)(A) unpermitted Releases, or (B) the receipt by any Group Member of any
notice of violation of or potential liability or similar notice under, or the
existence of any condition that could reasonably be expected to result in
violations of or liabilities under, any Environmental Law, or (C) the
commencement of, or any material change to, any

92



--------------------------------------------------------------------------------



 



action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or liability under any Environmental Law, that, for each of
clauses (A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
(ii) the receipt by any Group Member of notification that any property of any
Group Member is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities that could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
          Section 6.8 Other Information. The Borrower shall provide the
Administrative Agent with such other documents and information with respect to
the business, property, condition (financial or otherwise), legal, financial or
corporate or similar affairs or operations (including tax and environmental
matters) of any Group Member as the Administrative Agent or any Lender through
the Administrative Agent may from time to time reasonably request.
          Section 6.9 Delivery of Information to Lenders. The Administrative
Agent shall provide to each Lender copies of all documents and information
delivered by the Borrower to the Administrative Agent pursuant to this
Article VI upon delivery of such documents and information to the Administrative
Agent (it being understood that the foregoing is the obligation of the
Administrative Agent and not the obligation of the Borrower).
          Section 6.10 Annual Lender Call. At the request of the Administrative
Agent, the Borrower will within 10 days after the date of the delivery (or, if
later, required delivery) of the annual financial information pursuant to
Section 6.1(b), hold a conference call or teleconference, at a time selected by
the Borrower and reasonably acceptable to the Administrative Agent, with all of
the Lenders that choose to participate, to review the financial results of such
Fiscal Year and the financial condition of the Borrower and its Subsidiaries and
the additional projections presented for the current Fiscal Year of the Borrower
and its Subsidiaries.
          Section 6.11 Patriot Act. Promptly following the Administrative
Agent’s or any Lender’s request therefor, the Borrower shall provide all
documentation and other information that the Administrative Agent or such Lender
(through the Administrative Agent) reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
ARTICLE VII
AFFIRMATIVE COVENANTS
          The Borrower (and, to the extent set forth in any other Loan Document,
each other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:
          Section 7.1 Maintenance of Corporate Existence. Each Group Member
shall (a) preserve and maintain its legal existence, except in the consummation
of transactions expressly permitted by Sections 8.4 and 8.7, and (b) preserve
and maintain its rights (charter and statutory), privileges, franchises and
Permits necessary or desirable in the conduct of its business, except, in the
case of this clause (b), where the failure to do so would not, in the aggregate,
have a Material Adverse Effect.

93



--------------------------------------------------------------------------------



 



          Section 7.2 Compliance with Laws, Etc. Each Group Member shall comply
with all applicable Requirements of Law (including all Healthcare Laws and Trade
Control Laws), Contractual Obligations and Permits, except for such failures to
comply that would not, in the aggregate, have a Material Adverse Effect.
          Section 7.3 Payment of Obligations. Each Group Member shall pay or
discharge before they become delinquent (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and
(b) all other lawful claims that if unpaid would, by the operation of applicable
Requirements of Law, become a Lien (other than a Lien permitted by paragraphs
(a) and (d) of the definition of Customary Permitted Liens) upon any property of
any Group Member, except, in the case of each of clauses (a) and (b), for those
whose amount or validity is being contested in good faith by proper proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Group Member in accordance with GAAP.
          Section 7.4 Maintenance of Property. Each Group Member shall maintain
and preserve (a) in good working order and condition all of its property
necessary in the conduct of its business and (b) all rights, permits, licenses,
approvals and privileges (including all Permits and its registered Intellectual
Property) necessary, used or useful in the conduct of its business (whether for
the ownership, lease, sublease or other operation or occupation of property or
otherwise), and shall make all necessary or appropriate filings with, and give
all required notices to, Governmental Authorities, except for such failures to
maintain and preserve the items set forth in clauses (a) and (b) above that
would not, either individually or in the aggregate, have a Material Adverse
Effect. Each Group Member shall perform all obligations under any Contractual
Obligation to which such Loan Party or any of its Subsidiaries is bound, or to
which it or any of its properties is subject, except where the failure to
perform would not have, either individually or in the aggregate, a Material
Adverse Effect.
          Section 7.5 Maintenance of Insurance. Each Group Member shall
(a) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Group
Members (including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Group Members and (b) cause all
such insurance relating to any property or business of any Loan Party to name
the Administrative Agent on behalf of the Secured Parties as additional insured
or loss payee, as appropriate (except in the case of director and officer
liability policies, employee fidelity policies, workers compensation policies,
employee health and welfare policies, kidnap and ransom policies, theft
policies, terrorism or similar policies), and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ notice thereof to the Administrative Agent.
          Section 7.6 Keeping of Books. The Group Members shall keep proper
books of record and account, in which, in all material respects, full, true and
correct entries shall be made in accordance with GAAP and all other applicable
Requirements of Law of all financial transactions and the assets and business of
each Group Member.

94



--------------------------------------------------------------------------------



 



          Section 7.7 Access to Books and Property. Each Group Member shall
permit the Administrative Agent, the Lenders and any Related Person of any of
them, as often as reasonably requested, at any reasonable time during normal
business hours and with reasonable advance notice (except that, during the
continuance of an Event of Default, no such notice shall be required) to
(a) visit and inspect the property of each Group Member and examine and make
copies of and abstracts from, the corporate (and similar), financial, operating
and other books and records of each Group Member, (b) discuss the affairs,
finances and accounts of each Group Member with any officer or director of any
Group Member and (c) communicate directly with any registered certified public
accountants (including the Group Members’ Accountants) of any Group Member. Each
Group Member shall authorize their respective registered certified public
accountants (including the Group Members’ Accountants) to communicate directly
with the Administrative Agent, the Lenders and their Related Persons and to
disclose to the Administrative Agent, the Lenders and their Related Persons all
financial statements and other documents and information as they might have and
the Administrative Agent or any Lender reasonably requests with respect to any
Group Member.
          Section 7.8 Environmental. Each Group Member shall comply with, and
maintain its real property, whether owned, leased, subleased or otherwise
operated or occupied, in compliance with, all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority) except for failures to comply that would not, either individually or
in the aggregate, have a Material Adverse Effect. Without limiting the
foregoing, if an Event of Default is continuing or if the Administrative Agent
at any time has a reasonable basis to believe that there exist violations of
Environmental Laws by any Group Member or that there exist any Environmental
Liabilities, in each case, that would have, either individually or in the
aggregate, a Material Adverse Effect, then each Group Member shall, promptly
upon receipt of request from the Administrative Agent, cause the performance of,
and allow the Administrative Agent and its Related Persons access to such real
property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request. Such audits, assessments and reports, to
the extent not conducted by the Administrative Agent or any of its Related
Persons, shall be conducted and prepared by reputable environmental consulting
firms reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent.
          Section 7.9 Use of Proceeds. The Borrower will use the proceeds of the
Loans only as provided in Section 4.19.
          Section 7.10 Additional Collateral and Guaranties. To the extent not
delivered to the Administrative Agent on or before the Closing Date (including
in respect of after-acquired property and Persons that become Subsidiaries of
any Loan Party after the Closing Date) and except to the extent otherwise
expressly provided under Section 7.13, each Loan Party shall, promptly (and,
with respect to any Permitted Acquisition, within 45 days (or, in the case of
clause (c) below, 90 days) of the consummation thereof or (in either case) such
longer period of time agreed to by the Administrative Agent), do each of the
following, unless otherwise agreed by the Administrative Agent:
          (a) deliver to the Administrative Agent such modifications to the
terms of the Loan Documents (or, to the extent applicable as determined by the
Administrative Agent, such other documents), in each case in form and substance
reasonably satisfactory to the

95



--------------------------------------------------------------------------------



 



Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to ensure the following:
          (i) (A) each Subsidiary of any Loan Party shall guaranty, as primary
obligor and not as surety, the payment of the Obligations of the Borrower on the
terms set forth in the Guaranty and Security Agreement; and
          (ii) each Loan Party (including any Person required to become a
Guarantor pursuant to clause (i) above) shall effectively grant to the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in all of its property, including all of its Stock
and Stock Equivalents and other Securities, as security for the Obligations of
such Loan Party (excluding any Excluded Property, as defined in the Guaranty and
Security Agreement) on the terms set forth in the Guaranty and Security
Agreement;
provided, however, that, unless the Borrower and the Administrative Agent
otherwise agree, in no event shall, (x) any Excluded Foreign Subsidiary be
required to guaranty the payment of any Obligation, (y) the Loan Parties,
individually or collectively, be required to pledge in excess of 65% of the
outstanding Voting Stock of any Excluded Foreign Subsidiary (and subject to
clause (z) hereafter) or (z) a security interest be required to be granted on
any property of any Excluded Foreign Subsidiary as security for any Obligation;
          (b) deliver to the Administrative Agent all documents representing all
Stock, Stock Equivalents, other Securities, chattel paper and instruments
pledged pursuant to the documents delivered pursuant to clause (a) above,
together with undated powers or endorsements duly executed in blank;
          (c) upon request of the Administrative Agent, deliver to it a Mortgage
on any real property owned by any Loan Party having a fair market value in
excess of $15,000,000, together with all Mortgage Supporting Documents
reasonably requested by the Administrative Agent relating thereto (or, if such
real property is located in a jurisdiction outside the United States, similar
documents reasonably deemed appropriate by the Administrative Agent to obtain,
to the extent possible, the equivalent in such jurisdiction of a first-priority
mortgage on such real property);
          (d) subject to the terms of the Guaranty and Security Agreement, take
all other actions necessary or advisable to ensure the validity or continuing
validity of any guaranty for any Obligation or any Lien securing any Obligation,
to perfect, maintain, evidence or enforce any Lien securing any Obligation or to
ensure such Lien has the same priority as that of the Liens on similar
Collateral set forth in the Loan Documents executed on the Closing Date (or, for
Collateral located outside the United States, a similar priority reasonably
acceptable to the Administrative Agent), including (x) the filing of UCC
financing statements in such jurisdictions as may be required by the Loan
Documents or applicable Requirements of Law or as the Administrative Agent may
otherwise reasonably request, and (y) with respect to the outstanding Voting
Stock of any Excluded Foreign Subsidiary required to be pledged hereunder (which
shall specifically exclude Orgenics Ltd. and Orgenics International Holdings,
B.V. for so long as the terms of the Indebtedness of any such Group Member
prohibit such pledge or would give rise to an event of default thereunder), upon
request of the Administrative Agent, pledge agreements and similar documents
deemed appropriate by the Administrative Agent to obtain and perfect a security
interest or the equivalent under the laws of the jurisdiction of organization of
such

96



--------------------------------------------------------------------------------



 



Excluded Foreign Subsidiary, in such Voting Stock; provided that the documents
required under this clause (y) shall be required only with respect to any
Excluded Foreign Subsidiary which generates gross revenues on a consolidated
basis with its Subsidiaries in any Fiscal Year of greater than $25,000,000 (or
such higher amount as may be otherwise agreed to by the Administrative Agent);
          (e) use commercially reasonable efforts to deliver to the
Administrative Agent a landlord’s agreement or bailee letter, as applicable,
from the lessor of each leased property or bailee with respect to any warehouse,
processor or converter facility or other location where Collateral with a value
in excess of $5,000,000 is stored or located, unless otherwise consented to by
the Administrative Agent, which agreement or letter shall contain a customary
waiver or subordination of all Liens or claims that the landlord or bailee may
assert against the Collateral at that location and shall otherwise be reasonably
satisfactory in form and substance to Administrative Agent; and
          (f) deliver to the Administrative Agent and the Lenders legal opinions
relating to the matters described in this Section 7.10, which opinions shall be
as reasonably required by, and in form and substance and from counsel reasonably
satisfactory to, the Administrative Agent.
          Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral
Accounts. (a) Each Loan Party shall, unless otherwise consented to by the
Administrative Agent and except to the extent otherwise expressly provided under
Section 7.10 or Section 7.13, deposit all of its cash and Cash Equivalents in
deposit accounts that are Controlled Deposit Accounts or in securities accounts
that are Controlled Securities Accounts; provided, however, that (i) each Group
Member may maintain zero-balance accounts that are not so controlled for the
purpose of managing local disbursements and may maintain accounts that are not
so controlled for: (A) payroll, (B) payroll taxes, (C) other employee wage and
benefit payments for the benefit of the Group Members’ salaried employees, and
(D) withholding tax and other fiduciary accounts, and (ii) the foregoing
requirements shall not apply to (x) cash and Cash Equivalents the aggregate
value of which does not exceed $5,000,000 and (y) cash and Cash Equivalents that
are required under applicable foreign law to be deposited by a Group Member in a
non-controlled foreign bank account in connection with the consummation of a
Permitted Acquisition of any Person that is not a Domestic Person in advance of
completing such Permitted Acquisition, provided that if after such cash or Cash
Equivalents have been deposited, such Permitted Acquisition is terminated or not
otherwise consummated for any reason, the applicable Group Member shall promptly
re-transfer such cash to a Controlled Deposit Account or Controlled Securities
Account otherwise in compliance with this Section 7.11.
          (b) The Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any investment or income of any funds in any Cash
Collateral Account. From time to time after funds are deposited in any Cash
Collateral Account, the Administrative Agent may apply funds then held in such
Cash Collateral Account to the payment of Obligations in accordance with Section
2.12. No Group Member and no Person claiming on behalf of or through any Group
Member shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all Commitments and
the payment in full of all Obligations and, in the case of L/C Cash Collateral
Accounts, the termination of all outstanding Letters of Credit.

97



--------------------------------------------------------------------------------



 



          Section 7.12 Credit Rating. The Borrower shall use its commercially
reasonable efforts to maintain at all times (i) monitored public debt ratings
(of any level) from S&P and Moody’s in respect of the Facilities and (ii) a
monitored public corporate rating and a monitored public corporate family rating
(in each case, of any level) from S&P and Moody’s.
          Section 7.13 Postclosing Deliveries. The Borrower shall deliver to
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent, the items (or undertake the efforts) described on
Schedule 7.13 on or before the dates specified with respect to such items and
efforts or such later dates as may be agreed to by Administrative Agent, in its
sole discretion.
          Section 7.14 Margin Regulations. Except as provided in the second
succeeding sentence, the Borrower shall take all actions so that at all times
the fair market value of all Margin Stock owned by the Borrower and its
Subsidiaries (other than Stock of the Borrower held in treasury) shall not
exceed $35,000,000. So long as the covenant contained in the immediately
preceding sentence is complied with (and notwithstanding any provision to the
contrary in any of the Loan Documents), all Margin Stock at any time owned by
the Borrower and its Subsidiaries will not constitute Collateral and no security
interest shall be granted therein pursuant to any Loan Document. If at any time
the fair market value of all Margin Stock owned by the Borrower and its
Subsidiaries (other than Stock of the Borrower held in treasury) exceeds
$35,000,000, then (x) all Margin Stock in excess of $5,000,000 in the aggregate
in fair market value that is owned by the Loan Parties (other than Stock of the
Borrower held in treasury) shall be pledged, and delivered for pledge, pursuant
to the Guaranty and Security Agreement and (y) the Borrower will execute and
deliver to the Lenders appropriate completed forms (including, without
limitation, Forms G-3 and U-1, as appropriate) establishing compliance with
Regulations T, U and X. If at any time any Margin Stock is required to be
pledged as a result of the provisions of the immediately preceding sentence,
repayments of outstanding Obligations shall be required, and the making of
subsequent Loans and/or issuance of Letters of Credit shall be permitted, only
in compliance with the applicable provisions of Regulations T, U and X of the
Federal Reserve Board.
ARTICLE VIII
NEGATIVE COVENANTS
          The Borrower (and, to the extent set forth in any other Loan Document,
each other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:
          Section 8.1 Indebtedness. No Group Member shall, directly or
indirectly, incur or otherwise remain liable with respect to or responsible for,
any Indebtedness except for the following:
          (a) the Obligations;
          (b) Indebtedness existing on the date hereof and set forth on
Schedule 8.1(b) (such Indebtedness described in this clause (b) being “Existing
Indebtedness”), together with any Permitted Refinancing of such Indebtedness
permitted hereunder in reliance upon this clause (b);
          (c) Indebtedness consisting of Capitalized Lease Obligations (other
than with respect to a lease entered into as part of a Sale and Leaseback
Transaction) and purchase

98



--------------------------------------------------------------------------------



 



money Indebtedness, in each case incurred by any Group Member to finance the
acquisition, repair, improvement or construction of fixed or capital assets
(including any associated software or other general intangibles) of such Group
Member, together with any Permitted Refinancing of any Indebtedness permitted
hereunder in reliance upon this clause (c); provided, however, that (i) the
aggregate outstanding principal amount of all such Indebtedness (excluding any
such Indebtedness that is Existing Indebtedness set forth on Schedule 8.1(b))
does not exceed $40,000,000 at any time and (ii) the principal amount of such
Indebtedness does not exceed the cost of the property so acquired or built or of
such repairs or improvements financed, whether directly or through a Permitted
Refinancing, with such Indebtedness;
          (d) Capitalized Lease Obligations arising under Sale and Leaseback
Transactions (and any Permitted Refinancing thereof) permitted hereunder in
reliance upon Section 8.4(b)(ii) or Section 8.4(g);
          (e) intercompany loans owing to any Group Member or any Subsidiary of
any Group Member and constituting Permitted Investments of such Group Member;
          (f) obligations under Hedging Agreements entered into for the sole
purpose of hedging in the normal course of business;
          (g) Guaranty Obligations of (i) any Loan Party with respect to
Indebtedness permitted hereunder of (x) any other Loan Party and (y) subject to
the limitations set forth in Section 8.3 (including the final paragraph
thereof), any Group Member that is not a Loan Party and (ii) any Group Member
that is not a Loan Party with respect to Indebtedness permitted hereunder of any
Group Member;
          (h) unsecured Indebtedness of the Borrower owing under the Existing
Notes pursuant to each of the respective Existing Notes Indentures and any
Permitted Refinancing of any such Indebtedness permitted hereunder in reliance
upon this clause (h);
          (i) Permitted Acquisition Debt and any Permitted Refinancing of any
such Indebtedness permitted hereunder in reliance upon this clause (i);
          (j) any unsecured Indebtedness of any Group Member; provided, however,
that the aggregate outstanding principal amount of all such unsecured
Indebtedness (excluding any such Indebtedness that is Existing Indebtedness set
forth on Schedule 8.1(b)) shall not exceed $50,000,000 at any time;
          (k) any Indebtedness of any Group Member that is not a Loan Party
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness (excluding any such Indebtedness that is Existing Indebtedness set
forth on Schedule 8.1(b)) shall not exceed $50,000,000 at any time;
          (l) Indebtedness permitted under Section 8.2(e) (excluding any such
Indebtedness that is Existing Indebtedness set forth on Schedule 8.1(b);
          (m) Guaranty Obligations under or with respect to the P&G Holdings
Guaranty, P&G JV Capital Call Obligations or otherwise under the P&G JV
Agreements;

99



--------------------------------------------------------------------------------



 



          (n) Permitted Additional Debt and any Permitted Refinancings of any
such Indebtedness permitted hereunder in reliance upon this clause (n); and
          (o) Indebtedness incurred by any Group Member constituting
reimbursement obligations with respect to letters of credit issued on behalf of
a Group Member in the ordinary course of business; provided, however, that the
aggregate outstanding principal amount of all such Indebtedness shall not exceed
$15,000,000 at any time.
          Section 8.2 Liens. No Group Member shall incur, maintain or otherwise
suffer to exist any Lien upon or with respect to any of its property, whether
now owned or hereafter acquired, except for the following:
          (a) Liens created pursuant to any Loan Document;
          (b) Customary Permitted Liens of Group Members;
          (c) Liens existing on the date hereof and set forth on Schedule 8.2;
          (d) Liens on the property of any Group Member securing Indebtedness
permitted hereunder in reliance upon Section 8.1(c); provided, however, that
(i) such Liens exist prior to the acquisition of, or attach substantially
simultaneously with, or within 120 days after, the acquisition, repair,
improvement or construction of, such property financed, whether directly or
through a Permitted Refinancing, by such Indebtedness and (ii) such Liens do not
extend to any property of any Group Member other than the property (and proceeds
thereof) acquired or built, or the improvements or repairs, financed, whether
directly or through a Permitted Refinancing, by such Indebtedness;
          (e) Liens on any property of any Loan Party securing any of their
Indebtedness or their other liabilities; provided, however, that the aggregate
outstanding principal amount of all such Indebtedness and other liabilities
shall not exceed $20,000,000 at any time;
          (f) Liens on the property of any Group Member that is not a Loan Party
securing Indebtedness permitted hereunder in reliance upon Section 8.1(k);
          (g) Liens on the property of any Loan Party securing Indebtedness
incurred under any Permitted Additional Debt Documents (including the documents
relating to any Permitted Refinancing thereof) in reliance upon Section 8.1(n),
so long as (x) the holders of the respective Indebtedness (or the respective
agent or trustee on their behalf) have entered into an intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent, and
(y) such Liens are at all times subject to the terms and provisions of the
intercreditor agreement referred to in preceding clause (x);
          (h) Liens on assets acquired in any Permitted Acquisition securing
Permitted Acquisition Debt assumed in connection with such Permitted
Acquisition; provided that such Lien was not created in contemplation of such
Permitted Acquisition and does not extend to or cover any other assets or
property (other than the proceeds or products thereof);
          (i) Liens on the property of any Group Member subject to a Sale and
Leaseback Transaction permitted under Section 8.4(b)(ii) or (g) securing
Indebtedness permitted hereunder in reliance upon Section 8.1(d); provided,
however, that such Liens do not extend to

100



--------------------------------------------------------------------------------



 



any property of any Group Member other than the property (and proceeds thereof)
subject to such Sale and Leaseback Transaction;
          (j) Liens on the property of any Group Member securing the Permitted
Refinancing of any Indebtedness secured by any Lien on such property permitted
hereunder in reliance upon clause (c), (d), (h) or (i) above or this clause (j)
without any increase in the property subject to such Liens; and
          (k) Liens on any deposits of cash or Cash Equivalents of any Group
Member securing Indebtedness permitted hereunder in reliance upon
Section 8.1(o), in an aggregate amount not exceeding $15,750,000 (or, if less,
105% of the amount of any such Indebtedness so incurred).
          Section 8.3 Investments. No Group Member shall make or maintain,
directly or indirectly, any Investment except for the following:
          (a) Investments set forth on Schedule 8.3 and Investments set forth on
Schedule 4.3(a);
          (b) Investments in cash and Cash Equivalents;
          (c) (i) endorsements for collection or deposit in the ordinary course
of business consistent with past practice, (ii) extensions of trade credit
arising or acquired in the ordinary course of business and (iii) Investments
received in settlements in the ordinary course of business of such extensions of
trade credit;
          (d) Investments made as part of a Permitted Acquisition;
          (e) Investments by (i) any Loan Party in any other Loan Party,
(ii) any Group Member that is not a Loan Party in any Group Member or in any
joint venture, and (iii) any Loan Party in any Group Member that is not a Loan
Party or in any joint venture; provided, however, that any Investment consisting
of loans or advances to any Loan Party pursuant to clause (ii) above shall be
subordinated in full to the payment of the Obligations of such Loan Party on
terms and conditions satisfactory to the Administrative Agent;
          (f) loans or advances to employees of the Borrower or any of its
Subsidiaries to finance travel, entertainment and relocation expenses and other
ordinary business purposes in the ordinary course of business; provided,
however, that the aggregate outstanding principal amount of all loans and
advances permitted pursuant to this clause (f) shall not exceed $5,000,000 at
any time;
          (g) pledges and deposits made by a Group Member to the extent
permitted under Section 8.2(b);
          (h) Hedging Agreements entered into by a Loan Party or any of its
Subsidiaries to the extent permitted under Section 8.1(f);
          (i) Guaranty Obligations to the extent permitted under Section 8.1;

101



--------------------------------------------------------------------------------



 



          (j) payments required under the P&G JV Capital Call Obligations to the
P&G JV Companies in accordance with the P&G JV Agreements, in an amount not to
exceed $10,000,000 for any individual capital call at any time or $20,000,000 in
the aggregate for all such capital calls during any Fiscal Year; provided that
no Default or Event of Default exists or will result from the making of any such
payment and, after giving effect to such payment, the Loan Parties shall have
unused Revolving Credit Commitments and available cash and Cash Equivalents on
deposit to a Cash Collateral Account, a Controlled Deposit Account or a
Controlled Securities Account of at least $150,000,000 in the aggregate;
          (k) any Investment by the Borrower or any of its Subsidiaries;
provided, however, that the aggregate outstanding amount of all such Investments
shall not exceed $350,000,000 at any time; and
          (l) any Restricted Payment permitted pursuant to Section 8.5.
          Notwithstanding the foregoing, the sum, without duplication, of
(x) the fair market value of all Permitted Acquisitions (or portions thereof)
and (y) the aggregate net amount of other Investments (or portions thereof)
(which in the case of Investments that are intercompany loans shall mean the
outstanding balance thereof), in each case, made or acquired after the Closing
Date (excluding, in each case, any Excluded Investments, as defined below) in,
to or for the benefit of, or by, any Person that is not, or does not become
after giving effect to such Permitted Acquisition or other Investment, a Loan
Party (including (subject to the foregoing) the amount of any Permitted
Acquisition Consideration (or portion thereof) payable in respect of any
Proposed Acquisition Target which will not constitute a Loan Party after giving
effect to the applicable Permitted Acquisition as reasonably determined by
Administrative Agent) shall not exceed 15% of Total Assets in the aggregate
after the Closing Date. For purposes of any determination under the immediately
preceding sentence, (i) the fair market value of any Permitted Acquisition or
amount of any other Investment shall at all times be the original fair market
value or amount thereof at the time of the making thereof (or, in the case of
any Investment that is an intercompany loan, the outstanding balance thereof),
and (ii) no decrease in Total Assets following the time of the making of any
Permitted Acquisition or Investment shall apply to such Permitted Acquisition or
Investment or any previously made Permitted Acquisition or Investment. As used
herein “Excluded Investments” means collectively (i) Permitted Acquisitions and
other Investments (or portions thereof) to the extent funded or made with the
Net Cash Proceeds of (x) the issuance of Stock or Stock Equivalents of the
Borrower (other than Disqualified Stock) or (y) the issuance of Permitted
Acquisition Debt or Permitted Additional Debt that is, in each case,
Subordinated Debt, (ii) Permitted Acquisition Consideration payable in (x) Stock
or Stock Equivalents of the Borrower (other than Disqualified Stock) or
(y) Permitted Acquisition Debt or Permitted Additional Debt that is, in each
case, Subordinated Debt, (iii) Investments by a Group Member which is not a Loan
Party in any other Person and (iv) Investments permitted under Section 8.3(j)
above.
          Section 8.4 Asset Sales and Stock Issuances. No Group Member shall
Sell any of its property (other than cash) or issue shares of its own Stock,
except for the following:
          (a) (i) in each case to the extent entered into in the ordinary course
of business for fair market value, (A) Sales of Cash Equivalents or inventory,
and (B) Sales of property that has become obsolete or worn out or is no longer
used by or useful to the Group Members, (ii) non-exclusive licenses of
Intellectual Property in the ordinary course of its

102



--------------------------------------------------------------------------------



 



business, and (iii) Sales of property to participants in clinical trials or in
connection with research projects, in each case in the ordinary course of
business and in accordance with past practices;
          (b) (i) a true lease or sublease of real property in the ordinary
course of business not constituting Indebtedness and not entered into as part of
a Sale and Leaseback Transaction and (ii) a Sale of property pursuant to a Sale
and Leaseback Transaction; provided, however, that the aggregate fair market
value (measured at the time of the applicable Sale) of all property covered by
any outstanding Sale and Leaseback Transaction at any time shall not exceed
$40,000,000;
          (c) (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment, (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5, (iii) any
distribution by the Borrower of the proceeds of Restricted Payments from any
other Group Member to the extent permitted in Section 8.5, and (iv) any
Permitted Investment;
          (d) (i) any Sale or issuance by the Borrower of its own Stock or Stock
Equivalents, (ii) any Sale or issuance by any directly-owned Subsidiary of the
Borrower of its own Stock to the Borrower, (iii) any Sale or issuance by any
Subsidiary of the Borrower of its own Stock to any Loan Party, (iv) any Sale or
issuance by any Subsidiary of the Borrower which is not a Loan Party of its own
Stock to any Subsidiary of the Borrower which is not a Loan Party and (v) to the
extent necessary to satisfy any Requirement of Law in the jurisdiction of
incorporation of any Subsidiary of the Borrower, any Sale or issuance by such
Subsidiary of its own Stock constituting directors’ qualifying shares or nominal
holdings;
          (e) as long as no Default or Event of Default is continuing or would
result therefrom, any Sale of property (other than as part of a Sale and
Leaseback Transaction) of, or Sale or issuance of its own Stock or Stock
Equivalents by, any Group Member (other than the Borrower) for fair market value
payable in cash upon such sale; provided, however, that the aggregate
consideration received for all such Sales made after the Closing Date shall not
at any time exceed 5% of Total Assets (and for purposes of the foregoing
determination, no decrease in Total Assets following the time of any Sale shall
apply to such Sale or any previous Sale);
          (f) as long as no Default or Event of Default is continuing or would
result therefrom, (i) any Sale of property to the P&G Joint Venture required
under P&G JV Agreements or (ii) any Sale of the Group Members’ equity interests
in the P&G Joint Venture pursuant to the P&G Call Option;
          (g) as long as no Default or Event of Default is continuing or would
result therefrom, any Sale of real property (including as part of a Sale and
Leaseback Transaction) for fair market value payable in cash upon such sale;
provided, however, that the aggregate consideration received after the Closing
Date for all such Sales shall not exceed $200,000,000; and
          (h) so long as no Default or Event of Default is continuing or would
result therefrom, to the extent necessary to satisfy any Requirement of Law in
any applicable jurisdiction in connection with a Permitted Acquisition, any Sale
of assets so long as (w) such assets are sold, transferred or disposed of on or
prior to the date required by such Requirement of Law, (x) the Borrower or its
respective Subsidiary receives at least fair market value (as

103



--------------------------------------------------------------------------------



 



determined in good faith by the Borrower) for such Sale, (y) the aggregate
amount of the gross proceeds from the sale of such assets shall not exceed 20%
of the consolidated fair market value (as determined in good faith by the
Borrower) of the respective Proposed Acquisition Target and (z) at least 75% of
the consideration received by the Borrower or such Subsidiary shall be in the
form of cash or Cash Equivalents and shall paid at the time of closing of such
Sale.
          Section 8.5 Restricted Payments. No Group Member shall directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment except for the following:
          (a) (i) Restricted Payments (A) by any Loan Party (other than the
Borrower) to any other Loan Party and (B) by any Group Member that is not a Loan
Party to any Group Member and (ii) dividends and distributions by any Subsidiary
of the Borrower that is not a Wholly Owned Subsidiary to any holder of its
Stock, to the extent made to all such holders ratably according to their
ownership interests in such Stock;
          (b) dividends and distributions declared and paid on Stock or Stock
Equivalents of any Group Member ratably to the holders thereof and payable only
in Stock that is not Disqualified Stock of such Group Member (and cash payments
in lieu of the issuance of fractional shares in connection therewith);
          (c) the redemption, purchase or other acquisition or retirement for
value by the Borrower of its common Stock (or Stock Equivalents with respect to
its common Stock) (A) from any present or former employee, director or officer
(or the assigns, estate, heirs or current or former spouses thereof) of any
Group Member upon the death, disability or termination of employment of such
employee, director or officer; provided, however, that the amount of such cash
payments paid in any Fiscal Year shall not exceed $15,000,000 in the aggregate
or (B) from any other Person; provided, however, that the amount of such cash
payments paid in any Fiscal Year in reliance upon this clause (B) shall not
exceed $15,000,000 in the aggregate, provided, further however, that no action
that would otherwise be permitted hereunder in reliance upon this clause (c)
shall be permitted if a Default or an Event of Default is then continuing or
would result therefrom;
          (d) (i) conversion, exchange or exercise of Stock or Stock Equivalents
of the Borrower or convertible Indebtedness (including the Existing 2016
Subordinated Convertible Notes) into or for Stock or Stock Equivalents of the
Borrower (other than Disqualified Stock) (and cash payments in lieu of the
issuance of fractional shares in connection therewith) and (ii) any payment,
redemption, purchase, defeasance or other satisfaction (or setting apart any
property for any such purpose) in respect of (including Permitted Refinancings
of) convertible Indebtedness not prohibited by Section 8.6 or any subordination
provisions with respect thereto;
          (e) (i) so long as (x) no Default or Event of Default exists at the
time of payment thereof or would result therefrom and (y) the Borrower is in
compliance on a Pro Forma Basis with the financial covenants set forth in
Article V, Permitted Stock Repurchases and (ii) any retirement, termination,
defeasance or cancellation of any Stock or Stock Equivalents of any Loan Party
held in its treasury so long as no cash payment is made in respect thereof;
          (f) so long as (x) no Default or Event of Default exists at the time
of payment thereof or would result therefrom and (y) the Borrower is in
compliance on a Pro Forma Basis with the financial covenants set forth in
Article V, payment by the Borrower of cash

104



--------------------------------------------------------------------------------



 



dividends on the Borrower’s common Stock or Preferred Stock to the holders
thereof; provided, however, that the aggregate amount of all cash dividends paid
in any Fiscal Year in reliance upon this clause (f) shall not exceed
$25,000,000; and
          (g) the Borrower may make scheduled interest payments on its Junior
Indebtedness in accordance with the terms thereof and may make other payments in
respect thereof to the extent not prohibited by Section 8.6, in each case to the
extent that such Junior Indebtedness constitutes Stock Equivalents of the
Borrower and any such payment in respect thereof is not otherwise prohibited by,
or violates the terms of, any subordination provisions of such Junior
Indebtedness.
          Section 8.6 Payments on Junior Indebtedness. No Group Member shall
(x) prepay, purchase, redeem, repurchase, defease or otherwise satisfy, in each
case prior to any scheduled maturity or amortization thereof, any Junior
Indebtedness or set apart any property for such purpose, whether directly or
indirectly and whether to a sinking fund, a similar fund or otherwise, or
(y) make any payment in violation of any subordination terms of any Subordinated
Debt; provided, however, that each Group Member may, to the extent otherwise
permitted by the Loan Documents, do each of the following:
          (a) prepay, purchase, redeem, repurchase, defease or otherwise satisfy
prior to any scheduled maturity or amortization thereof (or set apart any
property for such purpose), or otherwise repay at any time and from time to time
(each a “Restricted Debt Payment”), up to $400,000,000 in aggregate principal
amount outstanding under the Existing Senior Notes, Existing 2016 Subordinated
Notes and/or Existing 2016 Subordinated Convertible Notes, together with any
applicable redemption, prepayment, make-whole or other similar premiums payable
in connection with any such Restricted Debt Payment, in each case in accordance
with the terms of the Existing Notes Documents relating thereto (or otherwise
(x) defease or satisfy and discharge principal amounts outstanding thereunder in
accordance with the respective terms of the applicable Existing Notes Documents
or (y) deposit cash as security for the benefit of the Secured Parties, in
either case in accordance with the applicable Maturity Date definition contained
herein) so long as (i) the Consolidated Secured Leverage Ratio at such time
(both before and after giving effect to (x) such Restricted Debt Payment,
(y) such defeasance or satisfaction and discharge in accordance with the
respective terms of the applicable Existing Notes Documents or (z) such deposit
of cash as security for the benefit of the Secured Parties) is less than
2.50:1.00, (ii) both immediately before and immediately after giving effect to
(x) such Restricted Debt Payment, (y) such defeasance or satisfaction and
discharge in accordance with the respective terms of the applicable Existing
Notes Documents or (z) such deposit of cash as security for the benefit of the
Secured Parties, the Borrower shall have Revolver Availability of at least
$150,000,000 in the aggregate and (iii) as of the date of (x) such Restricted
Debt Payment, (y) such defeasance or satisfaction and discharge in accordance
with the respective terms of the applicable Existing Notes Documents or (z) such
deposit of cash as security for the benefit of the Secured Parties), and after
giving effect thereto on such date, no Default or Event of Default shall be
continuing;
          (b) prepay, purchase, redeem, repurchase, defease or otherwise
satisfy, acquire or retire Junior Indebtedness by delivery of or conversion into
or exchange for, or, so long as no Default or Event of Default then exists or
would result therefrom, out of the proceeds of a substantially concurrent
issuance or sale of, Stock or Stock Equivalents of the Borrower (other than
Disqualified Stock and other than Stock or Stock Equivalents issued or sold to a
Subsidiary) (including cash payments in lieu of the issuance of fractional
shares in connection therewith);

105



--------------------------------------------------------------------------------



 



          (c) so long as no Default or Event of Default then exists or would
result therefrom, refinance such Junior Indebtedness with the proceeds of a
Permitted Refinancing in respect thereof or an issuance of Permitted Additional
Debt, in each case in accordance with, and as permitted by the terms of
Section 8.1;
          (d) so long as no Default or Event of Default then exists or would
result therefrom, the Borrower and its Subsidiaries may prepay, purchase,
redeem, repurchase, defease or otherwise satisfy prior to any scheduled maturity
or amortization thereof any Permitted Acquisition Debt under clause (i) of the
definition thereof (including any Permitted Refinancing thereof); and
          (e) make regularly scheduled interest and amortization payments only
as and when due (to the extent that such payments are not prohibited by or in
violation of any applicable subordination terms thereof).
          Section 8.7 Fundamental Changes. No Group Member shall (a) merge,
consolidate, dissolve or amalgamate with any Person, (b) acquire all or
substantially all of the Stock or Stock Equivalents of any Person or (c) acquire
all or substantially all of the assets of any Person or all or substantially all
of the assets constituting any line of business, division, branch, operating
division or other unit operation of any Person, in each case except for the
following: (i) to consummate any Permitted Acquisition, (ii) to consummate any
Investment permitted under Section 8.3(k), (iii) any Sale permitted hereunder,
(iv) the dissolution of the Inactive Subsidiaries, (v) the dissolution of
Subsidiaries of the Borrower that are Wholly-Owned Subsidiaries so long as
(x) the assets of such Wholly-Owned Subsidiary are distributed or transferred
solely to its direct parent company which is the Borrower or a Wholly-Owned
Subsidiary of the Borrower and (y) in the case of a dissolution of a
Wholly-Owned Subsidiary that is a Loan Party, such direct parent company also
shall be a Loan Party, (vi) the dissolution of Subsidiaries of the Borrower that
are not Loan Parties so long as the assets of such Subsidiary are distributed or
transferred solely to its equity holders ratably according to their ownership
interests in such Subsidiary, (vii) the merger, consolidation or amalgamation of
any Subsidiary of the Borrower with or into the Borrower or any other Subsidiary
of the Borrower and (viii) the merger, consolidation or amalgamation of any
Group Member (other than the Borrower) for the sole purpose, and with the sole
material effect, of changing its State of organization within the United States;
provided, however, that (A) in the case of any merger, consolidation or
amalgamation involving the Borrower, the Borrower shall be the surviving Person
and (B) in the case of any merger, consolidation or amalgamation involving any
other Loan Party, a Loan Party shall be the surviving corporation and all
actions required to maintain the perfection of the Lien of the Administrative
Agent on the Stock or property of such Loan Party shall have been made.
          Section 8.8 Change in Nature of Business. (a) No Group Member shall
carry on any business, operations or activities (whether directly, through a
joint venture, in connection with a Permitted Acquisition or otherwise)
substantially different from those carried on by the Borrower and its
Subsidiaries at the Closing Date and business, operations and activities
reasonably related thereto.
          (b) SPDH, Inc. shall not engage in any business, operations or
activity, or hold any property or have any assets or incur any Indebtedness or
Guaranty Obligations other than, without duplication (i) owning the Stock of US
CD LLC owned by it on the date hereof, (ii) the entering into, and the
performance of obligations under the P&G JV Agreements to which it is a party,
(iii) making investments, contributions or distributions to US CD LLC to the
extent

106



--------------------------------------------------------------------------------



 



permitted under Section 8.3(j), (iv) paying taxes and making distributions or
dividends to the Borrower, (v) engaging in activities incidental to (A) the
maintenance of its corporate existence in compliance with applicable law and
(B) legal, tax and accounting matters in connection with any of the foregoing
activities, (vi) as necessary to consummate the transactions contemplated by the
Loan Documents, (vii) holding directors’ and shareholders’ meetings, preparing
corporate and similar records and other activities required to maintain its
separate corporate or other legal structure, (viii) defending or otherwise
taking action deemed appropriate by SPDH, Inc. with respect to any liabilities
of SPDH, Inc., including any litigation, action or proceeding, including as set
forth in Schedule 4.7, and (ix) such other business, operations and activities
consented to by the Administrative Agent.
          (c) None of the Inactive Subsidiaries shall engage in any material
business, operations or activity, or hold any material amount of property, other
than the following, (i) paying taxes and dividends permitted hereunder,
(ii) holding directors’ and shareholders’ meetings, preparing corporate and
similar records and other activities required to maintain its separate corporate
or other legal structure, (iii) preparing reports to, and preparing and making
notices to and filings with, Governmental Authorities and to its holders of
Stock, (iv) defending or otherwise taking action deemed appropriate by such
Inactive Subsidiary or any Group Member with respect to any liabilities of such
Inactive Subsidiary, including any litigation, action or proceeding, including
as set forth in Schedule 4.7, and (v) such other business, operations and
activities consented to by the Administrative Agent; provided that nothing
herein shall prohibit any Inactive Subsidiary from incurring or suffering to
exist any Indebtedness or other liabilities or obligations permitted to be
incurred by any other Loan Party under this Agreement so long as such Inactive
Subsidiary remains a Guarantor under the Loan Documents.
          Section 8.9 Transactions with Affiliates. No Group Member shall,
except as otherwise expressly permitted herein or set forth on Schedule 8.9,
enter into any other transaction directly or indirectly with, or for the benefit
of, any Affiliate of the Borrower that is not a Loan Party (including Guaranty
Obligations with respect to any obligation of any such Affiliate), except for
(a) transactions in the ordinary course of business on a basis no less favorable
to such Group Member as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, (b) Restricted
Payments, the proceeds of which, if received by the Borrower, are used as
permitted by Section 8.5, (c) reasonable salaries and other reasonable director
or employee compensation to officers and directors of any Group Member, (d)(i)
any transaction with a P&G JV Company or any Subsidiary or member thereof
pursuant to the P&G JV Agreements or (ii) other transactions with a P&G JV
Company or any Subsidiary or member thereof for the manufacturing, packaging,
supply or distribution of products or materials, or the provision of other
administrative or operational services (whether on a transitional or ongoing
basis), solely with respect to the consumer diagnostic business, so long as,
with respect to this clause (ii), the Group Members’ charges for manufacturing
such products is on a “cost-plus” basis, (e) any intercompany transaction among
or between Group Members which are not Loan Parties, (f) subject to the
limitations in Section 8.3 (including the final paragraph thereof), any Guaranty
Obligations by a Loan Party of any obligations of a Group Member that is not a
Loan Party which is incurred in the ordinary course of business of such non-Loan
Party and (g) any Group Member that is not a Loan Party may issue to any Loan
Party any note evidencing an obligation of such non-Loan Party owing to such
Loan Party.
          Section 8.10 Third-Party Restrictions on Indebtedness, Liens,
Investments or Restricted Payments. No Group Member shall incur or otherwise
suffer to exist or become

107



--------------------------------------------------------------------------------



 



effective or remain liable on or responsible for any Contractual Obligation
limiting the ability of (a) any Subsidiary of the Borrower to make Restricted
Payments to, or Investments in, or repay Indebtedness or otherwise Sell property
to, any Group Member or (b) any Group Member to incur or suffer to exist any
Lien upon any property of any Group Member, whether now owned or hereafter
acquired, securing any of its Obligations (including any “equal and ratable”
clause and any similar Contractual Obligation requiring, when a Lien is granted
on any property, another Lien to be granted on such property or any other
property), except, for each of clauses (a) and (b) above, (x) pursuant to the
Loan Documents and (y) limitations on Liens (other than those securing any
Obligation) on any property whose acquisition, repair, improvement or
construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted hereunder in reliance upon
Section 8.1(b) or (c) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto.
          Section 8.11 Modification of Certain Documents. No Group Member shall
do any of the following:
          (a) waive or otherwise modify any term of, or provide any consent
under, any Constituent Document of, or otherwise change the capital structure
of, any Group Member (including the terms of any of their outstanding Stock or
Stock Equivalents), in each case except for those modifications, consents and
waivers that (x) do not elect, or permit the election, to treat the Stock or
Stock Equivalents of any limited liability company (or similar entity) as
certificated and (y) do not materially adversely affect the interests of any
Secured Party under the Loan Documents or in the Collateral;
          (b) waive or otherwise modify any term of (w) any Subordinated Debt,
if in any case the effect thereof on such Subordinated Debt is to (i) increase
the interest rate, (ii) change the due dates for principal or interest, other
than to extend such dates, (iii) modify any default or event of default in any
material respect, other than to delete it or make it less restrictive, (iv) add
any material covenant with respect thereto, (v) modify any subordination
provision (if applicable) in any manner adverse to the Lenders, (vi) modify any
redemption or prepayment provision in any material respect, other than to extend
the dates therefor or to reduce the premiums or any other amounts payable in
connection therewith or (vii) materially increase any obligation of any Group
Member or confer additional material rights to the holder of such Indebtedness
in a manner adverse to any Group Member or any Secured Party (provided that
these limitations shall not restrict or prohibit any Permitted Refinancing of
such Subordinated Debt to the extent provided for under Section 8.1 and in
compliance with the terms of the definition of “Permitted Refinancing”), (x) any
Permitted Acquisition Debt (including any Permitted Refinancing thereof) to the
extent that such Permitted Acquisition Debt (or such Permitted Refinancing
thereof) in the amended or modified form would not be permitted to be incurred
or issued at such time in accordance with Section 8.1(i) and the definition
thereof), (y) any Permitted Additional Debt or any Permitted Additional Debt
Document relating thereto (including any Permitted Refinancing thereof) to the
extent that such Permitted Additional Debt or Permitted Additional Debt Document
relating thereto (or such Permitted Refinancing thereof) in the amended or
modified form would not be permitted to be incurred or issued at such time in
accordance with Section 8.1(n) and the definition thereof) or (z) any Existing
Notes or any Existing Notes Documents (including any Permitted Refinancing
thereof) in a manner that shortens the maturity date of such Indebtedness or
provides for a shorter Weighted Average Life to Maturity (provided that this
clause (z) shall not restrict or prohibit any Permitted Refinancing

108



--------------------------------------------------------------------------------



 



of any Existing Notes to the extent provided for under Section 8.1 and in
compliance with the terms of the definition of “Permitted Refinancing”);
          (c) amend, or enter into supplementary agreements with respect to, the
P&G JV Agreements in a manner which could reasonably be expected to have a
Material Adverse Effect without the prior written consent of Administrative
Agent; provided that the Borrower shall provide the Administrative Agent with a
copy of any such material amendment or supplementary agreement; and
          (d) permit any Indebtedness (other than the Obligations) to qualify as
“Designated Senior Debt” or “Designated Senior Indebtedness”, as applicable,
under each of the Existing Subordinated Notes Indentures or permit the
Obligations to cease qualifying as “Designated Senior Debt” or “Designated
Senior Indebtedness”, as applicable, under each of the Existing Subordinated
Notes Indentures.
          Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall
change its (a) accounting treatment or reporting practices, except as required
by GAAP or any Requirement of Law or (b) its fiscal year or its method for
determining fiscal quarters or fiscal months.
          Section 8.13 Margin Regulations. No Group Member shall use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.
          Section 8.14 Compliance with ERISA. No ERISA Affiliate shall cause or
suffer to exist (a) any event that could result in the imposition of a Lien with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect. No Group Member
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.
          Section 8.15 Hazardous Materials. No Group Member shall cause or
suffer to exist any Release of any Hazardous Material at, to or from any real
property owned, leased, subleased or otherwise operated or occupied by any Group
Member that would violate any Environmental Law, form the basis for any
Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Group Member),
other than such violations, Environmental Liabilities and effects that would
not, in the aggregate, have a Material Adverse Effect.
ARTICLE IX
EVENTS OF DEFAULT
          Section 9.1 Definition. Each of the following shall be an Event of
Default:
          (a) the Borrower shall fail to pay (i) any principal of any Loan or
any L/C Reimbursement Obligation when the same becomes due and payable or
(ii) any interest on any Loan, any fee under any Loan Document or any other
Obligation (other than those set forth in clause (i) above) and, in the case of
this clause (ii), such non-payment continues for a period of 5 Business Days
after the due date therefor; or

109



--------------------------------------------------------------------------------



 



          (b) any representation, warranty or certification made or deemed made
by or on behalf of any Loan Party (or any Responsible Officer thereof) in any
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made (or in any respect to the extent qualified by materiality or
Material Adverse Effect); or
          (c) any Loan Party shall fail to comply with (i) Section 2.20(a)(ii)
(Defaulting Lenders), any provision of Article V (Financial Covenants),
Section 6.1 (Financial Statements), 6.2(a) (Other Events), 7.1(a) (Maintenance
of Corporate Existence), 7.9 (Use of Proceeds), 7.13 (Postclosing Deliveries) or
Article VIII (Negative Covenants) or (ii) any other provision of any Loan
Document if, in the case of this clause (ii), such failure shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower becomes aware of such failure and (B) the date on which
notice thereof shall have been given to the Borrower by the Administrative Agent
or the Required Lenders; or
          (d) (i) any Group Member (other than an Immaterial Subsidiary) shall
fail to make any payment when due (after giving effect to any applicable grace
or cure period) (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise) on any Indebtedness of any such
Group Member (other than the Obligations or any Hedging Agreement) and, in each
case, such failure relates to Indebtedness having a principal amount of
$25,000,000 or more, (ii) any other event shall occur or condition shall exist
under any Contractual Obligation relating to any such Indebtedness (after giving
effect to any applicable grace or cure period) if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or (iii) any such Indebtedness shall become or be declared to
be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; or
          (e) (i) any Group Member (other than an Immaterial Subsidiary) shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors, (ii) any proceeding shall be instituted by or against any
such Group Member seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee, conservator, liquidating agent,
liquidator, other similar official or other official with similar powers, in
each case for it or for any substantial part of its property and, in the case of
any such proceedings instituted against (but not by or with the consent of) any
Group Member (other than an Immaterial Subsidiary), either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur, (iii) any Group Member (other
than an Immaterial Subsidiary) shall take any corporate or similar action or any
other action to authorize any action described in clause (i) or (ii) above or
(iv) the Borrower and its Subsidiaries, taken as a group on a consolidated
basis, cease to be Solvent; or
          (f) one or more judgments, orders or decrees (or other similar
process) shall be rendered against any Group Member (other than an Immaterial
Subsidiary) (i)(A) in the case of money judgments, orders and decrees, involving
an aggregate amount (excluding amounts adequately covered by insurance payable
to any such Group Member, to the extent the relevant insurer has not denied
coverage therefor) in excess of $25,000,000 or (B) otherwise, that would have,
either individually or in the aggregate, a Material Adverse Effect and (ii)(A)
enforcement

110



--------------------------------------------------------------------------------



 



proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 30 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or
          (g) except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, (i) any
provision of any Loan Document shall, at any time after the delivery of such
Loan Document, fail to be valid and binding on, or enforceable against, any Loan
Party party thereto in any material respect, (ii) any Loan Document purporting
to grant a Lien to secure any Obligation shall, at any time after the delivery
of such Loan Document, fail to create a valid and enforceable Lien on any
Collateral purported to be covered thereby or such Lien shall fail or cease to
be a perfected Lien with the priority required in the relevant Loan Document or
(iii) any subordination provision set forth in any Existing Subordinated Notes
Indenture shall, in whole or in part, terminate or otherwise fail or cease to be
valid and binding on, or enforceable against any holder of the relevant Existing
Subordinated Notes (or any trustee therefor), or any Group Member shall state in
writing that any of the events described in clause (i), (ii) or (iii) above
shall have occurred; or
          (h) there shall occur any Change of Control; or
          (i) after giving effect to the exercise of the P&G Put Option on the
P&G JV Put Date, the Borrower is not in compliance with the financial covenants
set forth in Article V (determined for this purpose on a Pro Forma Basis as if
the P&G Put Option was consummated on the valuation date of the P&G Put Option
in accordance with the terms thereof and after giving effect to consummation of
the P&G Put Option and any payments in respect thereof).
          Section 9.2 Remedies. During the continuance of any Event of Default,
the Administrative Agent may, and, at the request of the Required Lenders,
shall, in each case by notice to the Borrower and in addition to any other right
or remedy provided under any Loan Document or by any applicable Requirement of
Law, do each or any of the following: (a) declare all or any portion of the
Commitments terminated, whereupon the Commitments shall immediately be reduced
by such portion or, in the case of a termination in whole, shall terminate
together with any obligation any Lender may have hereunder to make any Loan and
any L/C Issuer may have hereunder to Issue any Letter of Credit, (b) declare
immediately due and payable all or part of any Obligation (including any accrued
but unpaid interest thereon), whereupon the same shall become immediately due
and payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower (and, to the extent provided in any other Loan Document, other Loan
Parties); provided, however, that, effective immediately upon the occurrence of
any Event of Default specified in Section 9.1(e)(ii), (x) the Commitments of
each Lender to make Loans and the commitment of each L/C Issuer to Issue Letters
of Credit shall each automatically be terminated and (y) each Obligation
(including in each case any accrued all accrued but unpaid interest thereon)
shall automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Borrower (and, to the extent provided in any
other Loan Document, any other Loan Party), or (c) take the actions described in
Section 9.3, and (d) exercise any other remedies which may be available under
the Loan Documents or applicable law.

111



--------------------------------------------------------------------------------



 



          Section 9.3 Actions in Respect of Letters of Credit. At any time
(i) upon the Revolving Credit Termination Date, (ii) after the Revolving Credit
Termination Date when the aggregate funds on deposit in L/C Cash Collateral
Accounts shall be less than 105% of the L/C Obligations for all Letters of
Credit at such time and (iii) as required by Section 2.12, the Borrower shall
pay to the Administrative Agent in immediately available funds at the
Administrative Agent’s office referred to in Section 11.11, for deposit in a L/C
Cash Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equal or exceed
105% of the L/C Obligations for all Letters of Credit at such time (not to
exceed, in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).
ARTICLE X
THE ADMINISTRATIVE AGENT
          Section 10.1 Appointment and Duties. (a) Appointment of Administrative
Agent. Each Lender and each L/C Issuer hereby appoints GE Capital (together with
any successor Administrative Agent pursuant to Section 10.9) as the
Administrative Agent hereunder and authorizes the Administrative Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Group Member, (ii) take such action on its behalf and exercise
all rights, powers and remedies and perform the duties as are expressly
delegated to the Administrative Agent under the Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.
          (b) Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders and L/C Issuers),
and is hereby authorized, to (i) act as the disbursing and collecting agent for
the Lenders and the L/C Issuers with respect to all payments and collections
arising in connection with the Loan Documents (including in any proceeding
described in Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to the
Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such

112



--------------------------------------------------------------------------------



 



Liens or otherwise to transfer the Collateral subject thereto to the
Administrative Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.
          (c) Limited Duties. Under the Loan Documents, the Administrative Agent
(i) is acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 11.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
          Section 10.2 Binding Effect. Each Lender and each L/C Issuer agrees
that (i) any action taken by the Administrative Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
the Administrative Agent in reliance upon the instructions of Required Lenders
(or, where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.
          Section 10.3 Use of Discretion. (a) No Action without Instructions.
The Administrative Agent shall not be required to exercise any discretion or
take, or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).
          (b) Right Not to Follow Certain Instructions. Notwithstanding clause
(a) above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
          Section 10.4 Delegation of Rights and Duties. The Administrative Agent
may, upon any term or condition it specifies, delegate or exercise any of its
rights, powers and remedies under, and delegate or perform any of its duties or
any other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article X to the extent provided
by the Administrative Agent.

113



--------------------------------------------------------------------------------



 



          Section 10.5 Reliance and Liability. (a) The Administrative Agent may,
without incurring any liability hereunder, (i) treat the payee of any Note as
its holder until such Note has been assigned in accordance with Section 11.2(e),
(ii) rely on the Register to the extent set forth in Section 2.14, (iii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Loan Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
          (b) None of the Administrative Agent and its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender, each L/C Issuer and the
Borrower hereby waive and shall not assert (and the Borrower shall cause each
other Loan Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, the Administrative
Agent:
          (i) shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the
Administrative Agent, when acting on behalf of the Administrative Agent);
          (ii) shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
          (iii) makes no warranty or representation, and shall not be
responsible, to any Secured Party for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Related
Person or any Loan Party in connection with any Loan Document or any transaction
contemplated therein or any other document or information with respect to any
Loan Party, whether or not transmitted or (except for documents expressly
required under any Loan Document to be transmitted to the Lenders) omitted to be
transmitted by the Administrative Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by the Administrative Agent in connection with the Loan
Documents; and
          (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Loan Party or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from the Borrower, any Lender or L/C Issuer
describing such Default or Event of Default clearly

114



--------------------------------------------------------------------------------



 



labeled “notice of default” (in which case the Administrative Agent shall
promptly give notice of such receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Loan Party to waive and agree not to assert)
any right, claim or cause of action it might have against the Administrative
Agent based thereon.
          Section 10.6 Administrative Agent Individually. The Administrative
Agent and its Affiliates may make loans and other extensions of credit to,
acquire Stock and Stock Equivalents of, engage in any kind of business with, any
Loan Party or Affiliate thereof as though it were not acting as Administrative
Agent and may receive separate fees and other payments therefor. To the extent
the Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Revolving Credit Lender”, “Term Loan
Lender”, “Majority Lender”, “Required Lender”, “Required Revolving Credit
Lender” and “Required Term Loan Lender” and any similar terms shall, except
where otherwise expressly provided in any Loan Document, include, without
limitation, the Administrative Agent or such Affiliate, as the case may be, in
its individual capacity as Lender, Revolving Credit Lender, Term Loan Lender or
as one of the Majority Lenders, Required Lenders, Required Revolving Credit
Lenders or Required Term Loan Lenders respectively.
          Section 10.7 Lender Credit Decision. Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or L/C Issuer or any of their Related Persons
or upon any document (including the Disclosure Documents) solely or in part
because such document was transmitted by the Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Except for documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or L/C
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come into the possession of the Administrative Agent or any of its Related
Persons.
          Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to
reimburse the Administrative Agent and each of its Related Persons (to the
extent not reimbursed by any Loan Party) promptly upon demand for such Lender’s
Pro Rata Share with respect to the Facilities of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Loan Party)
that may be incurred by the Administrative Agent or any of its Related Persons
in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

115



--------------------------------------------------------------------------------



 



          (b) Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Loan Party)
from and against such Lender’s aggregate Pro Rata Share with respect to the
Facilities of the Liabilities (including taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for
the account of any Lender) that may be imposed on, incurred by or asserted
against the Administrative Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by the Administrative Agent or any of its Related Persons under or with
respect to any of the foregoing; provided, however, that no Lender shall be
liable to the Administrative Agent or any of its Related Persons to the extent
such liability has resulted primarily from the gross negligence or willful
misconduct of the Administrative Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
          Section 10.9 Resignation of Administrative Agent or L/C Issuer.
(a) The Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective. If the Administrative Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If, within 30 days after the retiring Administrative Agent having given
notice of resignation, no successor Administrative Agent has been appointed by
the Required Lenders and has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.
          (b) Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 10.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.
          (c) Notwithstanding anything to the contrary contained herein, any L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer; provided that, on or prior to the expiration of such 30-day period
with respect to such resignation, the L/C Issuer shall have identified, in
consultation with the Borrower, a successor L/C Issuer willing to accept its
appointment as successor L/C Issuer. In the event of any such resignation of an
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders
willing to accept such appointment a successor L/C Issuer hereunder; provided
that, no failure by the Borrower to

116



--------------------------------------------------------------------------------



 



appoint any such successor shall affect the resignation of the L/C Issuer. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.
          Section 10.10 Release of Collateral or Guarantors. Each Lender and L/C
Issuer hereby consents to the release and hereby directs the Administrative
Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:
          (a) any Subsidiary of the Borrower from its guaranty of any Obligation
of any Loan Party if all of the Securities of such Subsidiary owned by any Group
Member are Sold in a Sale permitted under the Loan Documents (including pursuant
to a waiver or consent), to the extent that, after giving effect to such Sale,
such Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and
          (b) any Lien held by the Administrative Agent for the benefit of any
of the Secured Parties against (i) any Collateral that is Sold by a Loan Party
in a Sale permitted by the Loan Documents (including pursuant to a valid waiver
or consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon Section
8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties, upon (A)
termination of the Commitments, (B) payment and satisfaction in full of all
Loans, all L/C Reimbursement Obligations and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable by
the holder of such Obligation, (C) deposit of cash collateral with respect to
all contingent Obligations (other than contingent indemnification obligations as
to which no claim has been asserted) (or, in the case of any L/C Obligation, a
back-up letter of credit has been issued), in amounts and on terms and
conditions and with parties satisfactory to the Administrative Agent and each
Indemnitee that is owed such Obligations and (D) to the extent requested by the
Administrative Agent, receipt by the Secured Parties of liability releases from
the Loan Parties, each in form and substance acceptable to the Administrative
Agent.
Each Lender and L/C Issuer hereby directs the Administrative Agent, and the
Administrative Agent hereby agrees, upon receipt of reasonable advance notice
from the Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 10.10.
          Section 10.11 Additional Secured Parties. The benefit of the
provisions of the Loan Documents directly relating to the Collateral or any Lien
granted thereunder shall extend to and be available to any Secured Party that is
not a Lender or L/C Issuer as long as, by accepting such benefits, such Secured
Party agrees, as among the Administrative Agent and all other Secured Parties,
that such Secured Party is bound by (and, if requested by the Administrative
Agent, shall confirm such agreement in a writing in form and substance
acceptable to the Administrative Agent) this Article X, Section 11.8 (Right of
Setoff), Section 11.9 (Sharing of Payments) and Section 11.20 (Confidentiality)
and the decisions and actions of the Administrative Agent and the Required
Lenders (or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders) to the same extent a Lender is bound; provided,
however, that, notwithstanding the foregoing, (a) such Secured Party shall be
bound by Section 10.8 only to the extent of Liabilities, costs and expenses with
respect to or otherwise

117



--------------------------------------------------------------------------------



 



relating to the Collateral held for the benefit of such Secured Party, in which
case the obligations of such Secured Party thereunder shall not be limited by
any concept of Pro Rata Share or similar concept, (b) except as set forth
specifically herein, each of the Administrative Agent, the Lenders and the L/C
Issuers shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.
          Section 10.12 Titles. Notwithstanding anything else to the contrary in
this Agreement or any other Loan Document, no party hereto designated as a
documentation agent, a syndication agent, an arranger or a bookrunner shall have
any duties or responsibilities under this Agreement or any other Loan Document
nor any fiduciary duty to any Lender, L/C Issuer or any other Secured Party, and
no implied covenants, functions, responsibilities, duties obligations or
liabilities shall be read into this Agreement or otherwise exist against any
such documentation agent, syndication agent, arranger or bookrunner, in such
capacity.
ARTICLE XI
MISCELLANEOUS
          Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of
any provision of any Loan Document (other than the Fee Letter, the Control
Agreements, the L/C Reimbursement Agreements, the Secured Hedging Agreements and
the Secured Treasury Services Agreements and any other Loan Document executed
pursuant to any of the foregoing) and no consent to any departure by any Loan
Party therefrom shall be effective unless the same shall be in writing and
signed (1) in the case of an amendment, consent or waiver to cure any ambiguity,
omission, defect or inconsistency or granting a new Lien for the benefit of the
Secured Parties or extending an existing Lien over additional property, by the
Administrative Agent and the Borrower, (2) in the case of any other waiver or
consent, by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders), (3) in the case of any amendment necessary to
implement an Incremental Term Loan Facility in accordance with Section 2.19
(including any increase in the Applicable Margin applicable to existing Term
Loans that becomes effective on the date on which any Incremental Term Loan
Amendment becomes effective), by the Borrower, each Increasing Lender, each New
Lender and the Administrative Agent and (4) in the case of any other amendment,
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower; provided, however, that no amendment,
consent or waiver described in clause (2) or (4) above shall, unless in writing
and signed by each Lender (other than, except with respect to following clauses
(ii) and (iii), a Defaulting Lender) (or by the Administrative Agent with the
consent of each such Lender) (with Obligations being directly affected in the
case of following clauses (i), (ii), (iii) and (iv)), in addition to any other
Person the signature of which is otherwise required pursuant to any Loan
Document, do any of the following:
          (i) waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;
          (ii) increase the Commitment of such Lender or subject such Lender to
any additional obligation;

118



--------------------------------------------------------------------------------



 



          (iii) reduce (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of the Borrower to repay (whether or not on a fixed date), any outstanding Loan
owing to such Lender, (B) any fee or accrued interest payable to such Lender or
(C) if such Lender is a Revolving Credit Lender, any L/C Reimbursement
Obligation or any obligation of the Borrower to repay (whether or not on a fixed
date) any L/C Reimbursement Obligation; provided, however, that this clause
(iii) does not apply to (x) any change to any provision increasing any interest
rate or fee during the continuance of an Event of Default or to any payment of
any such increase or (y) any modification to any financial covenant set forth in
Article V or in any definition set forth therein or principally used therein;
          (iv) waive or postpone any scheduled maturity date or other scheduled
date fixed for the payment, in whole or in part, of principal of or interest on
any Loan or fee owing to such Lender or for the reduction of such Lender’s
Commitment; provided, however, that this clause (iv) does not apply to any
change to or waiver of mandatory prepayments, including those required under
Section 2.8, or to the application of any payment, including as set forth in
Section 2.12;
          (v) except as provided in Section 10.10, (x) release all or
substantially all of the Collateral, or release all or substantially all of the
value of the Guaranties, (y) consent to the assignment or transfer by the
Borrower of any of its rights or obligations under the Loan Documents, or
(z) consent to the assignment or transfer by any other Loan Party (other than
the Borrower) of any of its rights or obligations under the Loan Documents
(excluding any assignment pursuant to any intercompany transactions otherwise
permitted by the terms of this Agreement);
          (vi) reduce or increase the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders”, “Pro Rata Share” or “Pro Rata
Outstandings”; or
          (vii) amend Section 10.10 (Release of Collateral or Guarantor),
Section 11.9 (Sharing of Payments) or this Section 11.1;
and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.12(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, (1) the Term Loans shall require the
consent of the Required Term Loan Lenders and (2) the Revolving Loans shall
require the consent of the Required Revolving Credit Lenders, (B) any change to
the definition of the term “Required Term Loan Lenders” shall require the
consent of the Term Loan Lenders, (C) any change to the definition of the term
“Required Revolving Credit Lenders” shall require the consent of the Revolving
Credit Lenders, and (D) any change to the definition of the term “Majority
Lenders” shall require the consent of the Majority Lenders of the respective
Tranche affected thereby, (y) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article X or the
application thereof), the Swingline Lender, any L/C Issuer or any SPV that has
been granted an option pursuant to Section 11.2(f) unless in writing and signed
by, as the case may be, the Administrative Agent, the Swingline Lender, such L/C
Issuer or such SPV in addition to any signature otherwise required and (z) the
consent of the Borrower shall not be required to change any order of priority
set forth in Section 2.12(c) or (d). No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Hedging

119



--------------------------------------------------------------------------------



 



Agreements or Secured Treasury Services Agreements resulting in such Obligations
being junior in right of payment to principal of the Loans or resulting in
Obligations owing to any Secured Hedging Counterparty or any Secured Treasury
Services Creditor being unsecured (other than releases of Liens in accordance
with the terms hereof), in each case in a manner adverse to any Secured Hedging
Counterparty or any Secured Treasury Services Creditor, as the case may be,
shall be effective without the written consent of such Secured Hedging
Counterparty or such Secured Treasury Services Creditor, as the case may be, or,
in the case of a Secured Hedging Agreement provided or arranged by the
Administrative Agent or an Affiliate thereof, the Administrative Agent. It is
understood and agreed that the rights and benefits of any Secured Hedging
Counterparty or any Secured Treasury Services Creditor under the Loan Documents
consist exclusively of such Secured Hedging Counterparty’s or such Secured
Treasury Service Creditor’s rights under this Section 11.1 and the right to
share in payments and collections out of the Collateral as more fully set forth
(and subject to the limitations set forth) herein and therein and to receive
payments, if any, in accordance with Section 2.12(c).
          (b) Each waiver or consent under any Loan Document shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on any Loan Party shall entitle any Loan Party to
any notice or demand in the same, similar or other circumstances. No failure on
the part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
          Section 11.2 Assignments and Participations; Binding Effect. (a)
Binding Effect. This Agreement shall become effective when it shall have been
executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
such Lender or L/C Issuer has executed it. Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, the Borrower (except
for Article X), the Administrative Agent, each Lender and L/C Issuer and, to the
extent provided in Section 10.11, each other Indemnitee and Secured Party and,
in each case, their respective successors and permitted assigns. Except as
expressly provided in any Loan Document (including in Section 10.9), none of the
Borrower, any L/C Issuer or the Administrative Agent shall have the right to
assign any rights or obligations hereunder or any interest herein.
          (b) Right to Assign. Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (each an “Eligible Assignee”): (i) any existing
Lender; provided that no such sale, transfer, negotiation or assignment may be
made to any such Person that is, to the knowledge of such assigning Lender, a
Defaulting Lender, (ii) any Affiliate or Approved Fund of any existing Lender;
provided that no such sale, transfer, negotiation or assignment may be made to
any such Person that is, to the knowledge of such assigning Lender, a Defaulting
Lender, or (iii) any other Person (other than the Borrower or any of its
Subsidiaries except as provided in Section 2.21) acceptable (which acceptance
shall not be unreasonably withheld or delayed) to (x) the Administrative Agent,
and (y) in the case of any sale, transfer, negotiation or assignment of
Revolving Credit Commitments (and related Obligations) only, (I) the Swingline
Lender, (II) each L/C Issuer, and (III) as long as no Default or Event of
Default is continuing, the Borrower; provided, however, that (A) the Borrower
shall be deemed to have consented to any such sale, transfer, negotiation or
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business

120



--------------------------------------------------------------------------------



 



Days after having received notice thereof, (B) such sales, transfers,
negotiations or assignments do not have to be ratable between the Facilities but
must be ratable among the Obligations owing to and the obligations owed by such
Lender with respect to a Facility and (C) for each Facility, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment or other sale, transfer, negotiation or assignment) of the
Loans, Commitments and L/C Obligations subject to any such sale, transfer,
negotiation or assignment shall be in a minimum amount of $1,000,000 in the case
of a sale, transfer, negotiation or assignment of Term Loans and $5,000,000 in
the case of a sale, transfer, negotiation or assignment of Revolving Loans and
Revolving Credit Commitments, unless such sale, transfer, negotiation or
assignment is made to an existing Lender or an Affiliate or Approved Fund of any
existing Lender, is of the assignor’s (together with its Affiliates and Approved
Funds) entire interest in such Facility or is made with the prior consent of the
Borrower and the Administrative Agent. Assignments shall not be required to be
pro rata among the Facilities.
          (c) Procedure. The parties to each sale, transfer, negotiation or
assignment made in reliance on clause (b) above (other than those described in
clause (e) or (f) below) shall execute and deliver to the Administrative Agent
an Assignment via an electronic settlement system designated by the
Administrative Agent (or if previously agreed with the Administrative Agent, via
a manual execution and delivery of the assignment) evidencing such sale,
transfer, negotiation or assignment, together with any existing Note subject to
such sale, transfer, negotiation or assignment (or any affidavit of loss
therefor acceptable to the Administrative Agent), any tax forms required to be
delivered pursuant to Section 2.17(f) and payment of an assignment fee in the
amount of $3,500 (for which no Group Member shall have any liability in any
event), provided that (1) if a sale, transfer, negotiation or assignment by a
Lender is made to an Affiliate or an Approved Fund of such assigning Lender,
then no assignment fee shall be due in connection with such sale, transfer,
negotiation or assignment, (2) if a sale, transfer, negotiation or assignment by
a Lender is made to an assignee that is not an Affiliate or Approved Fund of
such assignor Lender, and concurrently to one or more Affiliates or Approved
Funds of such assignee, then only one assignment fee of $3,500 shall be due in
connection with such sale, transfer, negotiation or assignment, (3) if a sale,
transfer, negotiation or assignment by a Lender is made during the primary
syndication of the Facilities, then no assignment fee shall be due in connection
with such sale, transfer, negotiation or assignment and (4) no assignment fee
shall be payable for assignments to and from any of the Arrangers or any of
their respective Affiliates. Upon receipt of all the foregoing, and conditioned
upon such receipt and, if such assignment is made in accordance with Section
11.2(b)(iii), upon the Administrative Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, the Administrative Agent shall record or cause to be recorded
in the Register the information contained in such Assignment.
          (d) Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an

121



--------------------------------------------------------------------------------



 



Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments, Etc.) to the extent
provided in Section 10.11 (Additional Secured Parties)).
          (e) Grant of Security Interests. In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to
Regulation A of the Federal Reserve Board), without notice to the Administrative
Agent or (B) any holder of, or trustee for the benefit of the holders of, such
Lender’s Securities by notice to the Administrative Agent; provided, however,
that no such holder or trustee, whether because of such grant or assignment or
any foreclosure thereon (unless such foreclosure is made through an assignment
in accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
          (f) Participants and SPVs. In addition to the other rights provided in
this Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons (other than the Borrower or any of
its Subsidiaries) in or to all or a portion of its rights and obligations under
the Loan Documents (including all its rights and obligations with respect to the
Term Loans, Revolving Loans and Letters of Credit); provided, however, that,
whether as a result of any term of any Loan Document or of such grant or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Loans hereunder, and, except as
provided in the applicable option agreement, none shall be liable for any
obligation of such Lender hereunder, (ii) such Lender’s rights and obligations,
and the rights and obligations of the Loan Parties and the Secured Parties
towards such Lender, under any Loan Document shall remain unchanged and each
other party hereto shall continue to deal solely with such Lender, which shall
remain the holder of the Obligations in the Register, except that (A) each such
participant and SPV shall be entitled to the benefit of Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements) and 2.17 (Taxes), but only to the
extent such participant or SPV delivers the tax forms such Lender is required to
collect pursuant to Section 2.17(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to the Administrative Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) (unless such participant’s participation is not increased as a
result thereof), (iii) and (iv) of Section 11.1(a)

122



--------------------------------------------------------------------------------



 



with respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral or all or substantially all of the value of the Guaranties). No party
hereto shall institute (and the Borrower shall cause each other Loan Party not
to institute) against any SPV grantee of an option pursuant to this clause (f)
any bankruptcy, reorganization, insolvency, liquidation or similar proceeding
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to be
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations.
          Section 11.3 Costs and Expenses. Any action taken by any Loan Party
under or with respect to any Loan Document, even if required under any Loan
Document or at the request of any Secured Party, shall be at the expense of such
Loan Party, and no Secured Party shall be required under any Loan Document to
reimburse any Loan Party or Group Member therefor except as expressly provided
therein. In addition (but without limiting the obligations of the Borrower under
the Engagement Letter), the Borrower agrees to pay or reimburse upon demand
(a) each of the Administrative Agent and each Arranger and any Related Person of
any of the foregoing for all reasonable out-of-pocket costs and expenses
incurred by such Persons or any of their Related Persons in connection with
(i) the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any engagement or proposal letter therefor
(including the Engagement Letter), any other document prepared in connection
therewith or the consummation and administration of any transaction contemplated
therein (including periodic audits in connection therewith and environmental
audits and assessments), in each case limited in the case of fees, charges and
disbursements of counsel, to the reasonable fees, charges and disbursements of a
single external legal counsel for all such Persons and any of their Related
Persons taken as a whole and, if reasonably necessary, a single local counsel in
each relevant jurisdiction for all such Persons and any of their Related Persons
and, solely in the case of a conflict of interest as reasonably determined by
the affected Person or Persons, one additional counsel in each relevant
jurisdiction to each Person or group of affected Persons similarly situated
taken as a whole (but excluding, in each case, any costs or expenses of internal
legal counsel), (ii) fees, costs and expenses incurred in connection with
Intralinks®, SyndTrak Online, ClearPar® or any other E-System and allocated to
the Facilities by the Administrative Agent in its sole discretion and
(iii) fees, charges and disbursements of the auditors, appraisers, printers and
other of their Related Persons retained by or on behalf of any of them or any of
their Related Persons, (b) the Administrative Agent and each L/C Issuer for all
reasonable costs and expenses (excluding any costs or expenses of internal
counsel) incurred by it or any of its Related Persons in connection with the L/C
Back-Stop Arrangements entered into by such Persons, (c) the Administrative
Agent for all reasonable costs and expenses (excluding any costs or expenses of
internal counsel) incurred by it or any of its Related Persons in connection
with internal audit reviews, field examinations and Collateral examinations
(which shall be reimbursed, in addition to the out-of-pocket costs and expenses
of such examiners, at the per diem rate per individual charged by the
Administrative Agent for its examiners) and (d) each of the Administrative
Agent, its Related Persons, and each Lender and L/C Issuer for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided

123



--------------------------------------------------------------------------------



 



hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Group Member, Loan Document, Obligation or Transaction (or the
response to and preparation for any subpoena or request for document production
relating thereto), including fees and disbursements of counsel (excluding any
costs or expenses of internal counsel).
          Section 11.4 Indemnities. (a) Subject to the provisions of
Section 11.3 with respect to the limitations on reimbursement of costs and
expenses of external counsel and internal counsel described therein, the
Borrower agrees to indemnify, hold harmless and defend the Administrative Agent,
the Collateral Agent, the Syndication Agent, each Co-Documentation Agent, each
Arranger, each Lender, each L/C Issuer, each Secured Hedging Counterparty, each
Secured Treasury Services Creditor, each Person that each L/C Issuer causes to
Issue Letters of Credit hereunder and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Disclosure Document, any Obligation (or the repayment thereof),
any Letter of Credit, the use or intended use of the proceeds of any Loan or the
use of any Letter of Credit, any Transaction, or any securities filing of, or
with respect to, any Group Member, (ii) any engagement letter (including the
Engagement Letter), proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Group Member or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of Securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or
otherwise, or (iv) any other act, event or transaction related, contemplated in
or attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any liability under this
Section 11.4 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, the Borrower waives and agrees not to assert
against any Indemnitee, and shall cause each other Loan Party to waive and not
assert against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.
          (b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any

124



--------------------------------------------------------------------------------



 



Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.
          Section 11.5 Survival. Any indemnification or other protection
provided to any Indemnitee pursuant to any Loan Document (including pursuant to
Section 2.17 (Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital
Requirements), Article X (The Administrative Agent), Section 11.3 (Costs and
Expenses), Section 11.4 (Indemnities) or this Section 11.5) and all
representations and warranties made in any Loan Document shall (A) survive the
termination of the Commitments and the payment in full of other Obligations and
(B) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns.
          Section 11.6 Limitation of Liability for Certain Damages. In no event
shall the Borrower or any other Loan Party or any Indemnitee be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings), except, in the
case of the Borrower and each other Loan Party, to the extent that any such
damages consist of or arise from claims against any Indemnitee by unaffiliated
third parties. The Borrower hereby waives, releases and agrees (and shall cause
each other Loan Party to waive, release and agree) not to sue upon any such
claim for any special, indirect, consequential or punitive damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
          Section 11.7 Lender-Creditor Relationship. The relationship between
the Lenders, the L/C Issuers and the Administrative Agent, on the one hand, and
the Loan Parties, on the other hand, is solely that of lender and creditor. No
Secured Party has any fiduciary relationship or duty to any Loan Party arising
out of or in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.
          Section 11.8 Right of Setoff. Each of the Administrative Agent, each
Lender, each L/C Issuer and each Affiliate (including each branch office
thereof) of any of them is hereby authorized, without notice or demand (each of
which is hereby waived by the Borrower), at any time and from time to time
during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final) at
any time held and other Indebtedness, claims or other obligations at any time
owing by the Administrative Agent, such Lender, such L/C Issuer or any of their
respective Affiliates to or for the credit or the account of the Borrower
against any Obligation of any Loan Party now or hereafter existing, whether or
not any demand was made under any Loan Document with respect to such Obligation
and even though such Obligation may be unmatured. Each of the Administrative
Agent, each Lender and each L/C Issuer agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 11.8 are in addition to any other rights and remedies
(including other rights of setoff) that the Administrative Agent, the Lenders
and the L/C Issuers and their Affiliates and other Secured Parties may have.

125



--------------------------------------------------------------------------------



 



          Section 11.9 Sharing of Payments, Etc. (a) If any Lender, directly or
through an Affiliate or branch office thereof, obtains any payment of any
Obligation of any Loan Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or “proceeds”
(as defined under the applicable UCC) of Collateral) other than pursuant to
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements), 2.17
(Taxes), 2.18 (Substitution of Lenders) and 2.21 (Reverse Dutch Auction
Repurchases) and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, the
Administrative Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Lender or L/C Issuer without interest and (b) such Lender shall, to the fullest
extent permitted by applicable Requirements of Law, be able to exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          (b) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Section 11.9(a) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall
be under any obligation to marshal any property in favor of any Loan Party or
any other party or against or in payment of any Obligation. To the extent that
any Secured Party receives a payment from the Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.
          Section 11.11 Notices. (a) Addresses. All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed (A) if to the Borrower, to Alere Inc., 51 Sawyer Road,
Suite 200, Waltham, Massachusetts 02453, Attention: David Teitel, Chief
Financial Officer, Tel: (781) 314-4174, Fax: (781) 647-3939, with copies to
Alere Inc., 51 Sawyer Road, Suite 200, Waltham, Massachusetts 02453, Attention:
General Counsel, Tel: (781) 647-3900, Fax: (781) 647-3939, and Foley Hoag LLP,
Seaport World Trade Center West, 155 Seaport Boulevard, Boston, Massachusetts
02210-2600, Attention: Malcolm Henderson, Esq., Tel: (617) 832.1276, Fax:
(617) 832-7000, (B) if to the Administrative Agent or the Swingline Lender, to
General Electric Capital Corporation, 2 Bethesda Metro Center, Suite 600,
Bethesda, MD 20814, Attention: Alere Account Manager, Tel: (301) 634-3215, Fax:
(866) 673-0624, and (C) otherwise to the party to be notified at its address
specified opposite its name on Schedule II or on the signature page of any
applicable Assignment, (ii) posted to Intralinks®

126



--------------------------------------------------------------------------------



 



(to the extent such system is available and set up by or at the direction of the
Administrative Agent prior to posting) in an appropriate location by uploading
such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Administrative Agent prior to such
posting, (iii) posted to any other E-System set up by or at the direction of the
Administrative Agent in an appropriate location or (iv) addressed to such other
address as shall be notified in writing (A) in the case of the Borrower, the
Administrative Agent and the Swingline Lender, to the other parties hereto and
(B) in the case of all other parties, to the Borrower and the Administrative
Agent. Transmission by electronic mail (including E-Fax, even if transmitted to
the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.
          (b) Effectiveness. All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System (including any
facsimile so posted), on the later of the date of such posting in an appropriate
location and the date access to such posting (and notice of such access) is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article II or Article X shall be effective
until received by the Administrative Agent.
          Section 11.12 Electronic Transmissions. (a) Authorization. Subject to
the provisions of Section 11.11(a), each of the Administrative Agent, the
Borrower, the Lenders, the L/C Issuers and each of their Related Persons is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each of the
Borrower and each Secured Party hereby acknowledges and agrees, and the Borrower
shall cause each other Group Member to acknowledge and agree, that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
          (b) Signatures. Subject to the provisions of Section 11.11(a), (i)(A)
no posting to any E-System shall be denied legal effect merely because it is
made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same

127



--------------------------------------------------------------------------------



 



effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
          (c) Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to Section 11.11 and this Section 11.12, separate
terms and conditions posted or referenced in such E-System and related
Contractual Obligations executed by Secured Parties and Group Members in
connection with the use of such E-System.
          (d) Limitation of Liability. All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”. None of the
Administrative Agent, any Arranger or any of their respective Related Persons
warrants the accuracy, adequacy or completeness of any E-Systems or Electronic
Transmission, and each disclaims all liability for errors or omissions therein.
No warranty of any kind is made by the Administrative Agent, any Arranger or any
of their respective Related Persons in connection with any E-Systems or
Electronic Transmission, including any warranty of merchantability, fitness for
a particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each of the Borrower and each Secured Party
agrees (and the Borrower shall cause each other Loan Party to agree) that
neither the Administrative Agent nor any Arranger has any responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.
          Section 11.13 Governing Law. This Agreement, each other Loan Document
that does not expressly set forth its applicable law, and the rights and
obligations of the parties hereto and thereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.
          Section 11.14 Jurisdiction. (a) Submission to Jurisdiction. Any legal
action or proceeding with respect to any Loan Document shall be brought in the
courts of the State of New York located in The City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York and, by execution and delivery of this Agreement, each party hereto hereby
accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts. The parties
hereto (and, to the extent set forth in any other Loan Document, each other Loan
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.
          (b) Service of Process. The Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in Section 11.11 (and shall be effective when such
mailing shall be effective, as provided therein). The Borrower (and, to the
extent set forth in any other Loan Document, each other Loan Party)

128



--------------------------------------------------------------------------------



 



agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
          (c) Non-Exclusive Jurisdiction. Nothing contained in this
Section 11.14 (including clause (a) hereof), shall affect the right of the
Administrative Agent or any Lender or L/C Issuer to serve process in any other
manner permitted by applicable Requirements of Law or commence legal proceedings
or otherwise proceed against any Loan Party in any other jurisdiction.
          Section 11.15 Waiver of Jury Trial. Each party hereto hereby
irrevocably waives trial by jury in any suit, action or proceeding with respect
to, or directly or indirectly arising out of, under or in connection with, any
Loan Document or the transactions contemplated therein or related thereto
(whether founded in contract, tort or any other theory). Each party hereto (A)
certifies that no other party and no Related Person of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other parties hereto have been induced to enter into the Loan
Documents, as applicable, by the mutual waivers and certifications in this
Section 11.15.
          Section 11.16 Severability. Any provision of any Loan Document being
held illegal, invalid or unenforceable in any jurisdiction shall not affect any
part of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.
          Section 11.17 Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.
          Section 11.18 Entire Agreement. The Loan Documents embody the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter thereof and any prior letter of interest,
commitment letter, fee letter, confidentiality and similar agreements involving
any Loan Party and any of the Administrative Agent, any Lender or any L/C Issuer
or any of their respective Affiliates relating to a financing of substantially
similar form, purpose or effect. In the event of any conflict between the terms
of this Agreement and any other Loan Document, the terms of this Agreement shall
govern (unless such terms of such other Loan Documents are necessary to comply
with applicable Requirements of Law, in which case such terms shall govern to
the extent necessary to comply therewith).
          Section 11.19 Use of Name. The Borrower agrees, and shall cause each
other Loan Party to agree, that it shall not, and none of its Affiliates shall,
issue any press release or other public disclosure (other than any document
filed with any Governmental Authority relating to a public offering of the
Securities of any Loan Party) using the name, logo or otherwise referring to GE
Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least 2
Business Days’ prior notice to GE Capital and without the prior consent of GE
Capital, in each case, except to the extent required to do so under applicable
Requirements of Law.

129



--------------------------------------------------------------------------------



 



          Section 11.20 Non-Public Information; Confidentiality. (a) The
Administrative Agent, each Lender, Swingline Lender and each L/C Issuer
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).
          (b) Each Lender, Swingline Lender, each L/C Issuer and the
Administrative Agent agrees to use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Loan Document, except that such information may
be disclosed (i) with the Borrower’s consent, (ii) to Related Persons of such
Lender, L/C Issuer or the Administrative Agent, as the case may be, or to any
Person that any L/C Issuer causes to Issue Letters of Credit hereunder, in each
case, that are advised of the confidential nature of such information and are
instructed to keep such information confidential, (iii) to the extent such
information presently is or hereafter becomes available to such Lender, L/C
Issuer or the Administrative Agent, as the case may be, on a non-confidential
basis from a source other than any Loan Party, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority, (v) to the extent necessary or
customary for inclusion in league table measurements or in any tombstone or
other advertising materials (and the Loan Parties consent to the publication of
such tombstone or other advertising materials by the Administrative Agent, any
Lender, any L/C Issuer or any of their Related Persons), (vi) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify borrowers, (vii) to
current or prospective assignees, SPVs grantees of any option described in
Section 11.2(f) or participants, pledgees referred to in Section 11.2(e), direct
or indirect contractual counterparties to any Hedging Agreement permitted
hereunder and to their respective Related Persons, in each case to the extent
such assignees, participants, pledgees, counterparties or Related Persons agree
to be bound by provisions substantially similar to (or at least as restrictive
as) the provisions of this Section 11.20 and (viii) in connection with the
exercise of any remedy under any Loan Document. In the event of any conflict
between the terms of this Section 11.20 and those of any other Contractual
Obligation entered into with any Loan Party (whether or not a Loan Document),
the terms of this Section 11.20 shall govern.
          Section 11.21 Patriot Act Notice. Each Lender subject to the Patriot
Act hereby notifies the Borrower and each other Loan Party that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower and each other Loan Party, including the name and
address of the Borrower and each other Loan Party and other information allowing
such Lender to identify the Borrower and each other Loan Party in accordance
with such act.
          Section 11.22 Senior Indebtedness. The Obligations constitute “Senior
Debt” or “Senior Indebtedness”, as applicable, and “Designated Senior Debt” or
“Designated Senior Indebtedness”, as applicable, under and as defined in, and
for the purposes of, the Existing Subordinated Notes Indentures.
[SIGNATURE PAGES FOLLOW]

130



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            ALERE INC., as Borrower
      By:   /s/ David A. Teitel         Name:   David A. Teitel        Title:  
CFO     

Signature Page to Alere Inc. Credit Agreement 2011

131



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION, as
     Administrative Agent and Lender
      By:   /s/ Ryan Guenin         Name:   Ryan Guenin        Title:   Duly
Authorized Signatory        GE CAPITAL FINANCIAL INC., as Lender
      By:   /s/ Stephen F. Schroppe         Name:   Stephen F. Schroppe       
Title:   Duly Authorized Signatory     

Signature Page to Alere Inc. Credit Agreement 2011

132



--------------------------------------------------------------------------------



 



            JEFFERIES FINANCE LLC, as Syndication Agent and Lender
      By:   /s/ E.J. Hess         Name:   E.J. Hess        Title:   Managing
Director     

Signature Page to Alere Inc. Credit Agreement 2011

133



--------------------------------------------------------------------------------



 



            CREDIT SUISSE SECURITIES (USA) LLC, as Co-Documentation Agent
      By:   /s/ Tom Davidson         Name:   Tom Davidson        Title:  
Managing Director        CREDIT SUISSE AG CAYMAN ISLANDS BRANCH, as Lender
      By:   /s/ Ari Bruger         Name:   Ari Bruger        Title:   Vice
President              By:   /s/ Kevin Buddhdew         Name:   Kevin Buddhdew 
      Title:   Associate     

Signature Page to Alere Inc. Credit Agreement 2011

134



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as Co-Documentation Agent and Lender
      By:   /s/ Meredith Mackey         Name:   Meredith Mackey        Title:  
Authorized Signatory     

Signature Page to Alere Inc. Credit Agreement 2011

135



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG ALERE INC., THE LENDERS FROM TIME TO
TIME PARTY HERETO, GENERAL ELECTRIC CAPITAL
CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT
AND CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA, DnB NOR BANK ASA
AND SUNTRUST BANK AS CO-DOCUMENTATION
AGENTS

DnB NOR BANK ASA, as Co-Documentation Agent and Lender
      By:   /s/ Phil Kurpiewski         Name: Phil Kurpiewski       Title:  
Senior Vice President              By:   /s/ Kristie Li         Name:   Kristie
Li        Title:   Vice President     

Signature Page to Alere Inc. Credit Agreement 2011

136



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Co-Documentation Agent and Lender
      By:   /s/ C. David Yates         Name:   C. David Yates        Title:  
Managing Director     

Signature Page to Alere Inc. Credit Agreement 2011

137



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE
LENDERS FROM TIME TO TIME PARTY HERETO, GENERAL
ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT AND CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA AND SUNTRUST BANK AS
CO-DOCUMENTATION AGENTS

THE BANK OF NOVA SCOTIA:
      By:   /s/ Michelle C. Phillips         Name:   Michelle C. Phillips       
Title:   Director     

Signature Page to Alere Inc. Credit Agreement 2011

138



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE
LENDERS FROM TIME TO TIME PARTY HERETO, GENERAL
ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT AND CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA AND SUNTRUST BANK AS
CO-DOCUMENTATION AGENTS

Bank of the West:
      By:   /s/ Sidney Jordan         Name:   Sidney Jordan        Title:   Vice
President     

Signature Page to Alere Inc. Credit Agreement 2011

139



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE
LENDERS FROM TIME TO TIME PARTY HERETO, GENERAL
ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT AND CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA AND SUNTRUST BANK AS
CO-DOCUMENTATION AGENTS

HSBC Bank USA, National Association:
      By:   /s/ David A. Carroll         Name:   David A. Carroll       
Title:   Vice President     

Signature Page to Alere Inc. Credit Agreement 2011

140



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE
LENDERS FROM TIME TO TIME PARTY HERETO, GENERAL
ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT AND CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA AND SUNTRUST BANK AS
CO-DOCUMENTATION AGENTS

HSBC Bank Plc:
      By:   /s/ Mike F. Kear         Name:   Mike F. Kear        Title:   Global
Relationship Manager     

Signature Page to Alere Inc. Credit Agreement 2011

141



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE
LENDERS FROM TIME TO TIME PARTY HERETO, GENERAL
ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT AND CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA AND SUNTRUST BANK AS
CO-DOCUMENTATION AGENTS

RAYMOND JAMES BANK, FSB:
      By:   /s/ Alexander L. Rody         Name:   Alexander L. Rody       
Title:   Senior Vice President     

Signature Page to Alere Inc. Credit Agreement 2011

142



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE
LENDERS FROM TIME TO TIME PARTY HERETO, GENERAL
ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT AND CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA AND SUNTRUST BANK AS
CO-DOCUMENTATION AGENTS

Royal Bank of Canada, as a Lender:
      By:   /s/ Dean Sas         Name:   Dean Sas        Title:   Authorized
Signatory     

Signature Page to Alere Inc. Credit Agreement 2011

143



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE
LENDERS FROM TIME TO TIME PARTY HERETO, GENERAL
ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT AND CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA AND SUNTRUST BANK AS
CO-DOCUMENTATION AGENTS

RBS Citizens, NA
      By:   /s/ Cindy Chen         Name:   Cindy Chen        Title:   Senior
Vice President     

Signature Page to Alere Inc. Credit Agreement 2011

144



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF
THE DATE FIRST WRITTEN ABOVE, AMONG ALERE INC., THE
LENDERS FROM TIME TO TIME PARTY HERETO, GENERAL
ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT,
JEFFERIES FINANCE LLC AS SYNDICATION AGENT AND CREDIT
SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
DnB NOR BANK ASA AND SUNTRUST BANK AS
CO-DOCUMENTATION AGENTS

SIEMENS FINANCIAL SERVICES, INC.
      By:   /s/ Anthony Casciano         Name:   Anthony Casciano       
Title:   Managing Director              By:   /s/ Douglas Maher         Name:  
Douglas Maher        Title:   Managing Director     

Signature Page to Alere Inc. Credit Agreement 2011

145



--------------------------------------------------------------------------------



 



Schedule I
COMMITMENTS

                                                                               
  Delayed-Draw     Revolving Credit   A Term Loan   B Term Loan   Term Loan
Lender   Commitment   Commitment   Commitment   Commitment
Jefferies Finance LLC
  $ 28,432,624.11     $ 113,279,821.68     $ 250,500,000.00     $ 54,374,242.56
 
General Electric Capital Corporation
  $ 28,432,624.11     $ 99,279,821.68     $ 250,500,000.00     $ 13,374,242.56  
GE Capital Financial, Inc.
  $ 0.00     $ 14,000,000.00     $ 0.00     $ 41,000,000.00  
Credit Suisse AG, Cayman Islands Branch
  $ 50,000,000.00     $ 20,270,270.27     $ 242,000,000.00     $ 9,729,729.73  
Goldman Sachs Bank USA
  $ 28,432,624.11     $ 88,779,767.23     $ 167,000,000.00     $ 42,614,231.96  
DnB NOR Bank ASA
  $ 26,595,744.68     $ 66,489,361.70     $ 0.00     $ 31,914,893.62  
Raymond James Bank, FSB
  $ 5,319,148.94     $ 13,297,872.34     $ 15,000,000.00     $ 6,382,978.72  
Royal Bank of Canada
  $ 15,957,446.81     $ 39,893,617.02     $ 0.00     $ 19,148,936.17  
The Bank of Nova Scotia
  $ 12,765,957.45     $ 31,914,893.61     $ 0.00     $ 15,319,148.94  
Siemens Financial Services, Inc.
  $ 6,382,978.72     $ 15,957,446.81     $ 0.00     $ 7,659,574.47  
HSBC Bank USA
  $ 5,319,148.94     $ 13,297,872.34     $ 0.00     $ 6,382,978.72  
HSBC Bank Plc
  $ 5,319,148.94     $ 13,297,872.34     $ 0.00     $ 6,382,978.72  
SunTrust Bank
  $ 26,595,744.68     $ 66,489,361.70     $ 0.00     $ 31,914,893.62  
RBS Citizens, National Association
  $ 7,446,808.51     $ 18,617,021.28     $ 0.00     $ 8,936,170.21  
Bank of the West
  $ 3,000,000.00     $ 10,135,000.00     $ 0.00     $ 4,865,000.00  
TOTAL
  $ 250,000,000.00     $ 625,000,000.00     $ 925,000,000.00     $
300,000,000.00  

146



--------------------------------------------------------------------------------



 



Schedule II
ADDRESSES FOR NOTICES

      LENDERS:   CONTACT DETAILS:
Bank of the West
  Credit Contact:
1977 Saturn Street, 3rd Floor
  Attention: Sidney Jordan
Monterey Park, CA 91755
  Telephone: 213-972-0625
 
  Telecopier: 213-972-0618
 
  Email: sidney.jordan@bankofthewest.com
 
   
 
  Operations Contact:
 
  Attention: Sandra Fox
 
  Telephone: 323-727-3065
 
  Telecopier: 323-727-3099
 
  Email: sandra.fox@bankofthewest.com
 
   
Credit Suisse AG, Cayman Islands Branch
  Credit Contact:
Eleven Madison Avenue
  Attention: Ari Bruger
New York, New York 10010
  Telephone: 212-538-5577
 
  Telecopier: 646-935-8075
 
  Email: ari.bruger@credit-suisse.com
 
   
 
  Administration Contact:
 
  Attention: Eric Ceglowski
 
  Telephone: 919-994-1357
 
  Telecopier: 866-469-3871
 
  Email: eric.ceglowski@credit-suisse.com
 
   
DnB NOR Bank ASA
  Credit Contact:
200 Park Avenue, 31st Floor
  Attention: Geshu Sugandh
New York, New York 10166
  Telephone: 212-681-3873
 
  Telecopier: 212-681-3900
 
  Email: geshu.sugandh@dnbnor.no
 
   
 
  Operations Contact:
 
  Attention: Marybelle Ortiz
 
  Telephone: 212-681-3848
 
  Telecopier: 212-681-4123
 
  Email: marybelle.ortiz@dnbnor.no
 
   
General Electric Capital Corporation
  Credit Contact:
2 Bethesda Metro Center
  Attention: Ryan Guenin
Bethesda, MD 20814
  Telephone: 301-634-3215
 
  Telecopier: 866-673-0624
 
  Email: ryan.guenin@ge.com
 
   
 
  Operations Contact:
 
  Attention: Rose Gaskin
 
  Telephone: 312-441-7644
 
  Telecopier: 312-441-7871
 
  Email: rose.gaskin@ge.com

147



--------------------------------------------------------------------------------



 



      LENDERS:   CONTACT DETAILS:
GE Capital Financial Inc.
  Credit Contact:
2 Bethesda Metro Center
  Attention: Ryan Guenin
Bethesda, MD 20814
  Telephone: 301-634-3215
 
  Telecopier: 866-673-0624
 
  Email: ryan.guenin@ge.com
 
   
 
  Operations Contact:
 
  Attention: Rose Gaskin
 
  Telephone: 312-441-7644
 
  Telecopier: 312-441-7871
 
  Email: rose.gaskin@ge.com
 
   
Goldman Sachs Bank USA
  Credit Contact:
200 West Street
  Attention: Lauren Day
New York, New York 10282
  Telephone: 212-934-3921
 
  Email: gsd.link@gs.com
 
   
 
  Operations Contact:
 
  Telephone: 212-902-1099
 
  Telecopier: 917-977-3966
 
  Email: gs-sbd-admin-contacts@ny.email.gs.com
 
   
HSBC Bank USA
  Credit Contact:
520 Madison Avenue
  Attention: David Carroll
New York, New York 10022
  Telephone: 317-292-8495
 
  Telecopier: 617-338-3849
 
  Email: david.x.carroll@us.hsbc.com
 
   
 
  Operations Contact:
 
  Attention: Shoba Rani
 
  Telephone: 716-841-6216
 
  Telecopier: 917-229-0974
 
  Email: N/A — Notices must be faxed
 
   
HSBC Bank Plc
  Credit Contact:
8 Canada Square, Canary Wharf
  Attention: Mike F. Kear
London E14 5HQ
  Telephone: 0044-8455-856419
United Kingdom
  Telecopier: 0044-8455-877941
 
  Email: mikekear@hsbc.com
 
   
 
  Operations Contact:
 
  Attention: Process Manager
 
  Telephone: 020-7991-8296
 
  Telecopier: 020-7992-4680
 
   
Jefferies Finance LLC
  Credit Contact:
520 Madison Avenue
  Attention: JR Young
New York, New York 10022
  Telephone: 212-284-8191
 
  Telecopier: 212-284-3444
 
  Email: jyoung@jefferies.com
 
   
 
  Operations Contact:
 
  Attention: Michael Burns

148



--------------------------------------------------------------------------------



 



      LENDERS:   CONTACT DETAILS:
 
  Telephone: 617-662-9741
 
  Telecopier: 617-937-0638
 
  Email: michael.burnsjr@statestreet.com
 
   
Raymond James Bank, FSB
  Credit Contact:
710 Carillon Parkway
  Attention: Alexander L. Rody
St. Petersburg, FL 33716
  Telephone: 615-321-4238
 
  Telecopier: 866-205-1396
 
  (preference of email to
 
  RJBank-LoanOpsCorp@RaymondJames.com)
 
  Email: alex.rody@raymondjames.com
 
   
RBS Citizens, National Association
  Credit Contact:
One Citizens Plaza
  Attention: Cindy Chen
Providence, RI 02903
  Telephone: 617-994-7722
 
  Email: cindy.chen@rbscitizens.com
 
   
 
  Operations Contact:
 
  Attention: Carissa D’Apolito
 
  Telephone: 781-655-4396
 
  Telecopier: 781-655-4050
 
  Email: carissa.joubert@rbscitizens.com
 
   
Royal Bank of Canada
  Credit Contact:
200 Vesey Street, 3 WFC
  Attention: Dean Sas
New York, New York 10281
  Telephone: 212-428-629
 
  Telecopier: 212-428-6460
 
  Email: dean.sas@rbccm.com
 
   
 
  Finance/Repayment Contact:
 
  Attention: Michael Wang
 
  Telephone: 416-842-6987
 
  Telecopier: 416-842-4020
 
  Email: michael.wang@rbccm.com
 
   
Siemens Financial Services, Inc.
  Credit Contact:
170 Wood Avenue South
  Attention: Doug Maher
Iselin, NJ 08830
  Telephone: 732-476-3562
 
  Telecopier: 732-476-3567
 
  Email: douglas.maher@siemens.com
 
   
 
  Operations Contact:
 
  Attention: April Greaves-Bryan
 
  Telephone: 732-476-3443
 
  Telecopier: 919-374-9105
 
  Email: sfspops.sfs@siemens.com
 
   
SunTrust Bank
  Credit Contact:
303 Peachtree Street, 25th Floor
  Attention: John Cappellari
Atlanta, GA 30308
  Telephone: 404-813-6001
 
  Telecopier: 404-588-7497
 
  Email: john.cappellari@suntrust.com
 
   
 
  Operations Contact:

149



--------------------------------------------------------------------------------



 



      LENDERS:   CONTACT DETAILS:
 
  Attention: Allyson Mohan
 
  Telephone: 404-813-0030
 
  Telecopier: 404-588-4401
 
  Email: allyson.mohan@suntrust.com
 
   
The Bank of Nova Scotia
  Credit Contact:
711 Louisiana Street, Suite 1400
  Attention: Michelle Phillips
Houston, TX 77002
  Telephone: 713-759-3475
 
  Telecopier: 832-426-6023
 
  Email: michellec_phillips@scotiacapital.com
 
   
 
  Operations Contact:
 
  Attention: Kathy Williams
 
  Telephone: 416-649-4009
 
  Telecopier: 212-225-5709
 
  Email: kathy_williams@scotiacapital.com

150



--------------------------------------------------------------------------------



 



SCHEDULE 2.21
REVERSE DUTCH AUCTION PROCEDURES
This Schedule 2.21 is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.21 of the Credit Agreement, of which this Schedule 2.21
is a part. It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document. None of the
Administrative Agent, the Auction Manager, any Arranger or any of their
respective affiliates or any officers, directors, employees, agents or
attorneys-in-fact of such Persons (together with the Administrative Agent, each
Arranger and their respective affiliates, the “Related Person”) makes any
recommendation pursuant to any offering document as to whether or not any Lender
should sell its Term Loans to the Borrower pursuant to any offering documents,
nor shall the decision by the Administrative Agent, the Auction Manager, any
Arranger or any other Related Person (or any of their affiliates) in its
respective capacity as a Lender to sell its Term Loans to the Borrower be deemed
to constitute such a recommendation. Each Lender should make its own decision on
whether to sell any of its Term Loans and, if it decides to do so, the principal
amount of and price to be sought for such Term Loans. In addition, each Lender
should consult its own attorney, business advisor or tax advisor as to legal,
business, tax and related matters concerning each Auction and the relevant
offering documents. Capitalized terms not otherwise defined in this
Schedule 2.21 have the meanings assigned to them in the Credit Agreement.
     (a) Notice Procedures. In connection with each Auction, the Borrower will
provide notification to the Auction Manager for distribution to the Lenders of
the Term Loans (each, an “Auction Notice”). Each Auction Notice shall contain
(i) the minimum principal amount (calculated on the face amount thereof) of Term
Loans that the Borrower offers to purchase in such Auction (the “Auction
Amount”), which shall be no less than $25,000,000 (unless another amount is
agreed to by the Administrative Agent); (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices per $1,000 (in increments of
$5), at which the Borrower would be willing to purchase Term Loans in such
Auction; and (iii) the date on which such Auction will conclude, on which date
Return Bids (as defined below) will be due by 1:00 p.m. (New York time) (as such
date and time may be extended by the Auction Manager, such time the “Expiration
Time”). Such Expiration Time may be extended for a period not exceeding 3
Business Days upon notice by the Borrower to the Auction Manager received not
less than 24 hours before the original Expiration Time; provided that only one
extension per offer shall be permitted. An Auction shall be regarded as a
“failed auction” in the event that either (x) the Borrower withdraws such
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids (as defined below) having been received. In the event of
a failed auction, the Borrower shall not be permitted to deliver a new Auction
Notice prior to the date occurring 3 Business Days after such withdrawal or
Expiration Time, as the case may be. Notwithstanding anything to the contrary
contained herein, the Borrower shall not initiate any Auction by delivering an
Auction Notice to the Auction Manager until after the conclusion (whether
successful or failed) of the previous Auction (if any), whether such conclusion
occurs by withdrawal of such previous Auction or the occurrence of the
Expiration Time of such previous Auction.
     (b) Reply Procedures. In connection with any Auction, each Lender of Term
Loans wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation, in the form
included in the respective offering document (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 (in
increments of $5) in principal amount of Term Loans (the “Reply Price”) within
the Discount Range and (ii) the principal amount of Term Loans, in an amount not
less than $1,000,000 or an integral multiple of $1,000 in excess thereof, that
such Lender offers for sale at its Reply Price (the “Reply Amount”). A Lender
may submit a

 



--------------------------------------------------------------------------------



 



Reply Amount that is less than the minimum amount and incremental amount
requirements described above only if the Reply Amount comprises the entire
amount of the Term Loans of such Tranche held by such Lender. Lenders may only
submit one Return Bid per Auction but each Return Bid may contain up to 3
component bids, each of which may result in a separate Qualifying Bid and each
of which will not be contingent on any other component bid submitted by such
Lender resulting in a Qualifying Bid. In addition to the Return Bid, the
participating Lender must execute and deliver, to be held by the Auction
Manager, an assignment and acceptance in the form included in the offering
document (each, an “Auction Assignment and Assumption”). The Borrower will not
purchase any Term Loans at a price that is outside of the applicable Discount
Range, nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price.
     (c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Borrower, will calculate the lowest purchase price (the “Applicable Threshold
Price”) for such Auction within the Discount Range for such Auction that will
allow the Borrower to complete the Auction by purchasing the full Auction Amount
(or such lesser amount of Term Loans for which the Borrower has received
Qualifying Bids). The Borrower shall purchase Term Loans from each Lender whose
Return Bid is within the Discount Range and contains a Reply Price that is equal
to or less than the Applicable Threshold Price (each, a “Qualifying Bid”). All
Term Loans included in Qualifying Bids (including multiple component Qualifying
Bids contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices and
shall not be subject to proration.
     (d) Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans for which Qualifying Bids have been submitted in any
given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans to be purchased at
prices below the Applicable Threshold Price), the Borrower shall purchase the
Term Loans for which the Qualifying Bids submitted were at the Applicable
Threshold Price ratably based on the respective principal amounts offered and in
an aggregate amount equal to the amount necessary to complete the purchase of
the Auction Amount. No Return Bids or any component thereof will be accepted
above the Applicable Threshold Price (as defined below).
     (e) Notification Procedures. The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including Intralinks®, SyndTrak
Online, ClearPar® or any other E-System) in accordance with the Auction
Manager’s standard dissemination practices by 4:00 p.m. New York time on the
same Business Day as the date the Return Bids were due (as such due date may be
extended in accordance with this Schedule 2.21). The Auction Manager will insert
the principal amount of Term Loans to be assigned and the applicable settlement
date into each applicable Auction Assignment and Assumption received in
connection with a Qualifying Bid. Upon the request of the submitting Lender, the
Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.
     (f) Auction Assignment and Assumption. Each Auction Notice and Auction
Assignment and Assumption shall contain the following representations and
warranties by the Borrower:

  (i)   The conditions set forth in Section 2.21 of the Credit Agreement have
each been satisfied on and as of the date hereof, except to the extent that such
conditions refer to conditions that must be satisfied as of a future date, in
which case the

- 2 -



--------------------------------------------------------------------------------



 



      Borrower must terminate any Auction if it fails to satisfy one of more of
the conditions which are required to be met at the time which otherwise would
have been the time of purchase of Term Loans pursuant to an Auction.     (ii)  
The representations and warranties of the Borrower and each other Loan Party
contained in Article IV of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (other
than any representation or warranty that is qualified by materiality or
reference to Material Adverse Effect, which shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes hereof, the representations and warranties contained in Section 4.4(a)
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 6.1 of the Credit
Agreement.

     (g) Additional Procedures. Once initiated by an Auction Notice, the
Borrower may withdraw an Auction only in the event that, (i) as of such time, no
Qualifying Bid has been received by the Auction Manager or (ii) the Borrower has
failed to meet a condition set forth in Section 2.21 of the Credit Agreement.
Furthermore, in connection with any Auction, upon submission by a Lender of a
Return Bid, such Lender will not have any withdrawal rights. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager may not
be modified, revoked, terminated or cancelled by a Lender. However, an Auction
may become void if the conditions to the purchase of Term Loans by the Borrower
required by the terms and conditions of Section 2.21 of the Credit Agreement are
not met. The purchase price in respect of each Qualifying Bid for which purchase
by the Borrower is required in accordance with the foregoing provisions shall be
paid directly by the Borrower to the respective assigning Lender on a settlement
date as determined jointly by the Borrower and the Auction Manager (which shall
be not later than 10 Business Days after the date Return Bids are due). The
Borrower shall execute each applicable Auction Assignment and Assumption
received in connection with a Qualifying Bid. All questions as to the form of
documents and validity and eligibility of Term Loans that are the subject of an
Auction will be determined by the Auction Manager, in consultation with the
Borrower, and their determination will be final and binding so long as such
determination is not inconsistent with the terms of Section 2.21 of the Credit
Agreement or this Schedule 2.21. The Auction Manager’s interpretation of the
terms and conditions of the offering document, in consultation with the
Borrower, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 2.21 of the Credit Agreement or this
Schedule 2.21. None of the Administrative Agent, the Auction Manager, any Joint
Lead Arranger, any other Related Person or any of their respective affiliates
assumes any responsibility for the accuracy or completeness of the information
concerning the Borrower, the other Loan Parties, or any of their affiliates
(whether contained in an offering document or otherwise) or for any failure to
disclose events that may have occurred and may affect the significance or
accuracy of such information. This Schedule 2.21 shall not require the Borrower
to initiate any Auction.

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
CREDIT AGREEMENT
FORM OF ASSIGNMENT
     This ASSIGNMENT, dated as of the Effective Date, is entered into between
each Assignor and each Assignee (each as defined below).
     The parties hereto hereby agree as follows:

     
Borrower:
  Alere Inc., a Delaware corporation (the “Borrower”)
 
   
Administrative Agent:
  General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers (in such capacity and together with its
successors and permitted assigns, the “Administrative Agent”)
 
   
Credit Agreement:
  Credit Agreement, dated as of June 30, 2011, among the Borrower, the Lenders
and L/C Issuers party thereto and the Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition are used as
defined in the Credit Agreement)
 
   
[Trade Date:
  _________, ____]
 
   
Effective Date:
  _________, ____

A-1



--------------------------------------------------------------------------------



 



                                  Aggregate amount   Aggregate amount          
      of Commitments   of Commitments     Assignor   Assignee       or principal
  or principal     (collectively, the   (collectively, the       amount of Loans
  amount of Loans   Percentage “Assignors”)   “Assignees”)   Facility Assigned1
  for all Lenders2   Assigned3   Assigned4
[Name of Assignor]
  [Name of Assignee]
[Affiliate][Approved
Fund] of [Name of
Lender]       $____________   $____________   _.______%
 
                   
[Name of Assignor]
  [Name of Assignee]
[Affiliate][Approved
Fund] of [Name of
Lender]       $____________   $____________   _.______%
 
                   
[Name of Assignor]
  [Name of Assignee]
[Affiliate][Approved
Fund] of [Name of
Lender]       $____________   $____________   _.______%

[The Remainder of this Page Was Intentionally Left Blank]
 

1   Fill in the appropriate defined term for the Tranche of Loans and/or
Commitments under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment”, “A Term Loans”, etc).   2   In
the case of the Revolving Credit Commitment, including Revolving Loans and
interests, participations and obligations to participate in Letters of Credit
and Swing Loans.   3   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date. The aggregate amounts are inserted for informational purposes
only to help in calculating the percentages assigned which, themselves, are for
informational purposes only.   4   Set forth, to at least 9 decimals, the
Assigned Interest as a percentage of the aggregate Commitment or Loans in the
respective Facility. This percentage is set forth for informational purposes
only and is not intended to be binding. The assignments are based on the amounts
assigned not on the percentages listed in this column.

ASSIGNMENT
FOR ALERE INC. CREDIT AGREEMENT

A-2



--------------------------------------------------------------------------------



 



     Section 1. Assignment. Each Assignor hereby sells and assigns to the
Assignee set forth above opposite such Assignor, and such Assignee hereby
purchases and assumes from such Assignor, such Assignor’s rights and obligations
in its capacity as Lender under the Credit Agreement (including Liabilities
owing to or by such Assignor thereunder) and the other Loan Documents, in each
case to the extent related to the amounts identified above opposite such
Assignor (such Assignor’s “Assigned Interest”).
     Section 2. Representations, Warranties and Covenants of Assignors. Each
Assignor severally but not jointly (a) represents and warrants to its
corresponding Assignee and the Administrative Agent that (i) it has full power
and authority, and has taken all actions necessary, for it to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims,
(b) makes no other representation or warranty and assumes no responsibility,
including with respect to the aggregate amount of the Facilities, the percentage
of the Facilities represented by the amounts assigned, any statements,
representations and warranties made in or in connection with any Loan Document
or any other document or information furnished pursuant thereto, the execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any document or information provided in connection therewith
and the existence, nature or value of any Collateral, (c) assumes no
responsibility (and makes no representation or warranty) with respect to the
financial condition of any Group Member or Loan Party or the performance or
nonperformance by any Loan Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Administrative Agent exchange such Notes for new Notes in accordance
with Section 2.14(e) of the Credit Agreement.
     Section 3. Representations, Warranties and Covenants of Assignees. Each
Assignee severally but not jointly (a) represents and warrants to its
corresponding Assignor and the Administrative Agent that (i) it has full power
and authority, and has taken all actions necessary, for such Assignee to execute
and deliver this Assignment and to consummate the transactions contemplated
hereby, (ii) to the extent indicated above, is an Affiliate or an Approved Fund
of the Lender set forth above and (iii) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest
assigned to it hereunder and either such Assignee or the Person exercising
discretion in making the decision for such assignment is experienced in
acquiring assets of such type, (b) appoints and authorizes the Administrative
Agent to take such action as administrative agent and collateral agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (c) shall perform in accordance with their terms
all obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions in taking or not taking any action under any Loan Document
independently and without reliance upon any Secured Party and based on such
documents and information as it shall deem appropriate at the time,
(e) acknowledges and agrees that, as a Lender, it may receive material
non-public information and confidential information concerning the Loan Parties
and their Affiliates and Securities and agrees to use such information in
accordance with Section 11.20 of the Credit Agreement, (f) specifies as its
applicable lending offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to the Administrative Agent an assignment fee in the amount of $3,500 to the
extent such fee is required to be paid under
ASSIGNMENT
FOR ALERE INC. CREDIT AGREEMENT

A-3



--------------------------------------------------------------------------------



 



Section 11.2(c) of the Credit Agreement and (h) to the extent required pursuant
to Section 2.17(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN or W-9.
     Section 4. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by each Assignor, each Assignee and,
to the extent required by Section 11.2(b) of the Credit Agreement, the Borrower,
this Assignment (including its attachments) will be delivered to the
Administrative Agent for its acceptance and recording in the Register. The
effective date of this Assignment (the “Effective Date”) shall be the later of
(i) the acceptance of this Assignment by the Administrative Agent and (ii) the
recording of this Assignment in the Register. The Administrative Agent shall
insert the Effective Date when known in the space provided therefor at the
beginning of this Assignment.
     Section 5. Effect. As of the Effective Date, (a) each Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Lender under the Credit Agreement and
(b) each Assignor shall, to the extent provided in this Assignment, relinquish
its rights (except those surviving the termination of the Commitments and
payment in full of the Obligations) and be released from its obligations under
the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.
     Section 6. Distribution of Payments. On and after the Effective Date, the
Administrative Agent shall make all payments under the Loan Documents in respect
of each Assigned Interest of any Assignor (a) in the case of amounts accrued to
but excluding the Effective Date, to such Assignor and (b) otherwise, to the
corresponding Assignee.
     Section 7. Miscellaneous. This Assignment is a Loan Document and, as such,
is subject to certain provisions of the Credit Agreement, including Sections 1.5
(Interpretation), 11.14(a) (Submission to Jurisdiction) and 11.15 (Waiver of
Jury Trial) thereof. On and after the Effective Date, this Assignment shall be
binding upon, and inure to the benefit of, the Assignors, Assignees, the
Administrative Agent and their Related Persons and their respective successors
and assigns. THIS ASSIGNMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This
Assignment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.
[Signature Pages Follow]
ASSIGNMENT
FOR ALERE INC. CREDIT AGREEMENT

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              [NAME OF ASSIGNOR]     as Assignor
 
       
 
  By:    
 
      Name:
 
      Title:
 
            [NAME OF ASSIGNEE]     as Assignee
 
       
 
  By:    
 
      Name:
 
      Title:
 
            Lending Office [for Eurodollar Rate Loans]:
 
            [Insert Address (including contact name, fax number and e-mail
address)]
 
            Lending Office (and address for notices)     for any other purpose:
 
            [Insert Address (including contact name, fax number and e-mail
address)]

[SIGNATURE PAGE FOR ASSIGNMENT FOR ALERE INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



ACCEPTED and AGREED
this __ day of ______ _____:

          GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent    
 
       
By:
                 
 
  Name:    
 
  Title:    
 
        [ALERE INC.    
 
       
By:
                 
 
  Name:    
 
  Title:]5    
 
        [[NAME OF SWINGLINE LENDER]    
 
       
By:
                 
 
  Name:    
 
  Title:    
 
        [NAME OF EACH L/C ISSUER]    
 
       
By:
                 
 
  Name:    
 
  Title:]]6    

 

5   The consent of the Borrower is only required to the extent provided by
Section 11.2(b) of the Credit Agreement.   6   The consent of the Swingline
Lender and each L/C Issuer is only required to the extent provided in
Section 11.2(b) of the Credit Agreement.

[SIGNATURE PAGE FOR ASSIGNMENT FOR ALERE INC. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
TO
CREDIT AGREEMENT
FORM OF A TERM LOAN NOTE

      Lender: [NAME OF LENDER]   New York, New York Principal Amount: $_______  
[_____], 2011      

     FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above or its registered assigns (the “Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of the A Term Loans
(as defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of the
A Term Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.
     Both principal and interest are payable in Dollars to General Electric
Capital Corporation, as Administrative Agent, at _________________, in
immediately available funds.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of June 30, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders and L/C Issuers. Capitalized terms used herein
without definition are used as defined in the Credit Agreement.
     The Credit Agreement, among other things, (a) provides for the making of A
Term Loans by the Lender to the Borrower in an aggregate amount equal to the
Principal Amount set forth above, the indebtedness of the Borrower resulting
from such A Term Loans being evidenced by this Note and (b) contains provisions
for acceleration of the maturity of the unpaid principal amount of this Note
upon the happening of certain stated events and also for prepayments on account
of the principal hereof prior to the maturity hereof upon the terms and
conditions specified therein.
     This Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof.
     This Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]

B-1-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE FROM PROMISSORY NOTE OF ALERE INC.
FOR THE BENEFIT OF [NAME OF LENDER]]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
TO
CREDIT AGREEMENT
FORM OF B TERM LOAN NOTE

      Lender: [NAME OF LENDER]   New York, New York Principal Amount: $_______  
[_____], 2011      

     FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above or its registered assigns (the “Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of all the B Term
Loans (as defined in the Credit Agreement referred to below) of the Lender to
the Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of the
B Term Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.
     Both principal and interest are payable in Dollars to General Electric
Capital Corporation, as Administrative Agent, at _________________, in
immediately available funds.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of June 30, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders and L/C Issuers. Capitalized terms used herein
without definition are used as defined in the Credit Agreement.
     The Credit Agreement, among other things, (a) provides for the making of B
Term Loans by the Lender to the Borrower in an aggregate amount equal to the
Principal Amount set forth above, the indebtedness of the Borrower resulting
from such B Term Loans being evidenced by this Note and (b) contains provisions
for acceleration of the maturity of the unpaid principal amount of this Note
upon the happening of certain stated events and also for prepayments on account
of the principal hereof prior to the maturity hereof upon the terms and
conditions specified therein.
     This Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof.
     This Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]

B-2-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE FROM PROMISSORY NOTE OF ALERE INC.
FOR THE BENEFIT OF [NAME OF LENDER]]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
TO
CREDIT AGREEMENT
FORM OF DELAYED-DRAW TERM LOAN NOTE

      Lender: [NAME OF LENDER]   New York, New York Principal Amount: $_______  
[_____], 2011      

     FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above or its registered assigns (the “Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of all the
Delayed-Draw Term Loans (as defined in the Credit Agreement referred to below)
of the Lender to the Borrower, payable at such times and in such amounts as are
specified in the Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of the
Delayed-Draw Term Loans from the date made until such principal amount is paid
in full, payable at such times and at such interest rates as are specified in
the Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.
     Both principal and interest are payable in Dollars to General Electric
Capital Corporation, as Administrative Agent, at _________________, in
immediately available funds.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of June 30, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders and L/C Issuers. Capitalized terms used herein
without definition are used as defined in the Credit Agreement.
     The Credit Agreement, among other things, (a) provides for the making of
Delayed-Draw Term Loans by the Lender to the Borrower in an aggregate amount
equal to the Principal Amount set forth above, the indebtedness of the Borrower
resulting from such Delayed-Draw Term Loans being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.
     This Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof.
     This Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]

B-3-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE FROM PROMISSORY NOTE OF ALERE INC.
FOR THE BENEFIT OF [NAME OF LENDER]]

 



--------------------------------------------------------------------------------



 



Exhibit B-4
to
Credit Agreement
FORM OF INCREMENTAL TERM NOTE

      Lender: [NAME OF LENDER]   New York, New York Principal Amount: $_______  
[_____], 2011      

     FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above or its registered assigns (the “Lender”) on [______], 20__ (the
“Incremental Term Loan Maturity Date”) the Principal Amount set forth above, or,
if less, the aggregate unpaid principal amount of all [insert the applicable
description of the respective Tranche of Incremental Term Loans] (as defined in
the Credit Agreement referred to below) of the Lender to the Borrower, payable
at such times and in such amounts as are specified in the Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of
each [Incremental Term Loan] from the date made until such principal amount is
paid in full, payable at such times and at such interest rates as are specified
in the Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.
     Both principal and interest are payable in Dollars to General Electric
Capital Corporation, as Administrative Agent, at _________________, in
immediately available funds.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of June 30, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders and L/C Issuers. Capitalized terms used herein
without definition are used as defined in the Credit Agreement.
     The Credit Agreement, among other things, (a) provides for the making of
[Incremental Term Loans] by the Lender to the Borrower in an aggregate amount
equal to the Principal Amount set forth above, the indebtedness of the Borrower
resulting from such [Incremental Term Loans] being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.
     This Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof.
     This Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

B-4-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE FROM PROMISSORY NOTE OF ALERE INC.
FOR THE BENEFIT OF [NAME OF LENDER]]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-5
TO
CREDIT AGREEMENT
FORM OF REVOLVING LOAN NOTE

      Lender: [NAME OF LENDER]   New York, New York Principal Amount: $_______  
___________, ____      

     FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above or its registered assigns (the “Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of all Revolving Loans
(as defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date made until such principal amount is paid in
full, payable at such times and at such interest rates as are specified in the
Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.
     Both principal and interest are payable in Dollars to General Electric
Capital Corporation, as Administrative Agent, at _________________, in
immediately available funds.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of June 30, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders and L/C Issuers. Capitalized terms used herein
without definition are used as defined in the Credit Agreement.
     The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.
     This Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction)
and 11.15 (Waiver of Jury Trial) thereof.
     This Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]

B-5-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE FROM PROMISSORY NOTE OF ALERE INC.
FOR THE BENEFIT OF [NAME OF LENDER]]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING
GENERAL ELECTRIC CAPITAL CORPORATION
     as Administrative Agent under the
     Credit Agreement referred to below
___________,____
Attention:
     Re: ALERE INC. (the “Borrower”)
     Reference is made to the Credit Agreement, dated as of June 30, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent for such Lenders and L/C Issuers.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement.
     The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2
of the Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”)
under the Credit Agreement and, in that connection, sets forth the following
information:
     A. The date of the Proposed Borrowing is __________, ____ (the “Funding
Date”).
     B. The aggregate principal amount of Revolving Loans requested is $_______,
of which $________ consists of Base Rate Loans and $________ consists of
Eurodollar Rate Loans having an initial Interest Period of ______ months.
     C. The aggregate principal amount of [A Term Loans][B Term
Loans][Delayed-Draw Term Loans][Designate Tranche of Incremental Term Loans]
requested is $_______, of which $________ consists of Base Rate Loans and
$________ consists of Eurodollar Rate Loans having an initial Interest Period of
______ months.
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the Funding Date, both before and after
giving effect to the Proposed Borrowing and any other Loan to be made or Letter
of Credit to be Issued on or before the Funding Date:
     (i) the representations and warranties set forth in Article IV of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (or in all respects to the extent that any such representation
or warranty is qualified by materiality or Material Adverse Effect), as though
made on and as of such Funding Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date;
and
     (ii) no Default or Event of Default is continuing.

C-1



--------------------------------------------------------------------------------



 



            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO NOTICE OF BORROWING DATED _________ __, ____]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
CREDIT AGREEMENT
FORM OF SWING LOAN REQUEST
GENERAL ELECTRIC CAPITAL CORPORATION,
      as Administrative Agent under the
      Credit Agreement referred to below
Attention:
_________ __, ____
     Re: ALERE INC. (the “Borrower”)
     Reference is made to the Credit Agreement, dated as of June 30, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent for the Lenders and L/C Issuers.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
     The Borrower hereby gives you irrevocable notice pursuant to Section 2.3 of
the Credit Agreement that it requests Swing Loans under the Credit Agreement
(the “Proposed Advance”) and, in that connection, sets for the following
information:
     A. The date of the Proposed Advance is __________, ____ (the “Funding
Date”).
     B. The aggregate principal amount of Swing Loan requested is $________.
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the Funding Date, both before and after
giving effect to the Proposed Advance and any other Loan to be made or Letter of
Credit to be Issued on or before the Funding Date:
     (i) the representations and warranties set forth in Article IV of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (or in all respects to the extent that any such representation
or warranty is qualified by materiality or Material Adverse Effect) with the
same effect as though made on and as of such Funding Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date and
     (ii) no Default or Event of Default is continuing.

D-1



--------------------------------------------------------------------------------



 



            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO NOTICE OF BORROWING DATED _________ __, ____]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TO
CREDIT AGREEMENT
FORM OF LETTER OF CREDIT REQUEST
[NAME OF L/C ISSUER], as L/C Issuer
under the Credit Agreement referred to below
Attention:
_________ __, ____
     Re: ALERE INC. (the “Borrower”)
     Reference is made to the Credit Agreement, dated as of June 30, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent for the Lenders and L/C Issuers.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement.
     The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.4(b) of the Credit Agreement, of its request for your Issuance of a
Letter of Credit, in the form attached hereto, for the benefit of [Name of
Beneficiary], in the amount of $________, to be issued on ________, ____ (the
“Issue Date”) with an expiration date of _________, ___.
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the Issue Date, both before and after
giving effect to the Issuance of the Letter of Credit requested above and any
Loan to be made or any other Letter of Credit to be Issued on or before the
Issue Date:
     (i) the representations and warranties set forth in Article IV of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (or in all respects to the extent that any such representation
or warranty is qualified by materiality or Material Adverse Effect), with the
same effect as though made on and as of such Issue Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date and
     (ii) no Default or Event of Default is continuing.

E-1



--------------------------------------------------------------------------------



 



     Copies of all documentation with respect to the supported transaction are
attached hereto.

            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST DATED _________ __, ____]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TO
CREDIT AGREEMENT
FORM OF NOTICE OF CONVERSION OR CONTINUATION
GENERAL ELECTRIC CAPITAL CORPORATION
      as Administrative Agent under the
      Credit Agreement referred to below
_________ __, ____
Attention:
     Re: ALERE INC. (the “Borrower”)
     Reference is made to the Credit Agreement, dated as of June 30, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent for the Lenders and L/C Issuers.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
     The Borrower hereby gives you irrevocable notice, pursuant to Section 2.10
of the Credit Agreement of its request for the following:
     (i) a continuation, on ________, ____, as Eurodollar Rate Loans having an
Interest Period of ___ months of [A Term Loans][B Term Loans][Delayed-Draw Term
Loans][Designate Tranche of Incremental Term Loans][Revolving Loans] in an
aggregate outstanding principal amount of $____________ having an Interest
Period ending on the proposed date for such continuation;
     (ii) a conversion, on ________, ____, to Eurodollar Rate Loans having an
Interest Period of ___ months of [A Term Loans][B Term Loans][Delayed-Draw Term
Loans][Designate Tranche of Incremental Term Loans][Revolving Loans] in an
aggregate outstanding principal amount of $_________; and
     (iii) a conversion, on ________, ____, to Base Rate Loans, of [A Term
Loans][B Term Loans][Delayed-Draw Term Loans][Designate Tranche of Incremental
Term Loans][Revolving Loans] in an aggregate outstanding principal amount of
$________.

F-1



--------------------------------------------------------------------------------



 



     In connection herewith, the undersigned hereby certifies that no Default or
Event of Default is continuing on the date hereof, both before and after giving
effect to any Loan to be made or Letter of Credit to be Issued on or before any
date for any proposed conversion or continuation set forth above (it being
understood that no conversion or continuation requested herein shall constitute
the making of any Loan).

            ALERE INC.
      By:           Name:           Title:        

[SIGNATURE PAGE TO NOTICE OF BORROWING DATED _________ __, ____]

 